






Execution Copy













CREDIT AGREEMENT

Dated as of June 25, 2013

among

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

and

CAPITAL ONE, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT

and

JOINT LEAD ARRANGER AND SOLE BOOKRUNNER

and

BANK OF MONTREAL,

acting under its trade name BMO Capital Markets,

AS JOINT LEAD ARRANGER

and

BANK OF MONTREAL,

AS DOCUMENTATION AGENT








2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page










§1. DEFINITIONS OF RULES OF INTERPRETATION.

1

§1.1.

Definitions.

1

§1.2.

Rules of Interpretation.

26

§1.3.

Times of Day

27

§1.4.

Letter of Credit Amounts.

27

§1.5.

Rounding

27

§2. REVOLVING CREDIT FACILITY.

27

§2.1     Loans Commitment to Lend Revolving Loans; Limitations.

27

§2.2.

Changes in Total Commitment.

28

§2.3.

The Notes

30

§2.4.

Interest on Loans Payment of Principal and Interest

30

§2.5

Requests for Loans.

32

§2.6.

Conversion and Continuation Options.

§2.7.

Funds for Loans.

32

§2.8.

Letters of Credit.

33

§2.9.

Cash Collateral.

41

§2.10.

Defaulting Lenders.

42

§3. REPAYMENT OF THE LOANS.

47

§3.1.

Maturity

47

§3.2.

Mandatory Repayments of Loan

47

§3.3.

Optional Repayments of Loans.

47

§4. CERTAIN GENERAL PROVISIONS.

47

§4.1.

Fees.

47

§4.2.

Funds for Payments; Computations; Payments Set Aside.

48

§4.3.

Taxes.

49

§4.4.

Additional Costs, Etc.

52

§4.5.

Capital Adequacy

54

§4.6.

Certificate

54

§4.7.

Indemnity

54





i

2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







§4.8.

Default Interest and Late Charges

55

§4.10

Inability to Determine LIBOR.

57

§4.11

Illegality.

57

4.12

Mitigation Obligations; Replacement of Lenders.

58

4.13

Sharing of Payments by Lenders :

58

§5. UNENCUMBERED PROPERTIES; NO LIMITATION ON RECOURSE.

59

§5.1.

Unencumbered Properties

59

§5.2.

Waivers by Requisite Lenders

59

§5.3.

Rejection of Unencumbered Properties

59

§5.4.

Change in Circumstances

60

§5.5.

No Limitation on Recourse

60

§5.6.

Additional Guarantors

60

§6. REPRESENTATIONS AND WARRANTIES.  

60

§6.1.

Authority; Etc.

60

§6.2.

Governmental Approvals and Consents

61

§6.3.

Title to Properties.

61

§6.4.

Financial Statements..

61

§6.5.

No Material Changes, Etc.

62

§6.6.

Franchises, Patents, Copyrights, Etc.

62

§6.7.

Litigation

62

§6.8.

No Materially Adverse Contracts, Etc.

63

§6.9.

Compliance With Other Instruments, Laws, Etc.

63

§6.10.

Tax Status

63

§6.11.

Event of Default

63

§6.12.

Investment Company Act.

63

§6.13.

Absence of Financing Statements, Etc.

63

§6.14.

Status of the Borrower.

63

§6.15.

Certain Transactions

64

§6.16.

Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans

64

§6.17.

Regulations U and X

64





ii

2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







§6.18.

Environmental Compliance

64

§6.19.

Subsidiaries and Affiliates

66

§6.20.

Loan Documents

66

§6.21.

Buildings on the Borrowing Base Property

66

§6.22.

Insurance

66

§6.23.

Disclosure

66

§6.24.

Solvency

67

§6.25

Use of Proceeds

67

§6.26

Anti-Terrorism Law

67

§7. AFFIRMATIVE COVENANTS OF THE BORROWER

68

§7.1.

Punctual Payment

68

§7.2.

Maintenance of Office

68

§7.3.

Records and Accounts

68

§7.4.

Financial Statements, Certificates and Information

68

§7.5.

Notices.

70

§7.6.

Existence; Maintenance of REIT Status; Maintenance of Properties

72

§7.7.

Insurance

73

§7.8.

Lender's Costs and Expenses

73

§7.9.

Taxes

74

§7.10.

Inspection of Properties and Books

74

§7.11.

Compliance with Borrowing Base Property Requirements

74

§7.12.

Compliance with Laws

74

§7.13.

Use of Proceeds

74

§7.14

Certificate of Loan Status

75

§7.15

Notices of Significant Transactions

75

§7.16.

Further Assurances

76

§7.17.

Environmental Indemnification

76

§7.18.

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws   76

§7.20.

Response Actions

77

§7.21.

Employee Benefit Plans.

77





iii

2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







§8. CERTAIN NEGATIVE COVENANTS OF THE BORROWER

78

§8.1.

Restrictions on Recourse Indebtedness

78

§8.2.

Restrictions on Investments

78

§8.3.

Merger, Consolidation and Other Fundamental Changes

79

§8.4.

Sale and Leaseback

79

§8.5.

Compliance with Environmental Laws.

80

§8.6.

Distributions

80

§8.7.

Assumption.

80

§8.8.

Development Financing.

80

§8.9.

Liens

80

§8.10.

Negative Pledge

81

§8.11.

Transactions with Affiliates

81

§8.12.

Change in Nature of Business

81

§8.13.

Information Regarding Collateral

81

§8.14

Affirmative Covenants with Respect to Leases

82

§8.15

Market Regulations

82

§8.16

Change in Fiscal Year

82

§8.17

Anti-Terrorism Law; Anti-Money Laundering

82

§9. FINANCIAL COVENANTS OF THE BORROWER

82

§9.1.

Debt Service Coverage Ratio

83

§9.2.

Total Debt to Total Asset Value

83

§9.3.

Minimum Tangible Net Worth.

83

§9.4.

Corporate Debt Yield

83

§9.5.

Adjusted EBITDA to Fixed Charges

§9.6.

Test Period

83

§9.7.

Pro Forma Calculations

83

§10. CONDITIONS TO EFFECTIVENESS:

83

§10.1.

Loan Documents

83

§10.2.

Certified Copies of Organization Documents; Good Standing Certificates

83

§10.3.

By-laws; Resolutions

84





iv

2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







§10.4.

Incumbency Certificate; Authorized Signers

84

§10.5.

Opinions of Counsel Concerning Organization and Loan Documents

84

§10.6.

Payment of Fees

84

§10.7.

Closing Certificate

84

§10.8.

Compliance Certificate

84

§11. CONDITIONS TO ALL CREDIT ADVANCES

85

§11.1.

Representations True; No Event of Default; Compliance Certificatet.

85

§11.2.

No Legal Impediment

85

§11.3.

Governmental Regulation

86

§11.4.

Proceedings and Documents

86

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

86

§12.1.

Events of Default

86

§12.2.

Remedies

89

§12.3.

Remedies Cumulative.

90

§12.4.

Distribution of Enforcement Proceeds

90

§13. SETOFF

91

§14. THE AGENT.

92

§14.1.

Appointment and Authority

92

§14.2.

Rights as a Lender

92

§14.3.

Exculpatory Provisions

93

§14.4.

Reliance by Agent

95

§14.5.

Delegation of Duties

95

§14.6.

Resignation or Removal of Agent

95

§14.7.

Non-Reliance on Agent and Other Lenders

96

§14.8.

No Other Duties, Etc

97

§14.9.

Agent May File Proofs of Claim

97

§14.10.Guaranty Matters

98

§14.11.Payments by Agent

98











v

2076882.7




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page







§15. EXPENSES; INDEMNITY; DAMAGE WAIVER.

103

§16. TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  .

106

§17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES..

107

§18. SUCCESSORS AND ASSIGNS.

107

§19. NOTICES, ETC.

112

§20. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

103

§21. HEADINGS

116

§22. COUNTERPARTS

116

§23. ENTIRE AGREEMENT

116

§24. WAIVER OF JURY TRIAL

116

§25. CONSENTS, AMENDMENTS, WAIVERS, ETC.

116

§26. SEVERABILITY

116

§27. ACKNOWLEDGMENTS

119

§28. NO WAIVER; CUMULATIVE REMEDIES

120

§29. INTEREST RATE LIMITATION

120

§30. USA PATRIOT ACT NOTICES.

120

§31. TIME OF THE ESSENCE

121

§32. FURTHER ASSURANCES

121

§33. CONFLICTS WITH OTHER LOAN DOCUMENTS

121

§34. PRESS RELEASES AND RELATED MATTERS

121

§35. REPLACEMENT OF LENDERS

122








vi

2076882.7




--------------------------------------------------------------------------------







Exhibit A

Form of Note

Exhibit B

Form of Advance Request

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Assignment and Assumption

Exhibit E

Form of Letter of Credit Application

Exhibit F

Form of Joinder Agreement

Exhibit G

Form of Guaranty Agreement




Schedule 1

Lenders; Lending Offices

Schedule 1.1(a)

Portfolio Properties

Schedule 1.1(b)

Borrowing Base Properties

Schedule 1.2

Commitments and Commitment Percentages

Schedule 1.3

Related Companies; Guarantors

Schedule 6.1(a)

States of Formation

Schedule 6.3

Title to Properties

Schedule 6.7

Litigation

Schedule 6.15

Insider Transactions

Schedule 6.16

Employee Benefit Plans

Schedule 6.18

Environmental Matters

Schedule 6.21

Building Structural Defects, etc.

Schedule 6.22

Insurance

Schedule 8.1(c)

Investments

Schedule 8.2(b)  

Indebtedness

Schedule 8.9

Existing Liens











vii




--------------------------------------------------------------------------------







CREDIT AGREEMENT

This CREDIT AGREEMENT is made as of the 25th day of June, 2013, by and among
MONMOUTH REAL ESTATE INVESTMENT CORPORATION, a Maryland corporation (the
“Borrower”), the Guarantors that are signatories to this Agreement from time to
time, CAPITAL ONE, NATIONAL ASSOCIATION, a national banking association
(“Capital One”), the other lending institutions which are listed from time to
time on Schedule 1 (collectively, with Capital One, the “Lenders”), CAPITAL ONE,
NATIONAL ASSOCIATION, as Administrative Agent for itself and such other lending
institutions (the “Agent”) and as joint lead arranger and sole bookrunner, and
BANK OF MONTREAL , acting under its trade name BMO Capital Markets, as joint
lead arranger (“ Bank of Montreal ”) and BANK OF MONTREAL, as documentation
agent.

WHEREAS, the Borrower has requested the Lenders to establish an unsecured
revolving line of credit facility (“Facility”) pursuant to which the Lenders
shall, subject to the satisfaction of the terms and conditions set forth in this
Agreement, make loans and advances (including the issuance of letters of credit)
to the Borrower up to an aggregate principal amount at any time outstanding of
not greater than $40,000,000.00, and provide for an option to the Borrower, on
or after the Effective Date of this Agreement, to increase the amount of the
Facility by an aggregate principal amount of $20,000,000.00 and thereupon
increase the amount of the Facility from $40,000,000.00 to a maximum principal
amount of $60,000,000.00, subject to the terms and provisions of this Agreement
and specifically §2.2.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:

§1.  DEFINITIONS OF RULES OF INTERPRETATION.  

§1.1.

Definitions.  The following terms shall have the meanings set forth in this §l
or elsewhere in the provisions of this Agreement referred to below:

Accordion Option. The option to the Borrower, subject to the provisions of §2.2
of this Agreement, to increase the Facility and Total Commitment by an amount of
$10,000,000 per request and in the aggregate $20,000,000 (the “Accordion
Amount”) and thereby increase the Facility in the Total Commitment to a maximum
principal amount of up to $60,000,000.00.

Additional Commitment. The portion (if any) of any Lender’s Commitment that will
become effective on the Commitment Increase Date if the Total Commitment is
increased pursuant to §2.2.

Additional Commitment Lenders. Those Lenders that provide an Additional
Commitment.

Administrative Agency Fee. The Administrative Agency Fee payable by Borrower to
Agent in accordance with the terms of the Fee Letter.





 

 

 

2076882.7




--------------------------------------------------------------------------------










Administrative Questionnaire: an Administrative Questionnaire in a form supplied
by Administrative Agent.

Affiliated Lenders.  Any commercial bank or financial institution which is (i)
the parent corporation of any of the Lenders, (ii) Controlled by any of the
Lenders or (iii) a subsidiary of the parent corporation of any of the Lenders
that is under common Control with the applicable Lender.

Advance(s). Each advance and all advances of the Loans made by Lenders to
Borrower hereunder.




Advance Request or Loan Request. The form of advance request set forth as
Exhibit B

attached hereto and made a part hereof.




Affiliate. As applied to any Person shall mean any other Person directly or
indirectly through one or more intermediaries Controlled by or with that Person.
For the avoidance of doubt, neither UMH Properties, Inc. nor any of its
Affiliates shall be considered an Affiliate of Borrower or any Related Party of
Borrower.




Agent.  Capital One acting in its capacity as administrative agent for the
Lenders or any successor agent.

Agent’s Head Office.  The Agent’s head office located at 90 Park Avenue, New
York, New York 10016, Attn: Agency Operations/David Ingram, or at such other
location as the Agent may designate from time to time in accordance with §19(d).

Agreement.  This Credit Agreement, including the Schedules and Exhibits hereto
as it may be amended, modified or supplemented from time to time.

Applicable Margin.  As of any date of determination, the margin set forth below
based on the Leverage Ratio of the Borrower for each fiscal quarter:

Leverage Ratio

Applicable Margin

< 35%

1.75%

> 35% - < 40%

1.85%

> 40% - < 45%

2.00%

> 45% - < 50%

2.25%

> 50%

2.50%

The Applicable Margin shall be subject to increase or decrease upon receipt by
Agent of the financial statements and corresponding Compliance Certificate for
each Fiscal Quarter of Borrower then ended, which change shall be effective on
the first day of the calendar month following receipt.  If, by the first day of
the month after the end of any Fiscal Quarter of Borrower, any financial
statements and Compliance Certificate due in the preceding month have not been
received, then, at the option of Agent, in addition to any other remedy provided
for in





-2-

 

 




2076882.7




--------------------------------------------------------------------------------










this Agreement, the Applicable Margin shall increase to the highest level set
forth in the foregoing grid, until the first day of the first calendar month
following delivery of financial statements and corresponding Compliance
Certificate demonstrating that such an increase is not required.  In the event
that there is a discrepancy between the Leverage Ratio calculated by Borrower
and Agent, the calculation by Agent shall control and prevail absent manifest
error.

If an Event of Default has occurred and is continuing at the time a reduction in
the Applicable Margins is to be implemented, no reduction may occur until the
first day of the first calendar month following the date on which such Event of
Default is waived or cured to the satisfaction of the Agent.

Approved Fund . Shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender, (c) an
entity or an Affiliate of an entity that administers or manages a Lender, or (d)
an Eligible Institution




Arranger.  Capital One and Bank of Montreal in their capacity as joint arrangers
, or any successors thereto.

Arrangement Fee.   The Arrangement Fee payable by Borrower to Agent in
accordance with the terms of the Fee Letter .

Assignee Group.  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

Assignment and Assumption.  An assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by §18(b)) and accepted by the Agent, in substantially the form of Exhibit D or
any other form approved by the Agent.

Availability.  The lesser of (i) 60% of the Borrowing Base Value or (ii) an
amount equal to the NOI from the Borrowing Base Properties divided by 11%.  

Bank. Capital One.  

Base Rate. For any day, a rate per annum equal to the highest of (a) the Federal
Funds Rate for such day plus 1/2 of 1%, (b) the Prime Rate for such day and
(c) the sum of (i) LIBOR (for a one month Interest Period) plus (ii) the
Applicable Margin.  Each change in any interest rate provided for herein based
upon the Base Rate resulting from a change in the Base Rate shall take effect at
the time of such change in the Base Rate.  

Base Rate Loans.  Those Loans bearing interest calculated by reference to the
Base Rate.  All Base Rate Loans shall be denominated in Dollars.





-3-

 

 




2076882.7




--------------------------------------------------------------------------------










Borrower.  Monmouth Real Estate Investment Corporation, a Maryland corporation.

Borrower’s Notice Address.  3499 Route 9, North, Suite 3-C, Freehold, NJ 07728,
or at such other location as the Borrower may designate from time to time in
accordance with §19(d).

Borrower Materials.  Has the meaning ascribed to such term in §7.5.

Borrowing.  Means a borrowing hereunder consisting of Loans made on the same day
by the Lenders to the Borrower.

Borrowing Base Properties. Those Portfolio Properties identified by the Borrower
and approved by the Agent as Borrowing Base Properties as set forth on the
Borrowing Base Properties Schedule and which properties shall:

(a)

be wholly owned by Borrower or a Guarantor and fully developed and operational,
and to have been initially developed and operated principally as an industrial,
manufacturing, or distribution building; and




(b)

not be subject to any lien, encumbrance, or negative pledge, other than a
Permitted Lien, nor shall any interest of the Borrower or any Guarantor in the
owner of said property be subject to any lien, pledge or encumbrance, other than
a Permitted Lien; and




(c)

be free of major structural defects and architectural deficiencies, title
defects, environmental conditions or other adverse matters, except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such property; and




(d)

be located in the contiguous United States, including the District of Columbia.




Borrowing Base Properties Schedule.  The schedule of Borrowing Base Properties
attached hereto as Schedule 1.1(b), certified by Borrower to be true, correct
and complete, as same shall be amended and supplemented by Borrower in
accordance with §7.4(d) of this Agreement to include eligible Real Estate Assets
acquired by the Borrower or any Guarantor during the term of this Agreement and
to delete all Real Estate Assets withdrawn by the Borrower or any Guarantor
during the term of this Agreement. The Borrowing Base Properties Schedule shall
include an affirmative statement that all Borrowing Base Properties are readily
marketable with no material impediments as to ability to finance.  Prior to the
withdrawal of any Borrowing Base Property from the Borrowing Base Properties
Schedule, a pro-forma Compliance Certificate is to be submitted by Borrower to
Agent that excludes that property to be withdrawn.  If this results in
Outstanding Obligations exceeding Availability then compliance is to be restored
within the established timeframes as provided for under §2.1.  Notwithstanding
the previous sentence, if the Real Estate Asset is being withdrawn based on (a)
a sale/transfer, or (b) the Real Estate Asset is going to be financed with
another source of capital, the Borrower shall immediately pay to the Agent the
Mandatory Compliance Payment.





-4-

 

 




2076882.7




--------------------------------------------------------------------------------










Borrowing Base Value or BBV. The value derived by taking the aggregate NOI from
the Borrowing Base Properties and capitalizing it by using a capitalization rate
of 7.5%.

Borrowing Date.  The date on which any Loan is made or is to be made or Letter
of Credit issued.

Business Day.  Means (a) for purposes of the Borrower’s performing its payment
obligations under this Agreement, any day excluding Saturday, Sunday and any day
which is a legal holiday under the Laws of the State of New York, or is a day
upon which banking institutions located in such states are required or
authorized by Law or other governmental action to close, (b) for purposes of the
Lenders performing any of their obligations under this Agreement, any day
excluding Saturday, Sunday and any day which is a legal holiday under the Laws
of the State of New York, or is a day upon which banking institutions located in
such states are required or authorized by Law or other governmental action to
close, and (c) if the applicable day relates to LIBOR or an Interest Period for
the Loans, a Business Day under the foregoing clauses (a) and (b), as
applicable, and a day on which dealings on Dollar deposits are also carried on
in the London interbank market and banks are open for business in London.




Capitalized Leases. Leases under which the Borrower is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the Borrower in accordance with Generally
Accepted Accounting Principles.

Cash Collateralize.  To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, L/C Issuer (as applicable) and the Lenders, as collateral
for Letter of Credit Obligations, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
(a) the Agent or (b) the L/C Issuer (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

Cash Equivalents. Means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person; (b) time deposits and
certificates of deposit of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
Laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A-2”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, which repurchase obligations are





-5-

 

 




2076882.7




--------------------------------------------------------------------------------










secured by a valid perfected security interest in the underlying securities; (d)
commercial paper issued by any Person incorporated in the United States rated at
least “A-2” or the equivalent thereof by S&P or at least “P-2” or the equivalent
thereof by Moody’s and in each case maturing not more than one year after the
date of acquisition by such Person; (e) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; and (f) demand deposit accounts
maintained in the ordinary course of business.




CERCLA.  Means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.




Change in Law.  The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of Law and whether or
not failure to comply therewith would be unlawful) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control.  (a)

Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 25%
or more of the voting interests of the Borrower on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

(b)

during any period of twelve (12) consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such





-6-

 

 




2076882.7




--------------------------------------------------------------------------------










election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors).

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

Commitment.  With respect to each Lender, the amount set forth from time to time
on Schedule 1.2 hereto as the amount of such Lender’s commitment (a) to make
Revolving Loans hereunder to the Borrower and (b) to participate in Letters of
Credit hereunder, as adjusted from time to time as a result of any Commitment
Increase pursuant to §2.2(a), any reduction in Commitments pursuant to §2.2(c),
or any assignment pursuant to §18, and Commitments shall be the aggregate
principal amount of the Commitments of all of the Lenders, the maximum amount of
which shall be initially $40,000,000, as same may be increased from time to time
pursuant to §2.2(a) or as decreased from time to time pursuant to §2.2(c).

Commitment Increase.  An increase in the Commitments such that the Total
Commitment is not more than $60,000,000 pursuant to §2.2(a).

Commitment Increase Date.  Has the meaning as ascribed to such term in §2.2(a).

Commitment Percentage.  With respect to any Lender, at any time, the percentage
(carried out to the 9th decimal place) of the Total Commitments represented by
such Lender’s Commitment at such time, subject to adjustment as provided in
§2.2(a), §2.2(c), and §2.11.  If the Commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to §12.2 or if the Total Commitments have expired, then the
Commitment Percentage of each Lender shall be determined based on the Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments.  The initial Commitment Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 1.2 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

Compliance Certificate.  Has the meaning ascribed to such term in §2.5(a).

Control.  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

Corporate Debt Yield.  The  ratio of NOI to Total Debt.





-7-

 

 




2076882.7




--------------------------------------------------------------------------------










Covenant Default Condition.  Shall mean a breach of any of the Financial
Covenants, which breach has not been cured by the next quarterly test as
evidenced by the Borrower's next succeeding Form 10-Q or submitted Portfolio
Schedule.

Credit Exposure.  With respect to each Lender as of any date of determination,
the sum, without duplication, of the following: (i) the outstanding principal
amount of all Loans advanced by such Lender under §2.1, and (ii) such Lender’s
Commitment Percentage of the stated amount of each Letter of Credit issued under
§2.9 which has not expired or terminated prior to the date of determination.

Debt Service Coverage Ratio.  As of any date of determination, the aggregate NOI
from the Real Estate Assets divided by the sum of all principal and/or interest
payments due from Borrower (whether paid or unpaid, but excluding all balloon
principal payments) during the corresponding NOI period, annualized.

Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default.  Means any event, condition or circumstance, including a Covenant
Default Condition, which constitutes an Event of Default or which, with the
giving of notice, the lapse of time, or both, would (if not cured, waived or
otherwise remedied during such time) constitute an Event of Default.

Default Rate.  Means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate on the Loans plus (b) two
percent (2%) per annum.  The Default Rate shall be adjusted simultaneously with
any change in the applicable Interest Rate.  

Defaulting Lender.  Subject to §2.11(b), any Lender that, as determined by the
Agent, (a) shall for any reason fail to (i) make any respective Loan required
pursuant to the terms of this Agreement or participate in any respective Letters
of Credit or (ii) pay its Commitment Percentage of any advance pursuant to
Sections 2.1, 2.8 or 2.9 or any Protective Advance, or otherwise made as
requested by Agent to be made in connection with the exercise by Agent of any of
its remedies hereunder, or of any indemnification payment required pursuant to
Section 15(c), and such failure shall continue for a period of three (3)
Business Days following the delivery of written notice thereof by Agent to such
Lender;  (b) shall assign or transfer its interest hereunder or in or to its
Loan or Commitment in violation of Section 18; (c) shall exercise any rights of
set-off in violation of Section 13; (d) has notified Borrower or Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default,





-8-

 

 




2076882.7




--------------------------------------------------------------------------------










shall be specifically identified in such writing or public statement) cannot be
satisfied ); ( e ) has failed, within three (3) Business Days after written
request by Agent or Borrower , to confirm in writing to Agent and Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause ( e )
upon receipt of such written confirmation by Agent and Borrower) ; or ( f ) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver
, custodian , conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity ; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender .  Any determination by Agent that a Lender
is a Defaulting Lender under one or more of clauses (a) through ( f ) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender   upon delivery of written notice of such
determination to the Borrowers and each Lender. If for any reason a Lender fails
to make timely payment to Agent of any amount required to be paid to Agent
hereunder (without giving effect to any notice or cure periods), in addition to
other rights and remedies which Agent or Borrower may have under the immediately
preceding provisions or otherwise, Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by Agent in respect of a Defaulting
Lender’s Loans shall not be paid to such Defaulting Lender and shall be held
uninvested by Agent and either applied against the purchase price of such Loan
under Sections 2.11 or paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.




Distribution.  The declaration or payment of any dividend or distribution of
cash or Cash Equivalents to the holders of common shares of beneficial interest
in the Borrower.

Documentation Agent. Bank of Montreal in its capacity as documentation agent, or
any successors thereto.

Dollars or $.  Dollars in lawful currency of the United States of America.

Drawing Date.  The date on which a draft under a Letter of Credit is paid by the
Agent.





-9-

 

 




2076882.7




--------------------------------------------------------------------------------










Effective Date.  The date upon which this Agreement shall become effective
pursuant to §10. Unless the Agent notifies the Borrower and the Lenders that
some other date is the Effective Date, the Effective Date shall be the date set
forth on the first page of this Agreement.

Eligible Assignee.  Any of (a) a commercial bank organized under the Laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the Laws of the United States, or any State thereof
or the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with Generally Accepted Accounting Principles; (c) any
other assignee having a net worth of at least $100,000,000 that, in the
reasonable judgment of the Agent, is a reputable institutional investor with
substantial experience in lending and originating loans similar to the Facility,
or in purchasing, investing in or otherwise holding such loans; (d) any Lender
Affiliate; and (e) any Lender.  For purposes hereof, “Lender Affiliate” shall
mean, with respect to any Person that would otherwise be an Eligible Assignee
under clauses (a) - (c) above (a “Qualified Assignee”), (i) an affiliate of such
Qualified Assignee or (ii) any Person that is engaged in making, purchasing,
holding or otherwise investing in bank loans or similar extensions of credit in
the ordinary course of its business and is administered (including as placement
agent therefore) or managed by a Qualified Assignee or an affiliate of a
Qualified Assignee.

Notwithstanding anything to the contrary, the term Eligible Assignee shall
exclude any Person controlling, controlled by or under common control with, the
Borrower.

Eligible Institution. Means any of (i) a commercial bank organized under the
Laws of the United States, or any State thereof, and having (x) total assets in
excess of $1,000,000,000 and (y) a combined capital and surplus of at least
$250,000,000; (ii) a commercial bank organized under the Laws of any other
country which is a member of the Organization of Economic Cooperation and
Development (“ OECD ”), or a political subdivision of any such country, and
having (x) total assets in excess of $1,000,000,000 and (y) a combined capital
and surplus of at least $250,000,000, provided that such bank is acting through
a branch or agency located in the country in which it is organized or another
country which is also a member of OECD; (iii) a life insurance company organized
under the Laws of any State of the United States, or organized under the Laws of
any country and licensed as a life insurer by any State within the United States
and having admitted assets of at least $1,000,000,000; (iv) a nationally
recognized investment banking company or other financial institution in the
business of making loans, or an Affiliate thereof (other than any Person which
is directly or indirectly a Borrower or Guarantor or directly or indirectly an
Affiliate of Borrower or Guarantor) organized under the Laws of any State of the
United States, and licensed or qualified to conduct such business under the Laws
of any such State and having (1) total assets of at least $1,000,000,000 and (2)
a net worth of at least $250,000,000; (v) an Approved Fund; or (vi) any
Affiliate of Capital One, any other Person into which, or with which, Capital
One is merged, consolidated or reorganized, or which is otherwise a successor to
Capital One by operation of Law, or which acquires all or substantially all of
the assets of Capital One, any other Person which is a successor to the business
operations of Capital One and engages in substantially the same activities, or
any Affiliate of any of the foregoing.





-10-

 

 




2076882.7




--------------------------------------------------------------------------------













Employee Benefit Plan.  Any employee benefit plan within the meaning of §3 (3)
of ERISA maintained or contributed to by the Borrower or any ERISA Affiliate,
other than a Multiemployer Plan.

Environmental Laws.  Means any and all applicable present and future treaties,
Laws, statutes, ordinances, regulations, rules, decrees, orders, judgments,
consent orders, consent decrees, code or other binding requirements, and the
common law, relating to pollution or protection of the Environment or to
protection of public health as it relates to Releases of or exposure to
Hazardous Materials, or to the Release or threatened Release of Hazardous
Materials, or natural resource damages and any and all Environmental Permits.

Environmental Liability.  Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, or any of its respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

Equity Interest. Means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default.  Has the meaning ascribed to such term in §12.1.

Excluded Taxes.  With respect to the Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) as a result of a connection





-11-

 

 




2076882.7




--------------------------------------------------------------------------------










between the Agent, such Lender or the L/C Issuer and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Agent, such Lender or the L/C Issuer having executed, delivered, enforced,
become a party to, performed its obligations under, received payments under,
and/or engaged in any other transaction pursuant to, any Loan Document), (b) any
branch profits taxes imposed by the United States or any similar tax imposed as
a result of a connection between the Agent, such Lender or the L/C Issuer and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Agent, such Lender or the L/C Issuer
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, and/or engaged in any other
transaction pursuant to, any Loan Document), (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of §4.4(e)(ii), and (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under §31), any United States withholding tax that (i) is required to be imposed
on amounts payable to such Foreign Lender pursuant to the Laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with clause (B) of
§4.4(e)(ii), except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to §4.4(a)(ii) or (c).

Executive Order.  Has the meaning ascribed to such term in §6.26.

Facility.  The unsecured revolving line of credit facility provided to the
Borrower pursuant to this Agreement initially in a maximum principal amount of
up to $40,000,000.00, which subject to the terms and conditions hereof upon
exercise of the Accordion Option and satisfaction of the requirements of §2.2(c)
shall increase up to a maximum principal amount of $60,000,000.00.

Fee Letter .  Means, the Fee Letter, dated as of the date hereof, between the
Agent and the Borrower.

Financial Covenants.  The Financial Covenants described in §9.1 through §9.4
hereof.

Financial Statement Date.  March 31, 2013.

Financial Statements.  Means, according to the context in which it is used, the
financial statements required to be given to the Lenders pursuant to this
Agreement.

Fiscal Quarter. Means the fiscal quarter of any Person for financial accounting
purposes.

Fiscal Year.  Means the fiscal year of any Person for financial accounting
purposes.





-12-

 

 




2076882.7




--------------------------------------------------------------------------------










Foreign Lender.  (a) If Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident or
organized under the Laws of a jurisdiction other than that in which Borrower is
resident for tax purposes.  For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

Form W-8BEN.  Means Form W-8BEN of the Department of the Treasury of the United
States of America.

Form W-8ECI.  Means Form W-8ECI of the Department of the Treasury of the United
States of America.

Form W-8IMY.  Means Form W-8IMY of the Department of the Treasury of the United
States of America.

Fronting Exposure.  At any time there is a Defaulting Lender, with respect to
the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Obligations other than Letter of Credit Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

Funding Date.  Means the date on which a Borrowing occurs.

Generally Accepted Accounting Principles or GAAP.  Principles that are (a)
consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors, as in effect from time to time
and (b) consistently applied with past financial statements of the Borrower
adopting the same principles; provided that a certified public accountant would,
insofar as the use of such accounting principles is pertinent, be in a position
to deliver an unqualified opinion (other than a qualification regarding changes
in GAAP) as to financial statements in which such principles have been properly
applied.

Governing State. The State of New York.

Governmental Authority.  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.





-13-

 

 




2076882.7




--------------------------------------------------------------------------------










Guarantors. All now or hereafter existing corporations, limited liability
companies, partnerships, and other entities wholly owned by the Borrower, which
now or hereafter own a Borrowing Base Property and any other Related Company
that becomes a Guarantor pursuant to §5.6.

Guaranty or Guaranty Agreement. The Guaranty in the form of Exhibit G hereto
from Guarantors to the Agent and the Lenders pursuant to which the Guarantors
have unconditionally guaranteed the Obligations hereunder.

Hazardous Materials. Means the following:  hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

Indebtedness. All obligations, contingent and otherwise (without
double-counting), of the following types: (a) the Obligations; (b) all debt and
similar monetary obligations for borrowed money, whether direct or indirect; (c)
all liabilities secured by any mortgage, pledge, negative pledge, security
interest, lien, negative lien, charge, or other encumbrance existing on property
owned or acquired subject thereto, whether or not the liability secured thereby
shall have been assumed; (d) all guarantees, endorsements and other contingent
obligations whether direct or indirect in respect of indebtedness or obligations
of others, including any obligation to supply funds to or in any manner to
invest in, directly or indirectly, the debtor, to purchase indebtedness, or to
assure the owner of indebtedness against loss, through an agreement to purchase
goods, supplies, or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner or otherwise, and the obligations
to reimburse the issuer in respect of any letters of credit and bankers’
acceptances; (e) all obligations under Capitalized Leases; (f) all obligations
under so-called forward equity purchase contracts to the extent such obligations
are not payable solely in equity interests; (g) all uncollateralized obligations
in respect of Interest Rate Contracts, financial derivatives contracts, and
foreign exchange contracts; (h) all obligations in respect of any so-called
synthetic leases (i.e. a lease of property which is treated as an operating
lease under GAAP and as a loan for U.S. income tax purposes; and (i) such
obligor’s pro-rata share of liabilities, contingent or otherwise of the type set
forth in (a) through (h) above, under any joint venture, limited liability
company or partnership agreement




Indemnified Taxes.  Taxes other than Excluded Taxes and Other Taxes.




Interest Payment Date. As to any Loan, the 1st day of each and every calendar
month during the Term and the Maturity Date.




Interest Period.   (i) The period beginning on (and including) the date hereof
and ending on (but excluding) July 1, 2013, and (ii) thereafter, the period
beginning on (and including) the





-14-

 

 




2076882.7




--------------------------------------------------------------------------------










last day of the previous Interest Period and ending on (but excluding) the day
which is one (1) month thereafter.  Notwithstanding the foregoing, (i) if any
Interest Period is scheduled to end on a day that is not a Business Day, then
the Interest Period will end on (but exclude) the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day; (ii) any Interest Period scheduled to end
after the Maturity Date shall end on the Maturity Date (and if the Maturity Date
is a day that is not a Business Day, then the final Interest Period will end on
the immediately preceding Business Day); and (iii) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period.

Interest Rate. Shall have the meaning assigned and ascribed to such term as set
forth in §2.4 of this Agreement.

Interest Rate Contracts. Interest rate swap, cap or similar agreements providing
for interest rate protection.

Interest Rate Determination Date.  Means the date that is two (2) London Banking
Days prior to the Reset Date.

Investments.  As to any Person, any direct or indirect acquisition or investment
by such Person relating to (i) the purchase or other acquisition of capital
stock or other securities or Equity Interest of another Person, (ii) a loan,
advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (iii) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty or secured by a letter of credit shall be
taken at not less than the principal amount of the obligations guaranteed or
secured by such letter of credit and still outstanding; (b) there shall be
included as an Investment all interest accrued with respect to Indebtedness
constituting an Investment unless and until such interest is paid; (c) there
shall be deducted in respect of each such Investment any amount received as a
return of capital; (d) there shall not be deducted in respect of any Investment
any amounts received as earnings on such Investment, whether as dividends,
interest or otherwise, except that accrued interest included as provided in the
foregoing clause (b) may be deducted when paid; and (e) there shall not be
deducted from the aggregate amount of Investments any decrease in the value
thereof.  

IRS. The United States Internal Revenue Service.





-15-

 

 




2076882.7




--------------------------------------------------------------------------------










Issuer Documents.  With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.

L/C Advance.  With respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.

L/C Borrowing.  An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Loan.

L/C Credit Extension.  With respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

L/C Issuer. Capital One, in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

Laws. Means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents, including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, licenses, authorizations and permits of, and agreements with, any
Governmental Authority

Lenders.  Capital One and the other lending institutions listed from time to
time on Schedule 1 hereto and any other Person who becomes an assignee of any
rights of a Lender pursuant to §18 or a Person who acquires all or substantially
all of the stock or assets of a Lender.  The L/C Issuer shall be deemed a
Lender, as applicable.

Lender's Notice Address is 499 Thornall Street, 11th Floor, Edison, New Jersey
08837, Attn: Commercial Real Estate Department, or at such other location as
Lenders may designate from time to time in accordance with §19(d) .

Lending Office.  As to any Lender, the office or offices of such Lender as a
Lender may from time to time notify the Borrower and the Agent.

Letter of Credit. A letter of credit issued or deemed issued by the L/C Issuer
for the account of the Borrower pursuant to §2.9.

Letter of Credit Application.  An application and agreement for the issuance or
amendment of a Letter of Credit in the form Exhibit E hereto or such other form
from time to time in use by the L/C Issuer.

Letter of Credit Expiration Date.  The day that is fifteen (15) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day); provided that Letters of Credit may have a later
expiration date so long as (a) such expiration





-16-

 

 




2076882.7




--------------------------------------------------------------------------------










date is not later than 364 days after the Maturity Date and (b) the Borrower
provides Cash Collateral for each such Letter of Credit at least fifteen (15)
days prior to the Maturity Date.

Letter of Credit Fee.  Has the meaning ascribed to such term in §2.9(h).

Letter of Credit Obligations.  As at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with §1.4.  For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

Letter of Credit Sublimit.  An amount equal to $5,000,000.00.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitments.

Leverage Ratio.  As of any date shall mean the ratio of Total Debt to Total
Asset Value on such date.

LIBOR.  Means, with respect to any Interest Period, the rate for deposits in
U.S. Dollars for a period of one (1) month, which appears on the Reuters Screen
LIBOR01 Page as of 11:00 a.m., London, England, time, on the Business Day that
is at least two (2) London Banking Days preceding the Reset Date for such
Interest Period.  If such rate does not appear on the Reuters Screen LIBOR01
Page, then LIBOR for that Interest Period will be determined as if the parties
had specified “USD-LIBOR-Reference Banks” as the applicable rate.

LIBOR Rate Loan. Loans denominated in Dollars bearing interest calculated by
reference to LIBOR.

LIBOR Reserve Percentage. Shall mean for any date that percentage, if any
(expressed as a decimal, rounded upward to the nearest 1/100 of 1%), as
determined in good faith by the Lender (which determination shall be conclusive)
which is in effect on such date, as prescribed by the Federal Reserve Board, for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in respect of "Eurocurrency liabilities" having a
term equal to the applicable LIBOR Interest Period (or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR rate loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of any
bank to United States residents).

Lien. Means, with respect to any property, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, claim, charge, assignment, hypothecation, deemed
trust, security interest or encumbrance of any kind or any arrangement to
provide priority or preference, including any easement, servitude, right-of-way
or other encumbrance on title to Real Estate, in each of the





-17-

 

 




2076882.7




--------------------------------------------------------------------------------










foregoing cases whether voluntary or imposed by Law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capitalized Lease or title retention agreement or
any financing lease having substantially the same economic effect as any of the
foregoing relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

Loan Documents. This Agreement, the Notes, each Guaranty and any and all other
agreements, documents and instruments now or hereafter evidencing, securing or
otherwise relating to the Loans.

Loan Parties. Means the Borrower and the Guarantors.

Loan Obligations. At any time, the outstanding principal amount of the Loans at
such time.

Loans. All Revolving Loans made or to be made by one or more of the Lenders to
the Borrower hereunder, including Loans pursuant to §2.1 and §2.9.

London Banking Day.  Means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

Mandatory Compliance Payment.  Has the meaning ascribed to such term in §2.1.

Material Adverse Effect. Means (a) a material adverse change in, or a material
adverse effect upon, the business, operations, properties, condition (financial
or otherwise) or results of operations of any of the Borrower or any Guarantor,
taken as a whole; (b) material impairment of the ability of the Borrower or any
Guarantor, taken as a whole, to fully and timely perform its obligations under
any Loan Document; or (c) material impairment of the rights or remedies
available to the Lender under any Loan Document.

Maturity Date. June 30, 2016, or such earlier date on which all Loans made
hereunder shall become due and payable pursuant to the terms hereof.  The
Borrower may, by written notice to the Agent given at least thirty (30) days but
not more than ninety (90) days prior to the Maturity Date (“Extension Notice”),
extend the Maturity Date for one (1) year, provided that (a) no Default or Event
of Default shall have occurred and be continuing on the date of such notice and
(b) the Borrower pays an extension fee equal to 0.15% of the then Total
Commitment, which fee shall be paid to the Agent (for the ratable benefit of the
Lenders) simultaneously with the delivery of the Extension Notice.

Maximum Credit Amount. The least of the following: (a) Availability; and (b) the
Total Commitment.

Maximum Rate. Has the meaning ascribed to such term in §29.





-18-

 

 




2076882.7




--------------------------------------------------------------------------------










Mortgage Receivable. Means a promissory note secured by a mortgage, deed of
trust, deed to secure debt or similar security interest made by a Person owning
an interest in real estate granting a Lien on such interest in real estate as
security for the payment of Indebtedness of  which Borrower, a Guarantor or a
Related Party is the holder and retains the rights of collection of all payments
thereunder.

Multiemployer Plan. A "multiemployer plan" as defined in Section 4001(a)(3) or
ERISA to which Borrower is making, or is accruing an obligation to make,
contributions or has made, or been obligated to make, contributions within the
preceding six (6) years.

Net Offering Proceeds or “Equity Raises”. All cash proceeds received after the
Effective Date by the Borrower as a result of the sale of common, preferred or
other classes of stock of the Borrower less customary costs and discounts of
issuance paid by Borrower in connection therewith.

NOI.  Means, for the most recent fiscal quarter ended, annualized, with respect
to any wholly owned property of the Borrower, each Guarantor and the Related
Companies, all rental and other income (as determined by GAAP) attributable to
such property accruing for such period (adjusted to eliminate (a) the straight
lining of rents, (b) income from tenants in bankruptcy whose leases have not
been affirmed by the bankruptcy court, and (c) income from tenants operating
under default leases after expiration of any applicable notice and cure periods
with respect to the default in question) minus the amount of all expenses (as
determined in accordance with GAAP) incurred in connection with and directly
attributable to the ownership and operation of such property for such period,
including, without limitation, actual management fees and amounts accrued for
the payment of real estate taxes and insurance premiums, but excluding any
general and administrative expenses related to the operation of the Borrower,
any Guarantor or any Related Company, any interest expense or other debt service
charges and any non-cash charges such as depreciation or amortization if
financing costs.




Notes. Means the Notes issued by the Borrower to the Lenders substantially in
the form of Exhibit A, evidencing the Loans made and to be made by each Lender
hereunder and all promissory notes delivered in substitution or exchange
therefor, as amended, replaced, supplemented or otherwise modified from time to
time.

Obligations. Means the Loans and other present and future loans, advances,
Indebtedness, liabilities, obligations, covenants, duties, and debts owing by
the any Loan Party to the Lenders, arising under or pursuant to this Agreement
or any of the other Loan Documents, or in respect of any of the Loans, Letters
of Credit or the Notes or other instruments that any time evidence any the
foregoing whether or not evidenced by any note, or other instrument or document,
whether arising from an extension of credit, opening of a letter of credit,
acceptance, loan, guaranty, indemnification or otherwise, whether existing on
the date of this Agreement or arising or incurred hereafter, direct or indirect,
joint or several, absolute or contingent, matured or unmatured, liquidated or
liquidated, secured or unsecured, due or to become due, primary or secondary, as
principal or guarantor, arising by contract, operation of Law or otherwise and





-19-

 

 




2076882.7




--------------------------------------------------------------------------------










including all principal, interest (including, but not limited to, any interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding relating to any Loan Party
under any Debtor Relief Laws, naming any such Person as a debtor in such
proceedings, whether or not a claim for post-filing or post-petition interest is
allowed or allowable in whole or in part in any such proceeding), charges,
expenses, fees, attorneys’ fees, filing fees (including, but not limited to, any
fees or expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, under any
Debtor Relief Laws, relating to any Loan Party, whether or not allowed or
allowable in whole or in part as a claim in any such proceeding), any and all
mortgage recording taxes or similar taxes payable to any Governmental Authority
and any other sums chargeable to any of the Loan Parties hereunder or under any
of the other Loan Documents.  

OFAC List. Means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas. gov/ofacitllscin.pdf

Other Taxes.  Means any present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents,
excluding, however, any such Taxes imposed solely as a result of an assignment
or other transfer by the Lender of the Loan to another Person (other than an
assignment or other transfer that occurs at a Borrower’s request or with a
Borrower’s consent), and excluding Indemnified Taxes and Excluded Taxes.

Outstanding Obligations. As of any date of determination, the sum of the
outstanding principal amount of the Loan Obligations and the Letter of Credit
Obligations.

Participant.  Has the meaning ascribed to such term in §18(d).

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Acquisition. The acquisition by Borrower, any Guarantor or any Related
Company of Real Estate Assets which, in the aggregate, are primarily leased or
intended to be leased primarily for industrial, manufacturing or distribution
purposes (including “flex” and warehouse uses) or other similar commercial
purposes of a type consistent with the Borrower’s business strategy, whether
such acquisition is accomplished by a direct purchase of such Real Estate Assets
or by a merger or acquisition of stock or other ownership interests or debt
securities such that the owner of such Real Estate becomes a Related Company.








-20-

 

 




2076882.7




--------------------------------------------------------------------------------










Permitted Liens. The following Liens, security interests and other encumbrances:

(a)

Liens in favor of Agent;

(b)

Liens to secure taxes, assessments and other governmental charges which are not
delinquent or which are being contested in good faith and for which a reserve
shall have been established in accordance with GAAP;

(c)

Liens that do not create a violation of the Financial Covenants;

(d)

deposits or pledges made in connection with, or to secure payment of, workmen’s
compensation, unemployment insurance, old age pensions or other social security
obligations, and deposits with utility companies and other similar deposits made
in the ordinary course of business;

(e)

Liens approved in writing by the Agent prior to their creation based upon a
written request of the Borrower or any Guarantor;

(f)

encumbrances consisting of easements, rights of way, restrictions on the use of
real property, minor defects and irregularities in the title thereto, and
similar or minor Liens or encumbrances, none of which in the reasonable opinion
of the Agent interferes materially and adversely with the ordinary conduct of
the business of the Borrower, and which matters neither (x) individually or in
the aggregate could have a Material Adverse Effect nor (xx) individually or in
the aggregate could have a Materially Adverse Effect on the value of a Borrowing
Base Property;

(g)

other than with respect to Borrowing Base Properties, Liens that do not create a
violation of any term or provision of this Agreement or any document, instrument
or agreement related to the Indebtedness of any Real Estate Asset; or

(h)

Leases entered into in the ordinary course of business.




Person. Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government or any
governmental agency or political subdivision thereof.




Platform. Has the meaning ascribed to such term in §7.5.




Portfolio Properties.  All Real Estate Assets owned by the Borrower, any
Guarantor, or any Related Company described on the Portfolio Schedule (including
without limitation all Borrowing Base Properties).  




Portfolio Schedule. Shall mean the schedule of Portfolio Properties attached
hereto as Schedule 1.1(a), certified by Borrower to be true, correct and
complete, as same shall be amended and supplemented by Borrower in accordance
with §7.4(d) of this Agreement to





-21-

 

 




2076882.7




--------------------------------------------------------------------------------










include all properties acquired by the Borrower, any Guarantor, or any Related
Company during the term of this Agreement and delete all properties withdrawn by
the Borrower, any Guarantor, or any Related Company during the term of this
Agreement. The Portfolio Schedule may be amended from time to time as properties
are acquired and/or sold during the Term of the Facility.  Real Estate Assets
may also be added by the Borrower, any Guarantor, or any Related Company from
time to time as they become unencumbered or change status to generate positive
NOI.  Conversely, Real Estate Assets may be deleted by the Borrower, any
Guarantor, or any Related Company from time to time as they become encumbered or
change status to generate negative NOI.




Prime Rate.  means the rate of interest from time to time announced by Capital
One at its principal office as its prime commercial lending rate, it being
understood that such prime commercial rate is a reference rate and does not
necessarily represent the lowest or best rate being charged by Capital One to
any customer and such rate is set by Capital One based upon various factors
including Capital One’s costs and desired return, general economic conditions
and other factors.  Any change in such prime rate announced by Capital One shall
take effect at the opening of business on the day specified in the announcement
of such change.




Public Lender.  Has the meaning ascribed to such term in §7.5.




Real Estate. All real property (including without limitation all Portfolio
Properties) at any time owned, leased (as lessee or sublessee) or operated by
the Borrower, any Guarantor or any Related Company, as applicable.




Real Estate Assets. Those fixed and tangible properties consisting of land,
buildings and/or other improvements owned by the Borrower, any Guarantor or any
Related Company at the relevant time of reference thereto, but excluding all
leasehold interests other than leaseholds under ground leases which either have
an unexpired term of at least twenty-five (25) years or contain a purchase
option for nominal consideration.




Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

Reference Banks.  Major banks in the London interbank market selected by
Administrative Agent.

Register. Has the meaning ascribed to such term in §18.3.

REIT. A domestic trust or corporation that qualifies as a real estate investment
trust under the provisions of §856, et seq. of the Internal Revenue Code or any
successor provisions.

Related Companies. The Subsidiaries of Borrower entities listed and described on
Schedule 1.3 hereto, as now or hereafter amended whose financial statements are
consolidated or combined with Borrower pursuant to Generally Accepted Accounting
Principles.





-22-

 

 




2076882.7




--------------------------------------------------------------------------------










Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.  For the avoidance of doubt, neither UMH
Properties, Inc. nor any of its Affiliates shall be considered a Related Party
of Borrower or any Related Party of Borrower.

Release. Any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

Reportable Event.  Any of the events set forth in § 4043(c) of ERISA, other than
events for which the 30 day notice period has been waived.

Requirement of Law. As to any Person, any Law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or commissioner or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

Requisite Lenders.  As of any date, the Lenders whose aggregate Commitments
constitute at least sixty-six and sixty-seven hundredths percent ( 66.67 %) of
the Total Commitment, provided that on and after the date that Commitments which
constitute at least sixty-six and sixty-seven hundredths percent ( 66.67 %) of
the Total Commitment have terminated pursuant to §12.2, Requisite Lenders shall
mean the Lenders whose aggregate Credit Exposures constitute at least sixty-six
and sixty-seven hundredths percent ( 66.67 %) of the aggregate Credit Exposures
of all Lenders, and provided that the Commitments (or the Credit Exposures) of
any Defaulting Lenders shall be disregarded when determining the Requisite
Lenders and provided further that at any time there are less than three (3)
Lenders , Requisite Lenders shall mean Lenders whose aggregate commitments
constitute one hundred percent (100%) of the Total Commitments or Credit
Exposure, as applicable (excluding Commitments or Credit Exposure of any
Defaulting Lenders ) .

Reset Date. The first day of an Interest Period.

Responsible Officer. With respect to the Borrower, any one of its Chairman,
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Treasurer, Executive Vice Presidents, Senior Vice Presidents or other
executive officers.

Revolving Loans. Loans made by the Lenders pursuant to §§2.1 and 2.9.

Sole Bookrunner. Capital One in its capacity as sole bookrunner, or any
successors thereto.

Solvent. When used with respect to any Person, means that at the time of
determination:

(a)

the fair saleable value of its assets is in excess of the total amount of its
liabilities (including, without limitation, contingent liabilities); and





-23-

 

 




2076882.7




--------------------------------------------------------------------------------










(b)

the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

(c)

it is then able and expects to be able to pay its debts (including, without
limitation, contingent debts and other commitments) as they mature; and

(d)

it has capital sufficient to carry on its business as conducted and as proposed
to be conducted.

Subsidiary. Any corporation, association, trust, limited liability company, or
other business entity of which the designated parent or other controlling Person
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes) of the outstanding voting
interests.

Support Obligations. Means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee against the loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person.

Tangible Net Worth. As of any date, the consolidated stockholders' equity of
Borrower, plus accumulated depreciation and amortization, minus (to the extent
included when determining stockholders' equity): (a) the amount of any write-up
in the book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term.  The period from the Effective Date to the Maturity Date.





-24-

 

 




2076882.7




--------------------------------------------------------------------------------










Termination Event. Shall mean any one of the following:

(a)

a "Reportable Event" described in §4043 of ERISA and the regulations issued
thereunder;



(b)

the withdrawal of Borrower from an Employee Benefit Plan during a plan year in
which it was a "substantial employer" as defined in Section 4001(a)(2) of ERISA
or was deemed such under Section 4068(f) of ERISA; or



(c)

the termination of an Employee Benefit Plan, the filing of a notice of intent to
terminate an Employee Benefit Plan  or the treatment of an Employee Benefit Plan
 amendment as a termination under Section 4041 of ERISA;



(d)

the institution of proceedings to terminate an Employee Benefit Plan  by the
PBGC;



(e)

any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Benefit Plan;



(f)

the partial or complete withdrawal of Borrower from a Multiemployer Plan;



(g)

the imposition of a Lien pursuant to Section 412 of the Internal Revenue Code or
Section 302 of ERISA;



(h)

any event or condition which results in the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or Section 4245 of ERISA, respectively; or



(i)

any event or condition which results in the termination of a Multiemployer Plan
under Section 4041A of ERISA or the institution by the PBGC of proceedings to
terminate a Multiemployer Plan under Section 4042 of ERISA.




Total Asset Value.  The sum of (a) Total Real Estate Asset Value, (b) Borrower’s
consolidated cash and Cash Equivalents, and (c) Borrower’s consolidated
marketable securities available for sale.




Total Commitment. The aggregate principal amount of the Commitments of all of
the Lenders, as in effect from time to time, the maximum principal amount of
which shall be $40,000,000.00 on the Effective Date, as increased from time to
time pursuant to §2.2(a) or as decreased from time to time pursuant to §2.2(c).

Total Debt. As of any date of determination the sum of (a) Borrower’s
consolidated Indebtedness including all recourse and non-recourse mortgage debt,
letters of credit, net obligations under uncovered Interest Rate Contracts,
contingent obligations to the extent the obligations are binding, unsecured
debt, Capitalized Lease obligations (including ground leases),





-25-

 

 




2076882.7




--------------------------------------------------------------------------------










guarantees of Indebtedness (excluding traditional carve-outs relating to
non-recourse debt obligations), subordinated debt, all consolidated secured debt
of the Borrower, (b) the Usage under the Facility, and (c) amounts outstanding
under any margin line facilities of the Borrower.

Total Real Estate Asset Value.  The value derived by taking the aggregate NOI
from the Real Estate Assets and capitalizing it by using a capitalization rate
of 7.5%.




Usage.  The average daily balance for each Fiscal Quarter of all Outstanding
Obligations divided by the amount of Facility (including the Accordion Amount ,
as and if applicable ); provided, however, in calculating the amount of the
Facility for the first Fiscal Quarter that an Accordion Amount is available
under the Facility, such Accordion Amount shall be prorated based on the number
of days such Accordion Amount was in effect for such Fiscal Quarter.

Unused Amount.  The difference between (a) the amount of the Facility (including
the Accordion Amount, as and if applicable) and (b) average daily balance for
each Fiscal Quarter of all Outstanding Obligations; provided, however, in
calculating the amount of the Facility for the first Fiscal Quarter that an
Accordion Amount is available under the Facility, such Accordion Amount shall be
prorated based on the number of days such Accordion Amount was in effect such
first Fiscal Quarter .  




Unused Fee. The fee percentage (determined by Usage) multiplied by the Unused
Amount payable by Borrower to Agent (for the ratable benefit of the Lenders)
quarterly in arrears based upon the following grid:




Usage

Fee

Usage > 50%

0.25%

Usage < 50%

0.35%







Unreimbursed Amount.  Has the meaning ascribed to such term in §2.9(c)(i).

Upfront Fee.  The Upfront Fee payable by Borrower to Agent in accordance with
the terms of the Fee Letter.

USD-LIBOR-Reference Banks.  With respect to any Interest Period, the rates at
which deposits in Dollars are offered by the Reference Banks at approximately
11:00 a.m., London time, on the day that is two (2) London Banking Days
preceding the Reset Date for such Interest Period to prime banks in the London
interbank market for a period of one month, commencing on that Reset Date and in
an amount equal to the portion of the principal amount outstanding under the
Notes.  Administrative Agent will request the principal London office of each of
the Reference Banks to provide a quotation of its rate.  If at least two (2)
such quotations are provided, the rate for that Reset Date will be the
arithmetic mean of the quotations.  





-26-

 

 




2076882.7




--------------------------------------------------------------------------------










Notwithstanding the foregoing, if fewer than two (2) quotations are provided as
requested, the rate for that Reset Date will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by Administrative Agent, at
approximately 11:00 a.m., New York City time, on that Reset Date for loans in
U.S. Dollars to leading European banks for a period of one month, commencing on
that Reset Date, and in an amount equal to the portion of the principal amount
outstanding under the Notes.

U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

§1.2

Rules of Interpretation.  

(a)

A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b)

The singular includes the plural and the plural includes the singular.

(c)

A reference to any Law includes any amendment or modification to such Law.

(d)

A reference to any Person includes its permitted successors and permitted
assigns.

(e)

Accounting terms not otherwise defined herein have the meanings assigned to them
by Generally Accepted Accounting Principles applied on a consistent basis by the
accounting entity to which they refer and, except as otherwise expressly stated,
all use of accounting terms with respect to the Borrower shall reflect the
consolidation of the financial statements of Borrower, the Guarantors and the
Related Companies.

(f)

If at any time any change in Generally Accepted Accounting Principles would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in Generally Accepted Accounting Principles (subject to the
approval of the Requisite Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with Generally
Accepted Accounting Principles prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in Generally
Accepted Accounting Principles.

(g)

The words “include”, “includes” and “including” are not limiting.





-27-

 

 




2076882.7




--------------------------------------------------------------------------------










(h)

All terms not specifically defined herein or by Generally Accepted Accounting
Principles, which terms are defined in the Uniform Commercial Code as in effect
in Massachusetts, have the meanings assigned to them therein.

(i)

Reference to a particular “§” refers to that section of this Agreement unless
otherwise indicated.

(j)

The words “herein”, “hereof”, “hereunder” and words of like import shall refer
to this Agreement as a whole and not to any particular section or subdivision of
this Agreement.

(k)

The words “so long as any Loan or Note is outstanding” shall mean so long as
such Loan or Note is not indefeasibly paid in full in cash.

§1.3.

Times of Day.  Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

§1.4.

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any other document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

§1.5 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number). By way of illustration, in the event the actual result equals (a)
7.6562%, then such figure shall be rounded up to 7.66% and (b) 7.6546%, then
such figure shall be rounded down to 7.65%.

§2  

REVOLVING CREDIT FACILITY.  

§2.1 Loans - Commitment to Lend Revolving Loans; Limitation on Commitments.  

Subject to the provisions of §2.5 and the other terms and conditions set forth
in this Agreement until the earlier of the occurrence of a Default, Event of
Default, or the Maturity Date, each of the Lenders severally (and not jointly)
agrees to lend to the Borrower and the Borrower may borrow, repay, and reborrow
in Dollars from time to time between the Effective Date and the earlier of the
occurrence of a Default, Event of Default and the Maturity Date upon notice by
the Borrower to the Agent given and approved by the Agent in accordance with
§2.5, such sums as are requested by the Borrower up to a maximum aggregate
principal amount (after giving effect to all amounts requested) such that such
Lender’s Credit Exposure  does not exceed





-28-

 

 




2076882.7




--------------------------------------------------------------------------------










such Lender’s Commitment, provided that the Outstanding Obligations (after
giving effect to all amounts requested) shall not at any time exceed the Maximum
Credit Amount.  

The Revolving Loans under this §2.1 shall be made pro rata in accordance with
each Lender’s Commitment Percentage and the Lenders shall at all times
immediately adjust inter se any inconsistency between each Lender’s outstanding
principal amount thereof and each Lender’s Commitment. Each request for a
Revolving Loan hereunder shall constitute a representation and warranty by the
Borrower that the conditions set forth in §10 or §11 (whichever is applicable)
have been satisfied on the date of such request and will be satisfied on the
proposed Borrowing Date of the requested Revolving Loan, provided that the
making of such representation and warranty by Borrower shall not limit the right
of any Lender not to lend upon a determination by the Agent that such conditions
have not been satisfied. The proceeds of the Facility may be used for working
capital, capital expenditures, and other lawful corporate purposes (including,
without limitation, Permitted Acquisitions, property acquisitions and
improvements, and mortgage note purchases).  

To the extent the Outstanding Obligations are greater than Availability at any
time, the Borrower shall be required to pay to the Agent an amount necessary to
restore compliance (a) within 90 days if the Outstanding Obligations are ≤ 65%
of BBV or Corporate Debt Yield is ≥ 10%, or (b) within 30 days if the
Outstanding Obligations are > 65% of BBV or Corporate Debt Yield is < 10%.
 Notwithstanding the foregoing, if the Outstanding Obligations are greater than
Availability as a result of a Real Estate Asset being withdrawn from the
Borrowing Base Schedule based on (a) a sale/transfer of such asset, or (b) the
Real Estate Asset being financed with another source of capital, the Borrower
shall immediately pay to the Agent an amount necessary to restore compliance
(“Mandatory Compliance Payment”).







§2.2.

Changes in Total Commitment.

(a)

Provided that no Default or Event of Default has occurred and is continuing, the
Borrower shall have the Accordion Option and, if elected, shall exercise the
Accordion Option by written notice to the Agent who shall, on a best efforts
basis, arrange the requested increase.  The Borrower shall pay the Arrangement
Fee and the Upfront Fees in accordance with the terms of the Fee Letter .  The
Agent shall send a notice to all Lenders with a Commitment (the “Additional
Commitment Request Notice”) informing them of the Borrower’s request to increase
the Total Commitment and of the Upfront Fees to be paid with respect thereto.
Each Lender who desires to provide an Additional Commitment upon such terms
shall provide the Agent with a written commitment letter specifying the amount
of the Additional Commitment by which it is willing to provide prior to such
deadline as may be specified in the Additional Commitment Request Notice. If the
requested increase is oversubscribed then the Agent and the Arranger shall
allocate the Commitment Increase among the Lenders who provide such commitment
letters on such basis as the Arranger shall determine in its sole discretion. If





-29-

 

 




2076882.7




--------------------------------------------------------------------------------










the Additional Commitments so provided are not sufficient to provide the full
amount of the Commitment Increase requested by the Borrower, then the Arranger
may, but shall not be obligated to, invite one or more Eligible Assignees to
become a Lender and provide an Additional Commitment. The Agent shall provide
all Lenders with a notice setting forth the amount, if any, of the Additional
Commitment to be provided by each Lender and the revised Commitment Percentages
which shall be applicable after the effective date of the Commitment Increase
specified therein (the “Commitment Increase Date”).  Nothing in this §2.2 shall
constitute or be deemed to constitute an agreement by any Lender to increase its
Commitment hereunder.

(b)

If the Arranger has successfully arranged the Commitment Increase, then on the
Commitment Increase Date the outstanding principal balance of the Revolving
Loans shall be reallocated among the Lenders such that after the Commitment
Increase Date the outstanding principal amount of Revolving Loans owed to each
Lender shall be equal to such Lender’s Commitment Percentage (as in effect after
the Commitment Increase Date) of the outstanding principal amount of all
Revolving Loans. On the Commitment Increase Date those Lenders whose Commitment
Percentage is increasing shall advance the funds to the Agent and the funds so
advanced shall be distributed among the Lenders whose Commitment Percentage is
decreasing as necessary to accomplish the required reallocation of the
outstanding Loans. To the extent such reallocation results in certain Lenders
receiving funds which are applied to LIBOR Rate Loans prior to the last day of
the applicable Interest Period, then the Borrower shall pay to the Agent for the
account of the affected Lenders the Prepayment Fee which shall be determined
separately for each such Lender in the manner set forth in §3.3. On the
Commitment Increase Date, the Lenders’ respective interests in outstanding
Letters of Credit shall also be adjusted to reflect the revised Commitment
Percentages. Upon request from any Lender whose interest in an outstanding
Letter of Credit is so increasing, the Borrower will pay additional Letter of
Credit fees for the amount of such increase at the rate provided in §2.9(h)
prorated for the period from the Commitment Increase Date until the expiration
of the applicable Letter of Credit.

(c)

The Borrower shall have the right at any time upon at least ten (10) Business
Days’ prior written notice to the Agent, to reduce by $ 5,000,000.00 or an
integral multiple of $ 5,000,000.00 in excess thereof the unborrowed portion of
the then Total Commitment, provided that (i) the Total Commitment shall not be
reduced to less than $40,000,000.00 unless the Total Commitment is reduced to
zero and (ii) the Commitments as reduced shall not be in an amount less than the
sum of the aggregate Loan Obligations and the aggregate Letter of Credit
Obligations.  The Commitments of the Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages by the amount specified
in any such notice. Upon the effective date of any such reduction, the Borrower
shall pay to the Agent for the respective accounts of the Lenders the full
amount of any Upfront Fee then accrued on the amount of the reduction. No
reduction of the Commitments may be reinstated.

(d)

Upon the effective date of each increase or reduction in the Total Commitment
pursuant to this §2.2, the Agent may make such other changes by way of
supplement, amendment or restatement of any Loan Documents as may be necessary
or desirable





-30-

 

 




2076882.7




--------------------------------------------------------------------------------










to reflect the Commitment Increase, notwithstanding anything to the contrary in
§25, without the consent of any Lenders other than the Lenders with an
Additional Commitment.  The Borrower shall also execute and deliver to the Agent
new Notes for each Lender whose Commitment has changed so that the principal
amount of such Lender’s Note  shall equal its Commitment. The Agent shall
deliver such replacement Notes to the respective Lenders in exchange for the
Notes replaced thereby which shall be surrendered by such Lenders. Such new
Notes shall provide that they are replacements for the surrendered Notes and
that they do not constitute a novation, shall be dated as of the Commitment
Increase Date or the effective date of such reduction in the Total Commitment,
as applicable, and shall otherwise be in substantially the form of the replaced
Notes.  The surrendered Notes shall be canceled and returned to the Borrower.

§2.3.

The Notes.  The Loans under the Facility shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A hereto
(each a “Note”), and completed with appropriate insertions. One or more Notes
shall be payable to the order of each Lender in an aggregate principal amount
equal to such Lender’s Commitment. The Borrower irrevocably authorizes each
Lender to make or cause to be made, at or about the time of the Borrowing Date
of any Loan or at the time of receipt of any payment of principal on such
Lender’s Note, an appropriate notation on such Lender’s Record reflecting the
making of such Loan or (as the case may be) the receipt of such payment. The
outstanding amount of the Loans set forth on such Lender’s Record shall (absent
manifest error) be prima facie evidence of the principal amount thereof owing
and unpaid to such Lender, but the failure to record, or any error in so
recording, any such amount on the Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Note when due. Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of its
Note or any other security document which is not of public record, and, in the
case of any such loss, theft, destruction or mutilation, upon cancellation of
such Note or other security document, Borrower will issue, in lieu thereof, a
replacement Note or other security document in the same principal amount thereof
and otherwise of like tenor.




§2.4.

Interest on Loans; Payment of Principal and Interest

(a)

Interest Rate on the Loan.  

(i)

Interest shall be computed daily on the advanced and unpaid principal amount of
the Loans from each Borrowing Date until paid in full, at a fluctuating rate of
interest per annum equal to LIBOR plus the Applicable Margin (“Interest Rate”).

(ii)   

All computations of interest and fees on the Loans shall be calculated on the
basis of a 360-day year for the actual number of days elapsed.  In computing
interest on the Loans, the date of the making of the Loans or the first day of
each Interest Period shall be included and the date of payment or the expiration
date of each Interest Period shall be excluded; provided, however, that if the
Loan is repaid on the same day on which it is made, one day's interest shall be
paid on the Loans.

(b)

Repayment of Principal and Interest on the Loans.   





-31-

 

 




2076882.7




--------------------------------------------------------------------------------










(i)  The Borrower unconditionally promises to pay interest on the outstanding
principal balance of all Loans monthly in arrears commencing on the first (1st)
day of the first month following the month in which the Loan is made and
continuing on the same day of each month thereafter, until paid in full.

(ii)   On the Maturity Date the then outstanding principal balance of the Loans,
together with all accrued and unpaid interest, fees, expenses or other sums due
and owing under the Loans and/or the Loan Documents, is payable in full.

(c)

Tender of Payment.

(i)  All payments due on the Loans shall be made by automatic debit from a
demand deposit account maintained by the Borrower (Account #5504007278) for such
purpose at the Agent’s office (“Designated Account”).  The Borrower shall
maintain balances sufficient to pay each monthly payment due to the Lenders
under the Loan Documents.  In the event that the balance maintained in such
account is insufficient for any payment due under the Loan Documents, the Agent
may charge any account of the Borrower for any payment due to the Lenders under
the Loan Documents.




(ii)

Except as otherwise provided herein with respect to automatic debits to the
Designated Account, all payments on the Loans shall be made in immediately
available lawful funds of the United States at the office of the Agent located
at Agent’s Head Office, or at such other place as the Agent shall designate in
writing from time to time and shall be credited as the funds become available
lawful money of the United States.  All payments on the Loans shall be applied
to pay late charges, accrued and unpaid interest, principal, escrows (if any)
and any other fees, costs and expenses which the Borrower is obligated to pay
under the Loans, in such order as the Agent may elect from time to time in its
sole discretion.




(d)

Late Charge.  If any payment required under the terms of the Notes, this
Agreement, or any other Loan Document shall not be received within ten (10) days
of when due a late charge shall apply. The late charge shall be five ($.05)
cents for each dollar so overdue shall become immediately due to the Lenders as
liquidated damages for failure to  make timely payment and such late charge
shall be secured by the Collateral. Agent shall bill the borrower for the late
charge for the ratable benefit of each Lender.




(e)

Time of Payment.  Time is of the essence as to all dates set forth herein.
 Whenever any payment to be made by the Borrower to the Lenders pursuant to the
terms of the Notes, this Agreement and/or any Loan Document (a) shall be
tendered by the Borrower to the Agent  in immediately available funds, prior to
or at 2:00 p.m. on any Business Day, then such payment shall be considered to
have been made on that Business Day, (b) shall be tendered by the Borrower to
the Agent in immediately available funds, after 2:00 p.m. on any Business Day,
then such payment shall be considered to have been made on the next succeeding
Business Day, or (c) shall be stated to be due on a day which is not a Business
Day, such payment may be made on the next succeeding Business Day.





-32-

 

 




2076882.7




--------------------------------------------------------------------------------










§2.5

Requests for Loans




(a)

The Borrower shall give to the Agent written notice in the form of Exhibit B
hereto of each Loan requested hereunder (a “Loan Request”) no later than 11:00
a.m. not less than three (3) Business Days prior to the proposed Borrowing Date
of any Loan.  Each such notice shall specify (i) the principal amount of the
proposed Loan, (ii) the proposed Borrowing Date of such Loan, (iii) the purpose
of such Loan, and (iv) the Availability as of the date of the Loan Request, and
shall be accompanied by a statement in the form of Exhibit C hereto signed by a
Responsible Officer setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §9.1 through §9.4 hereof after giving
effect to such requested Loan (a “Compliance Certificate”). Submission of a Loan
Request shall be deemed to be a representation by the Borrower that it will be
in compliance with §9.1 through §9.4 after giving effect to such requested Loan.
 Upon receipt of a Loan Request, the Agent shall promptly notify each Lender of
the amount of its Commitment Percentage of the requested Loans.  Each Lender
shall be obligated to fund its Commitment Percentage of the requested Loans in
accordance with § 2.8(a).  Each such Loan Request shall be irrevocable and
binding on the Borrower and the Borrower shall be obligated to accept the Loan
requested from the Lenders on the proposed Borrowing Date. Each Loan Request
shall be in a minimum aggregate amount of $1,000,000 or an integral multiple of
$1,000,000 in excess thereof.  If any such request sent via facsimile or email,
it shall be so confirmed in writing, signed by a Responsible Officer of the
Borrower to the Agent within two (2) Business Days thereafter.  Unless
notification is otherwise furnished by the Borrower to the Agent (in a manner
consistent with this section) all loans will be via a credit to Borrowers
Designated Account maintained with the Agent.

§2.6

Unused Fee.  The Borrower shall pay to the Agent for the ratable benefit of the
Lenders on the first (1st) day of each fiscal quarter in arrears, and on the
Maturity Date, the Unused Fee.  The Unused Fee shall be computed on the basis of
a 360 day year of the actual days elapsed.




§2.7

Intentionally Deleted




§2.8

Funds for Loans.

(a)

Subject to §2.5 and other provisions of this Agreement, not later than 1:00 p.m.
on the proposed Borrowing Date of any Loans, each of the Lenders will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Commitment Percentage of the amount of the
requested Loans. Upon receipt from each Lender of such amount, and upon receipt
of the documents required by §§10 or 11 (whichever is applicable) and the
satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Loans made available to the Agent by the Lenders. The failure or refusal
of any Lender to make available to the Agent at the aforesaid time and place on
any Borrowing Date the amount of its Commitment Percentage of the requested
Loans shall not relieve any other Lender from its several obligation hereunder
to make available to the Agent the amount of such other Lender’s Commitment





-33-

 

 




2076882.7




--------------------------------------------------------------------------------










Percentage of any requested Loans but shall not obligate any other Lender or
Agent to fund more than its Commitment Percentage of the requested Loans or to
increase its Commitment Percentage.

(b)

The Agent may, unless notified to the contrary by any Lender prior to a
Borrowing Date, assume that such Lender has made available to the Agent on such
Borrowing Date the amount of such Lender’s Commitment Percentage of the Loans to
be made on such Borrowing Date, and the Agent may (but it shall not be required
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Borrowing Date, such Lender shall pay to the Agent on demand
an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for federal funds acquired by the Agent during each day included in
such period, times (ii) the amount of such Lender’s Commitment Percentage of
such Loans, times (iii) a fraction, the numerator of which is the number of days
or portion thereof that elapsed from and including such Borrowing Date to the
date on which the amount of such Lender’s Commitment Percentage of such Loans
shall become immediately available to the Agent, and the denominator of which is
365. A statement of the Agent submitted to such Lender with respect to any
amounts owing under this paragraph shall be prima facie evidence of the amount
due and owing to the Agent by such Lender.

(c)

Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and to make
payments pursuant to §15(c) are several and not joint.  The failure of any
Lender to make any Revolving Loan, to fund any such participation or to make any
payment under §15(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make such other
Lender’s Revolving Loan, to purchase its participation or to make its payment
under §15(c).

§2.9.

Letters of Credit.

(a)

The Letter of Credit Commitment.

(i)

Subject to the terms and conditions set forth herein, (A) the L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this §2.9, (1) from
time to time on any Business Day during the period from the Effective Date until
the Letter of Credit Expiration Date, to issue Letters of Credit for the account
of the Borrower, and to amend or extend Letters of Credit previously issued by
it, in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the aggregate Credit Exposures of all Lenders shall
not exceed the Maximum Credit Amount, (y) the Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, and (z) the outstanding amount of the
Letter of Credit Obligations shall not exceed the Letter of Credit Sublimit.
 Each request by the Borrower for the issuance or amendment of a Letter of
Credit





-34-

 

 




2076882.7




--------------------------------------------------------------------------------










shall be deemed to be a representation by the Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  




(ii)

The L/C Issuer shall not issue any Letter of Credit, if:

(A)

subject to §2.9(b)(iii), the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Requisite Lenders have approved such expiry date; or

(B)

the expiry date of the requested Letter of Credit would occur after the Letter
of Credit Expiration Date (subject to the provisions of such definition), unless
the Requisite Lenders have approved such expiry date.

(iii)

The L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A)

any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;

(B)

the issuance of the Letter of Credit would violate one or more policies of the
L/C Issuer applicable to letters of credit generally;

(C)

except as otherwise agreed by the Agent and the L/C Issuer, the Letter of Credit
is in an initial stated amount less than $ 100,000.00 ;

(D)

the Letter of Credit is to be denominated in a currency other than Dollars (and
the L/C Issuer shall not issue any Letter of Credit denominated in a currency
other than Dollars without the consent of the Requisite Lenders);

(E)

any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to §2.12(a)(iv)) with respect to





-35-

 

 




2076882.7




--------------------------------------------------------------------------------










the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

(F)

the Letter of Credit contains any provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

(G)

the Letter of Credit is to be a documentary Letter of Credit with a time draft.

(iv)

The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v)

The L/C Issuer shall be under no obligation to amend any Letter of Credit if (A)
the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)

The L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the L/C Issuer
shall have all of the benefits and immunities (A) provided to the Agent in §14
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Agent” as used in §14 included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b)

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i)

Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrower delivered to the L/C Issuer (with a copy to the Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application must be received by the L/C Issuer and the Agent not later than
11:00 a.m. at least five (5) Business Days (or such later date and time as the
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of





-36-

 

 




2076882.7




--------------------------------------------------------------------------------










Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Agent may reasonably require.

(ii)

Promptly after receipt of any Letter of Credit Application, the L/C Issuer will
confirm with the Agent (by telephone or in writing) that the Agent has received
a copy of such Letter of Credit Application from the Borrower and, if not, the
L/C Issuer will provide the Agent with a copy thereof.  Unless the L/C Issuer
has received written notice from any Lender, the Agent or the Borrower or a
Guarantor, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in §10 or §11 shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
 Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Commitment Percentage times the amount of such
Letter of Credit.

(iii)

If the Borrower so requests in any applicable Letter of Credit Application, the
L/C Issuer agrees to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
 Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of §2.9 or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Agent that the Requisite Lenders have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in §11 is not then satisfied, and in each
such case directing the L/C Issuer not to permit such extension.





-37-

 

 




2076882.7




--------------------------------------------------------------------------------










(iv)

Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

(c)

Drawings and Reimbursements; Funding of Participations.

(i)

Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof.  Not later than 1:00 p.m. on the date of any payment by
the L/C Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing.  If the Borrower fails to so reimburse the L/C
Issuer by such time, the Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Commitment Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in §2.5 for the principal
amount of Loans, but subject to the amount of the unutilized portion of the
Total Commitments and the conditions set forth in §11 (other than the delivery
of a Loan Request).  Any notice given by the L/C Issuer or the Agent pursuant to
this §2.9(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)

Each Lender shall upon any notice pursuant to §2.9(c)(i) make funds available
(and the Agent may apply Cash Collateral provided for this purpose) for the
account of the L/C Issuer at the Agent’s Head Office in an amount equal to its
Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Agent, whereupon, subject to the
provisions of §2.9(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Borrower in such amount.  The Agent
shall remit the funds so received to the L/C Issuer.

(iii)

With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in §11 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate.  In
such event, each Lender’s payment to the Agent for the account of the L/C Issuer
pursuant to §2.9(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this §2.9.

(iv)

Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
§2.9(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Commitment Percentage of such
amount shall be solely for the account of the L/C Issuer.





-38-

 

 




2076882.7




--------------------------------------------------------------------------------










(v)

Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this §2.9(c), shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this §2.9(c) is subject to the
conditions set forth in §11 (other than delivery by the Borrower of a Loan
Request).  No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi)

If any Lender fails to make available to the Agent for the account of the L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this §2.9(c) by the time specified in §2.9(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Lender (acting through the Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d)

Repayment of Participations.

(i)

At any time after the L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with §2.9(c), if the Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Agent), the Agent will distribute to such
Lender its Commitment Percentage thereof in the same funds as those received by
the Agent.

(ii)

If any payment received by the Agent for the account of the L/C Issuer pursuant
to §2.9(c)(i) is required to be returned under any of the circumstances
described in §4.3(c) (including pursuant to any settlement entered into by the
L/C Issuer with the consent of the Requisite Lenders), each Lender shall pay to
the Agent for the account of the L/C Issuer its Commitment Percentage thereof on
demand of the Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to





-39-

 

 




2076882.7




--------------------------------------------------------------------------------










the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)

Obligations Absolute.  Without limiting the L/C Issuer’s potential liability
under §2.9(f) for its gross negligence or willful misconduct, the obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)

any lack of validity or enforceability of such Letter of Credit, this Agreement,
or any other Loan Document;

(ii)

the existence of any claim, counterclaim, setoff, defense or other right that
the Borrower or any Subsidiary may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)

any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit;

(iv)

any payment by the L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v)

any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing, including any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Borrower or any Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)

Role of L/C Issuer.  Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain





-40-

 

 




2076882.7




--------------------------------------------------------------------------------










any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Requisite Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at Law or under
any other agreement.  None of the L/C Issuer, the Agent, any Lender, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of §2.9(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
in each case in the absence of the L/C Issuer’s gross negligence or willful
misconduct.

(g)

Applicability of ISP and UCP.  Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(h)

Letter of Credit Fees.  The Borrower shall pay to the Agent for the account of
each Lender in accordance with its Commitment Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for all Letters of Credit equal to the Applicable
Margin times the daily average amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this §2.9 shall be payable, to the maximum extent permitted
by applicable





-41-

 

 




2076882.7




--------------------------------------------------------------------------------










Law, to the other Lenders in accordance with the upward adjustments in their
respective Commitment Percentages allocable to such Letter of Credit pursuant to
§2.11(a)(iv), with the balance of such fee, if any, payable to the L/C Issuer
for its own account.  For purposes of computing the daily average amount
available to be drawn under any Letter of Credit, the amount of such Letters of
Credit shall be determined in accordance with §1.4.  Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears based
on the average daily amount available to be drawn under all Letters of Credit
during such quarter.  If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.  

(i)

Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.  Upon
issuance of any Letter of Credit, the Borrower shall pay directly to the L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit,
in an amount equal to the rate of one-eighth percent (0.125%) multiplied by the
amount available to be drawn under such Letter of Credit.  In addition, the
Borrower shall pay directly to the L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(j)

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.

§2.10.

Cash Collateral.

(a)

Certain Credit Support Events.  Upon the request of the Agent or the L/C Issuer
if, as of the Letter of Credit Expiration Date (without giving effect to the
proviso in such definition), any Letter of Credit Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
 At any time that there shall exist a Defaulting Lender, immediately upon the
request of the Agent or the L/C Issuer, the Borrower shall deliver to the Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to §2.12(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

(b)

Grant of Security Interest.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked, interest
bearing deposit accounts at the Agent.  The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Agent, for the benefit of the Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which





-42-

 

 




2076882.7




--------------------------------------------------------------------------------










such Cash Collateral may be applied pursuant to§2.11(c).  If at any time the
Agent reasonably determines that Cash Collateral is subject to any right or
claim of any Person other than the Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Agent, pay or provide to the Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c)

Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.10 or 2.9, 2.11, 12.2
or 3.2 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)

Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations and the interest thereon shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §18(b)(vi))) or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this §2.11 may be otherwise applied in accordance
with §12.4), and (y) the Person providing Cash Collateral and the L/C Issuer as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

§2.11.

Defaulting Lenders.

(a)

Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)

Waivers and Amendments.  That Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in §25.

(ii)

Reallocation of Payments.  Any payment of principal, interest, fees or other
amounts received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to §12 or otherwise, and including
any amounts made available to the Agent by that Defaulting Lender pursuant to
§13), shall be applied at such time or times as may be determined by the Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Lender to the L/C Issuer or hereunder; third,
if so determined by the Agent or requested by the L/C Issuer, to be held as Cash
Collateral





-43-

 

 




2076882.7




--------------------------------------------------------------------------------










for future funding obligations of that Defaulting Lender of any participation in
any Letter of Credit; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in an interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, or the L/C
Issuer or as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, or the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in §11 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
§2.12(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)

Certain Fees.  That Defaulting Lender (x) shall be entitled to receive any
upfront fee pursuant to §4.2(a) for any period during which that Lender is a
Defaulting Lender only to extent allocable to the sum of (1) the outstanding
amount of the Revolving Loans funded by it and (2) its Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to §2.8, §2.9, §2.11, or §2.12(a)(ii), as applicable (and the Borrower
shall (A) be required to pay to the L/C Issuer the amount of such fee allocable
to its Fronting Exposure arising from that Defaulting Lender and (B) not be
required to pay the remaining amount of such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in §2.9(h).

(iv)

Reallocation of Commitment Percentages to Reduce Fronting Exposure.  During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to § 2.9, the “Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the





-44-

 

 




2076882.7




--------------------------------------------------------------------------------










Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender.

(b)

Defaulting Lender Cure.  If the Borrower, the Agent, and the L/C Issuer agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Revolving Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their Commitment Percentages (without giving
effect to §2.11(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)

Purchase or Cancellation of Defaulting Lender’s Commitment .  Any Lender who is
not a Defaulting Lender shall have the right, but not the obligation, in its
sole discretion, to acquire by assignment all of a Defaulting Lender’s
Commitments.  Any Lender desiring to exercise such right shall give written
notice thereof to Agent and Borrower no sooner than two (2) Business Days and
not later than five (5) Business Days after such Defaulting Lender became a
Defaulting Lender.  If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Commitments in proportion to the respective Commitments of the Lenders
exercising such right.  If after such fifth (5th) Business Day, the Lenders have
not elected to acquire all of the Commitments of such Defaulting Lender, then
Borrower may (but shall not be obligated to), by giving written notice thereof
to Agent, such Defaulting Lender and the other Lenders, demand that such
Defaulting Lender assign its Commitments to an Eligible Assignee subject to and
in accordance with the provisions of Section 18 for the purchase price provided
for below.  Upon any such assignment, the Defaulting Lender’s interest in the
Loan and its rights hereunder (but not its liability in respect thereof or under
the Loan Documents to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 18(b)(iv), shall pay to Agent an assignment fee in the
amount of $10,000.  The purchase price for the Commitments of a Defaulting
Lender shall be equal to the amount of the principal balance of the Loans
outstanding and participations in Letters of Credit and owed by Borrower to the
Defaulting Lender plus interest thereon, accrued fees and all other amounts
payable to such Defaulting Lender hereunder and under the other Loan Documents.
 Prior to payment of such purchase price to a Defaulting Lender, Agent





-45-

 

 




2076882.7




--------------------------------------------------------------------------------










shall apply against such purchase price any amounts retained by Agent pursuant
to the last sentence of the definition of Defaulting Lender.

(d)

Optional Advance by Lender of Defaulting Lender’s Commitment Percentage .  If a
Defaulting Lender shall for any reason fail to (i) make any respective Loan
required pursuant to the terms of this Agreement or purchase a participation in
a Letter of Credit or (ii) pay its Commitment Percentage of a Protective
Advance, any of the other Lenders may, but shall not be obligated to, make all
or a portion of the Defaulting Lender’s Loan or Commitment Percentage of such
advance, provided that such Lender gives the Defaulting Lender and Agent prior
notice of its intention to do so.  The right to make such advances in respect of
the Defaulting Lender shall be exercisable first by the Lender holding the
greatest Commitment Percentage and thereafter to each of the Lenders in
descending order of their respective Commitment Percentage of the Loans or in
such other manner as the Requisite Lenders (excluding the Defaulting Lender) may
agree on.  Any Lender making all or any portion of the Defaulting Lender’s
Commitment Percentage of the applicable Loan or advance in accordance with the
foregoing terms and conditions shall be referred to as a “ Special Advance
Lender ”.

(e)

Special Advance Lender .  In any case where a Lender becomes a Special Advance
Lender, the Special Advance Lender shall be deemed to have purchased, and the
Defaulting Lender shall be deemed to have sold, a senior participation in the
Defaulting Lender’s respective Loans and participations in a Letter of Credit to
the extent of the amount so advanced or disbursed (the “ Advanced Amount ”)
bearing interest (including interest at the Default Rate, if applicable).  It is
expressly understood and agreed that each of the respective obligations under
this Agreement and the other Loan Documents, including advancing Loans, losses
incurred in connection with the Loan, costs and expenses of enforcement shall be
without regard to any adjustment in the Commitment Percentage occasioned by the
acts of a Defaulting Lender.  The Special Advance Lender shall be entitled to an
amount (the “ Unpaid Amount ”) equal to the applicable Advanced Amount, plus any
unpaid interest due and owing with respect thereto, less any repayments thereof
made by the Defaulting Lender immediately upon demand.  The Defaulting Lender
shall have the right to repurchase the senior participation in its Loan from the
Special Advance Lender, pro rata if there is more than one Special Advance
Lender, at any time by the payment of the Unpaid Amount.

(f)

Notice Requirements .  A Special Advance Lender shall (i) give notice to the
Defaulting Lender, Agent and each of the other Lenders (provided that failure to
deliver said notice to any party other than the Defaulting Lender shall not
constitute a default under this Agreement) of the Advance Amount and the
percentage of the Special Advance Lender’s senior participation in the
Defaulting Lender’s Loan and (ii) in the event of the repayment of any of the
Unpaid Amount by the Defaulting Lender, give notice to the Defaulting Lender and
Agent of the fact that the Unpaid Amount has been repaid (in whole or in part),
the amount of such repayment and, if applicable, the revised percentage of the
Special Advance Lender’s senior participation.  Provided that Agent has received
notice of such participation, Agent shall have the same obligations to
distribute interest, principal and other sums received by Agent with respect to
a





-46-

 

 




2076882.7




--------------------------------------------------------------------------------










Special Advance Lender’s senior participation as Agent has with respect to the
distribution of interest, principal and other sums under this Agreement; and at
the time of making any distributions to the Lenders, shall make payments to the
Special Advance Lender with respect to a Special Advance Lender’s senior
participation in the Defaulting Lender’s Loan out of the Defaulting Lender’s
share of any such distributions.

(g)

Special Advance Lender’s Rights to Sums Paid to Defaulting Lender .  A
Defaulting Lender shall immediately pay to a Special Advance Lender all sums of
any kind paid to or received by the Defaulting Lender from Borrower, whether
pursuant to the terms of this Agreement or the other Loan Documents or in
connection with the realization of the security therefor until the Unpaid Amount
is fully repaid.  Notwithstanding the fact that the Defaulting Lender may
temporarily hold such sums, the Defaulting Lender shall be deemed to hold same
as a trustee for the benefit of the Special Advance Lender, it being the express
intention of the Lenders that the Special Advance Lender shall have an ownership
interest in such sums to the extent of the Unpaid Amount.

(h)

Defaulting Lender’s Indemnification of Agent and Lenders .  Each Defaulting
Lender shall indemnify, defend and hold Agent and each of the other Lenders
harmless from and against any and all losses, damages, liabilities or expenses
(including reasonable attorneys’ fees and expenses and interest at the Default
Rate) which they may sustain or incur by reason of the Defaulting Lender’s
failure or refusal to abide by its obligations under this Agreement or the other
Loan Documents.  Agent shall, after payment of any amounts due to any Special
Advance Lender pursuant to the terms of Section (e) above, set-off against any
payments due to such Defaulting Lender for the claims of Agent and the other
Lenders pursuant to this indemnity.

§3.  REPAYMENT OF THE LOANS.  

§3.1.

Maturity.  The Borrower unconditionally promises to pay on the Maturity Date,
and there shall become absolutely due and payable on the Maturity Date, all of
the Loans outstanding on such date, together with any and all accrued and unpaid
interest, and fees and charges thereon.

§3.2.

Mandatory Repayments of Loan.  If at any time the sum of the Outstanding
Obligations exceeds the Maximum Credit Amount, as applicable, then the Borrower
shall immediately pay the amount of such excess to the Agent for the respective
accounts of the Lenders for application to the Loans to restore compliance
within the times as provided for in §2.1.  If after repayment of the Revolving
Loans, the Outstanding Obligations still exceed the Maximum Credit Amount, then
the Borrower shall Cash Collateralize the Letter of Credit Obligations in an
amount equal to the remaining excess.  If no Event of Default then exists, the
Borrower may designate which Loans are to be repaid therewith.

§3.3.

Optional Repayments of Loans.  The Borrower shall have the right, at its
election, to repay the outstanding amount of the Loans, as a whole or in part,
on any Business Day, without penalty or premium; and the full or partial
prepayment of the outstanding amount





-47-

 

 




2076882.7




--------------------------------------------------------------------------------










of any LIBOR Rate Loans made pursuant to this §3.3 may be made only on the last
day of the Interest Period relating thereto, except as set forth below in this
§3.3. The Borrower shall give the Agent prior written notice of any prepayment
pursuant to this §3.3 no later than 10:00 a.m., on the day that is three (3)
Business Days prior to any proposed repayment of any LIBOR Rate Loans,
specifying the proposed date of payment of Loans and the principal amount to be
paid. The Agent shall promptly notify each Lender of the principal amount of
such payment to be received by such Lender. Each such partial prepayment of the
Loans shall be in an integral multiple of $500,000 and, to the extent requested
by the Agent, shall be accompanied by the payment of all charges outstanding on
all Loans and of accrued interest on the principal repaid to the date of
payment. The principal payments so received shall be applied first to the
principal of Base Rate Loans, if any, and then to the principal of LIBOR Rate
Loans.  Notwithstanding anything contained herein to the contrary, if the
Borrower makes a full or partial prepayment of a LIBOR Rate Loan on a date other
than the last day of the Interest Period relating thereto, the Borrower shall
also make the indemnity payments described in §4.8.

§4.  CERTAIN GENERAL PROVISIONS.

§4.1.

Fees.  

(a)

Upfront Fee .  The Borrower shall pay to the Agent the Upfront Fee in accordance
with the terms of the Fee Letter .

(b)

Administrative Agency Fee.  The Borrower shall pay to the Agent, for the Agent’s
own account, the Administrative Agency Fee in accordance with the terms of the
Fee Letter.  

(c)

Arrangement Fee.  The Borrower shall pay to the Agent, the Arrangement Fee in
accordance with the terms of the Fee Letter.

§4.2.

Funds for Payments; Computations; Payments Set Aside.  

(a)

All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
expressly provided herein, all payments of principal, interest, closing fees,
Facility Fees and any other amounts due hereunder (other than as provided in
§2.2(b), §4.1, §4.4 and §4.5) or under any of the other Loan Documents, and all
prepayments, shall be made to the Agent, for the respective accounts of the
Lenders, at the Agent’s Head Office, in each case in Dollars in immediately
available funds not later than 2:00 p.m. on the dates specified herein.  All
payments received by the Agent after 2:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall bear interest for one day.  





-48-

 

 




2076882.7




--------------------------------------------------------------------------------










(b)

All computations of interest on the Loans (other than Base Rate Loans) and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and such extension of time shall
be included in computing interest and fees in connection with such payment. The
outstanding amount of the Loans as reflected on the Records from time to time
shall (absent manifest error) be considered correct and binding on the Borrower
unless within thirty (30) Business Days after receipt by the Agent or any of the
Lenders from Borrower of any notice by the Borrower of such outstanding amount,
the Agent or such Lender shall notify the Borrower to the contrary.

(c)

To the extent that any payment by or on behalf of the Borrower is made to the
Agent, the L/C Issuer or any Lender, or the Agent, the L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent, the L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

§4.3.

Taxes.

(a)

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.  

Any and all payments by or on account of any Obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.  If, however, applicable Laws require the Borrower or the Agent
to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

If the Borrower or the Agent shall be required by the Code to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are





-49-

 

 




2076882.7




--------------------------------------------------------------------------------










determined by the Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b)

Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)

Tax Indemnifications.  (a) Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify the Agent, each Lender
and the L/C Issuer, and shall make payment in respect thereof within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Agent or paid by the Agent, such Lender or the L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than penalties and interest attributable to the
gross negligence or willful misconduct of the Person seeking indemnification).
 The Borrower shall also, and does hereby, indemnify the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay to the Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error,
provided that the Borrower shall not be required to compensate a Lender, the
Agent or the L/C Issuer pursuant to this Section for any such payment or
liability incurred more than 180 days prior to the date that such Lender, the
Agent or the L/C Issuer, as the case may be, provides notice thereof to the
Borrower; provided further that, if the event giving notice to such additional
amount is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Without limiting the provisions of subsection (a) or (b) above, each Lender and
the L/C Issuer shall, and does hereby, indemnify the Borrower and the Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Agent) incurred by or asserted against
the Borrower or the Agent by any Governmental Authority as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result





-50-

 

 




2076882.7




--------------------------------------------------------------------------------










of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Agent pursuant to subsection (e).  Each Lender and the L/C Issuer hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Agent under this clause
(ii).  The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Total Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d)

Evidence of Payments.  Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this §4.3, the Borrower shall deliver to
the Agent or the Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Agent, as the case may be.

(e)

Status of Lenders; Tax Documentation.  (b) Each Lender shall deliver to the
Borrower and to the Agent, at the time or times prescribed by applicable Laws or
when reasonably requested by the Borrower or the Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States,

(A)

any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Agent executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable Laws or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(B)

each Foreign Lender that is entitled under the Code or any applicable treaty to
an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter





-51-

 

 




2076882.7




--------------------------------------------------------------------------------










upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(I)

executed originals of Internal Revenue Service Form W-8BEN claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(II)

executed originals of Internal Revenue Service Form W-8ECI,

(III)

executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

(IV)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of  Internal Revenue Service Form W-8BEN, or

(V)

executed originals of any other form prescribed by applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrower or the Agent to determine the withholding
or deduction required to be made.

Each Lender shall promptly (A) notify the Borrower and the Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that the Borrower or the
Agent make any withholding or deduction for Taxes from amounts payable to such
Lender.

(f)

Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender or the L/C Issuer, or have any obligation to pay to any Lender or the
L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or the L/C Issuer, as the case may be.  If the Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses





-52-

 

 




2076882.7




--------------------------------------------------------------------------------










incurred by the Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Agent, such Lender or the L/C
Issuer in the event the Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

§4.4.

Additional Costs, Etc.  

(2)

If any Change in Law shall:

(i)

subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBOR Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by §4.3 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(ii)

materially change the basis of taxation (except for changes in taxes on income
or profits) of payments to any Lender of the principal of or the interest on any
Loans or any other amounts payable to any Lender under this Agreement or the
other Loan Documents; or

(iii)

impose or increase or render applicable (other than to the extent specifically
provided for elsewhere in this Agreement) any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of Law) against assets held by, or deposits in or for
the account of, or Loans by, or commitments of an office of any Lender (except
any reserve requirement contemplated by §4.4(b)), or

(iv)

impose on any Lender any other conditions or requirements with respect to this
Agreement, the other Loan Documents, the Loans, the Total Commitment, or any
class of Loans or commitments of which any of the Loans or the Total Commitment
forms a part;

(v)

and the result of any of the foregoing is

(A)

to increase the cost to such Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(B)

to reduce the amount of principal, interest or other amount payable to such
Lender or the Agent hereunder on account of the Commitments or any of the Loans,
or





-53-

 

 




2076882.7




--------------------------------------------------------------------------------










(C)

to require such Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within ten days after submission
of the applicable certificate pursuant to §4.6, pay to such Lender or the Agent,
to the extent permitted by Law, such additional amounts as will be sufficient to
compensate such Lender or the Agent for such additional cost, reduction, payment
or foregone interest or other sum, provided that the Borrower shall not be
required to compensate a Lender or the Agent pursuant to this Section for any
such additional amounts incurred more than 180 days prior to the date that such
Lender or the Agent, as the case may be, provides notice thereof to the
Borrower; provided further that, if the event giving notice to such additional
amount is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  Notwithstanding
the foregoing provisions of this Section, neither any Lender, the Agent nor the
L/C Issuer shall be entitled to a payment pursuant to this Section if it is not
at the time the general policy or practice of the Lender, the Agent or the L/C
Issuer to demand such a payment in similar circumstances in similar credit
agreements.

(b)

Reserves on LIBOR Rate Loans.  The Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including LIBOR funds or deposits (currently known as
“LIBOR liabilities”), additional interest on the unpaid principal amount of each
LIBOR Rate Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

§4.5.

Capital Adequacy.  If any Change in Law affects the amount of capital required
or expected to be maintained by banks or bank holding companies and any Lender
or the Agent determines that the amount of capital required to be maintained by
it is increased by or based upon the existence of the Loans made or deemed to be
made pursuant hereto, then such Lender or the Agent may notify the Borrower of
such fact, and the Borrower within ten days after submission of the applicable
certificate pursuant to §4.6 shall pay to such Lender or the Agent as an
additional fee payable hereunder, such amount as such Lender or the Agent shall
determine in good faith and certify in a notice to the Borrower to be an amount
that will adequately compensate such Lender or the Agent in light of these
circumstances for its increased costs of maintaining such capital. Each Lender
and the Agent shall allocate such cost increases among its customers in good
faith and on an equitable basis.  Notwithstanding the foregoing provisions of
this Section, neither any Lender nor the Agent shall be entitled to a payment
pursuant to this Section if it is not at the time the general policy or practice
of the Lender or the Agent to demand such a payment in similar circumstances in
similar credit agreements.





-54-

 

 




2076882.7




--------------------------------------------------------------------------------










§4.6.

Certificate.  A certificate setting forth any additional amounts payable
pursuant to §4.4 or §4.5 and a brief explanation (but reasonably detailed) of
such amounts which are due, submitted by any Lender or the Agent to the Borrower
shall be conclusive absent manifest error.

§4.7.

Indemnity.  Upon demand of any Lender (with a copy to the Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)

any continuation, conversion, payment or prepayment of any LIBOR Rate Loan on a
day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)

any failure by the Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate Loan on
the date or in the amount notified by the Borrower; or

(c)

any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
§4.12(b);

including any loss of anticipated profits and any loss or expense, but excluding
any other incidental or consequential damages, arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

§4.8.

Default Interest and Late Charges.  During any period when an Event of Default
has occurred and is continuing, or after the Maturity Date or after judgment has
been rendered on any Note or Loan, unpaid principal of all Loans shall, at the
option of the Agent bear interest at the Default Rate.  The Borrower
acknowledges the Default Rate to be liquidated damages, and as such, to be
reasonable compensation to the Lenders for expenses, work and services arising
from the loss of income as well as loss of other investment opportunities by
reason of allocating the amount of the Loan for the term of the Notes.



§4.9

Special LIBOR Provisions Governing the Loan.  Notwithstanding any term,
condition or other provision of this Agreement to the contrary, if any, the
following provisions shall govern with respect to the Loans as to the matters
covered herein:

(a)

Determination of Interest Period. The following provisions shall apply to all
Interest Periods:



(i)

Each successive Interest Period shall commence on the day on which the next
preceding Interest Period expires; and



(ii)

If any Interest Period would otherwise expire on a day which is not a Business
Day, such Interest Period shall be extended to expire on the next succeeding
Business





-55-

 

 




2076882.7




--------------------------------------------------------------------------------










Day; provided, however, that if any such Interest Period would otherwise expire
on a day which is not a Business Day but is a day of the month after which no
further Business Day occurs in that month, such Interest Period shall expire on
the immediately preceding Business Day.



(b)

Determination of Interest Rate. As soon as practicable after 11:00 A.M. (New
York City, New York time) on any Interest Rate Determination Date, the Agent
shall determine (which determination shall, absent manifest error, be
presumptively correct) the interest rate which shall apply to LIBOR Loans for
the applicable Interest Period.

(c)

Compensation.  In addition to the principal, interest, and other amounts as are
required to be paid by the Borrower pursuant to the Note, the Borrower shall pay
to the Agent, at the Agent’s request and regardless of whether the Agent or any
Lender actually “matches funds” (i.e., purchases LIBOR contracts), such amount
or amounts, as shall be sufficient (in the reasonable opinion of the Agent) to
compensate the Agent or any Lender for any and all losses, costs, expenses and
liabilities (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds required by
the Agent or any Lender to fund or maintain any Loan to the Borrower at an
interest rate based upon LIBOR) incurred as a result of: (i) any payment of the
Loan while bearing interest based upon LIBOR on a date other than the last day
of the Interest Period applicable to the Loan including, without limitation, any
payment the Borrower are required to make hereunder, whether by acceleration or
otherwise; and/or (ii) the consequence of any other failure by the Borrower to
repay the Loan while the Loan is bearing interest at a rate based on LIBOR when
required by the terms of the Note.  The Agent shall deliver to the Borrower a
written statement as to such losses, expenses and liabilities which statement
shall be conclusive as to such amounts in the absence of manifest error.  All
Interest Rate Contracts are independent agreements governed by the written
provisions of said Interest Rate Contracts, which will remain in full force and
effect unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the applicable Note, except as otherwise
expressly provided in said written Interest Rate Contracts, and any payoff
statement from the Agent relating to any applicable Note shall not apply to said
Interest Rate Contracts except as otherwise expressly provided in such payoff
statement.

(d)

Affiliates Not Obligated.  Unless expressly provided herein, no Eurodollar
affiliate or other affiliate of the Lender shall be deemed a party to the Note
or any other Loan Document or shall have any rights, liability or obligation
under the Note or any other Loan Document.

(e)

 LIBOR Rate Taxes.  The Borrower agrees that:

(i)

the Borrower will pay, prior to the date on which penalties attach thereto, all
present and future income, stamp and other taxes, levies, or costs and charges
whatsoever imposed, assessed, levied or collected on or in respect of the Loan
solely as a result of the interest rate being determined by reference to the
LIBOR or the recording, registration, notarization or other formalization of any
thereof or any payments of principal, interest or other amounts made on or in
respect of the Loan made to the Borrower when the interest rate is





-56-

 

 




2076882.7




--------------------------------------------------------------------------------










determined by reference to the LIBOR (all such taxes, levies, costs and charges
being hereinafter collectively called "LIBOR Rate Taxes"); provided, however,
that LIBOR Rate Taxes shall not include net income or franchise taxes imposed by
any jurisdiction.  The Borrower shall also pay such additional amounts equal to
increases in net income or franchise taxes attributable to payments made by the
Borrower pursuant to this clause (i).  Promptly after the date on which payment
of any such LIBOR Rate Tax is due pursuant to applicable Law, the Borrower will,
at the request of the Agent, furnish to the Agent evidence, in form and
substance satisfactory to the Agent, that the Borrower has met its obligation
under this section; and

(ii)

the Borrower will indemnify the Lenders against, and reimburse the Agent and
Lenders on demand for, any LIBOR Rate Taxes paid by the Lenders, as determined
by the Agent in its sole discretion.  The Agent shall provide the Borrower with
(1) appropriate receipts for any payments or reimbursements made by the Borrower
pursuant to this clause (b) and (2) such information as may reasonably be
required to indicate the basis for such LIBOR Rate Taxes; provided, however,
that if the Agent or any Lender subsequently recovers, or receives a net tax
benefit with respect to, any amount of LIBOR Rate Taxes previously paid by the
Borrower pursuant to this clause, the Agent or Lenders as applicable shall,
within thirty (30) days after receipt of such refund, and to the extent
permitted by applicable Law, pay to the Borrower the amount of any such recovery
or permanent net tax benefit.

§4.10

Inability to Determine LIBOR.  In the event, prior to the commencement of any
Interest Period relating to any LIBOR Rate Loan, the Agent shall determine that
adequate and reasonable methods do not exist for ascertaining the LIBOR that
would otherwise determine the rate of interest to be applicable to any LIBOR
Rate Loan during any Interest Period, the Agent shall forthwith give notice of
such determination (which shall be conclusive and binding on the Borrower) to
the Borrower. In such event (a) any Loan Request with respect to LIBOR Rate
Loans shall be automatically withdrawn and shall be deemed a request for Base
Rate Loans, (b) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period thereof, become a Base Rate Loan, and (c) the
obligations of the Lenders to make LIBOR Rate Loans shall be suspended until the
Agent determines that the circumstances giving rise to such suspension no longer
exist, whereupon the Agent shall so notify the Borrower.

§4.11

Illegality.  Notwithstanding any other provisions herein, if  any present or
future Law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Borrower and thereupon (a) the Commitment of such Lender to make LIBOR
Rate Loans or convert Loans of another Type to LIBOR Rate Loans shall forthwith
be suspended and (b) the LIBOR Rate Loans then outstanding shall be converted
automatically to Base Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by Law. The Borrower hereby agrees promptly to pay to the Agent for the
account of such Lender, upon demand, any additional amounts necessary to
compensate such Lender for any costs incurred by such Lender in making any
conversion in accordance with this §4.11, including any interest or fees payable
by such Lender to lenders of funds obtained by it in order to make or maintain
its LIBOR Rate





-57-

 

 




2076882.7




--------------------------------------------------------------------------------










Loans hereunder. If, at any time, the rate of interest, together with all
amounts which constitute interest and which are reserved, charged or taken by
the Lenders as compensation for fees, services or expenses incidental to the
making, negotiating or collection of the Loans or the other Obligations, shall
be deemed by any competent court of Law, Governmental Authority or tribunal to
exceed the maximum rate of interest permitted to be charged by any Lender to
Borrower under applicable Law, then, during such time as such rate of interest
would be deemed excessive, that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest so
permitted shall be deemed a voluntary prepayment of principal without penalty
(including, without limitation, prepayment fees required pursuant to §4.2(a)
hereof). As used herein, the term “applicable Law” shall mean the Law in effect
as of the date hereof, provided, however, that in the event there is a change in
the Law which results in a higher permissible rate of interest, then this
Agreement and the Notes shall be governed by such new Law as of its effective
date.

§4.12

Mitigation Obligations; Replacement of Lenders.

(a)

Designation of a Different Lending Office.  If any Lender requests compensation
under §4.4 or §4.5, or the Borrower is required to pay any additional amount to
any Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to §4.3, or if any Lender gives a notice
pursuant to §4.11, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to §4.3, §4.4 or §4.5, as the case may be, in
the future, or eliminate the need for the notice pursuant to §4.11, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

(b)

Replacement of Lenders.  If any Lender requests compensation under §4.4 or §4.5,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §4.3, the
Borrower may replace such Lender in accordance with §31.

§4.13

Sharing of Payments by Lenders.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in Letter
of Credit Obligations held by it resulting in such Lender’s receiving payment of
a proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and sub-participations in Letter of Credit Obligations of the other Lenders, or
make such other





-58-

 

 




2076882.7




--------------------------------------------------------------------------------










adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(a)

if any such participations or sub-participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b)

the provisions of this section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in §2.10, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or sub-participations in Letter of Credit Obligations to any assignee or
participant, other than an assignment to the Borrower or any Subsidiary thereof
(as to which the provisions of this section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

§5.  BORROWING BASE PROPERTIES; NO LIMITATION ON RECOURSE.  

§5.1.

Borrowing Base Properties.  The Borrower represents and warrants that each of
the Real Estate Assets constituting a Borrowing Base Property listed on Schedule
1.1(b) will on the Effective Date satisfy all of the conditions set forth in the
definition of Borrowing Base Properties.  From time to time during the term of
this Agreement additional Real Estate Assets may become Borrowing Base
Properties and certain Real Estate Assets which previously satisfied the
conditions set forth in the definition of Borrowing Base Properties may cease to
be Borrowing Base Properties by virtue of property dispositions, creation of
Liens or other reasons. There shall be attached to each Compliance Certificate
delivered pursuant to §7.4(e) or §7.15 an updated listing of the Borrowing Base
Properties relied upon by the Borrower in computing the Borrowing Base Values
(before reserves are deducted) stated in such Compliance Certificate. Compliance
Certificates delivered pursuant to §2.5(a), §2.9, or §11.1 may, at Borrower’s
option, include an updated listing of the Borrowing Base Properties and shall
include such updated listing whenever a redetermination of the Borrowing Base
Value or Total Real Estate Asset based on such an updated listing would result
in a decrease by more than $ 3,000,000.00 (from that shown on the most recently
delivered Compliance Certificate) by virtue of property dispositions, creation
of Liens or other reasons.

§5.2.

Waivers by Required Lemders.  If any Real Estate Asset fails to satisfy any of
the requirements contained in the definition of Borrowing Base Property then the
applicable Real





-59-

 

 




2076882.7




--------------------------------------------------------------------------------










Estate Asset may nevertheless be deemed to be Borrowing Base Property hereunder
if the Requisite Lenders grant the necessary waivers and accept such Real Estate
Asset as an Borrowing Base Property.

§5.3.

Rejection of Borrowing Base Properties.  If at any time the Agent becomes aware
(based on the Borrower's failure or inability to so certify or upon receipt of
written notice from the Borrower or any Lender, and without any duty of the
Agent to make any independent investigation) that any Real Estate Asset listed
as an Borrowing Base Property by the Borrower does not satisfy all of the
requirements of the definition of Borrowing Base Property (to the extent not
waived by the Requisite Lenders pursuant to §5.2) it may reject a Borrowing Base
Property by notice to the Borrower, and if the Agent so requests the Borrower
shall revise the applicable Compliance Certificate to reflect the resulting
change in the Borrowing Base Value, Total Real Estate Property Value and the NOI
to reflect a resulting change in the Borrowing Base Value and Total Real Estate
Asset Value and all related Financial Covenants.

§5.4.

Change in Circumstances.  If at any time during the term of this Agreement
Borrower becomes aware that any of the representations contained in §6 are no
longer accurate in any material respect with respect to any Borrowing Base
Property, it will promptly so notify the Agent and either request a waiver
pursuant to §5.2 or confirm that such Real Estate Asset is no longer an
Borrowing Base Property. If any waiver so requested is not granted by the Agent
within ten (10) Business Days the Agent shall reject the applicable Borrowing
Base  Property pursuant to §5.3.

§5.5.

No Limitation on Recourse.  The Obligations are full recourse obligations of the
Borrower and, to the extent provided in the Guaranty, of the Guarantors, and all
of their respective Real Estate Assets and other properties shall be available
for the indefeasible payment in full in cash and performance of the Obligations.
 

§5.6.

Additional Guarantors.  The Borrower may from time to time elect to add as a
Borrowing Base Property a Real Estate Asset owned by a Related Company. In such
event, such Related Company shall become a Guarantor upon delivery to the Agent
of the following, all in form and substance reasonably satisfactory to the
Agent: (a) a Joinder Agreement in substantially the form of Exhibit F hereto,
(b) a Guaranty Agreement in substantially the form of Exhibit G hereto, (c) good
standing certificates, ownership certificates, secretary certificates, opinions
of counsel and such other documents as may be reasonably requested by the Agent.
The Agent shall provide copies of said documents to the Lenders.

§6.  REPRESENTATIONS AND WARRANTIES.  The Borrower represents and warrants to
the Agent and each of the Lenders as follows:

§6.1.

Authority; Etc.  

(a)

Organization; Good Standing. The Borrower (i) is a Maryland corporation duly
organized, validly existing and in good standing under the Laws of the State of
Maryland, and each Guarantor is an entity described in and duly organized,
validly existing and in good





-60-

 

 




2076882.7




--------------------------------------------------------------------------------










standing under the Laws of the State of its formation as shown on Schedule
6.1(a), and each has all requisite power to own its properties and conduct its
business as presently contemplated and is duly authorized to do business in the
States in which any Borrowing Base Properties owned by it are located and in
each other jurisdiction where such qualification is necessary except where a
failure to be so qualified in such other jurisdiction would not have a Material
Adverse Effect.

(b)

Authorization. The execution, delivery and performance of this Agreement and the
other Loan Documents to which the Borrower or any Guarantor is to become a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Borrower and each such Guarantor, (ii) have been duly
authorized by all necessary proceedings on the part of the Borrower and each
such Guarantor, (iii) do not conflict with or result in any breach or
contravention of any provision of Law, statute, rule or regulation to which the
Borrower, or any Guarantor is subject or any judgment, order, writ, injunction,
license or permit applicable to the Borrower, any Guarantor and (iv) do not
conflict with any provision of the Borrower’s or any Guarantor’s, certificate of
incorporation or formation, by-laws, charter documents, or any agreement (except
agreements as to which such a conflict would not result in a Material Adverse
Effect) or other instrument binding upon, the Borrower or any Guarantor or to
which any of their properties are subject.

(c)

Enforceability. The execution and delivery of this Agreement, the Guaranty and
the other Loan Documents to which the Borrower or any Guarantor is or is to
become a party will result in valid and legally binding obligations of the
Borrower and each Guarantor enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other Laws
relating to or affecting generally the enforcement of creditors’ rights and
general equitable principles.

§6.2.

Governmental Approvals and Consents.  The execution, delivery and performance by
the Borrower, and each Guarantor of this Agreement and the other Loan Documents
to which the Borrower, or such Guarantor is or is to become a party and the
transactions contemplated hereby and thereby do not require the Borrower, or any
Guarantor to obtain the approval or consent of, or require the filing by the
Borrower, or any Guarantor with, any Governmental Authority, or any third party,
other than those already obtained or made.

§6.3.

Title to Properties.  

(a)

Either the Borrower or a Guarantor holds good and marketable record fee simple
title to each Borrowing Base Property, subject to no Liens except for the
Permitted Liens.

(b)

Except as indicated on Schedule 6.3 hereto, the Borrower or a Guarantor owns all
of the Portfolio Properties reflected in the consolidated balance sheet of the
Borrower as at the Financial Statement Date or acquired since that date (except
Real Estate Assets sold or otherwise disposed of in the ordinary course of
business since that date), subject to no rights of others, including any
mortgages, leases, conditional sales agreements, title retention agreements,
Liens or other encumbrances except Permitted Liens.





-61-

 

 




2076882.7




--------------------------------------------------------------------------------










§6.4.

Financial Statements.  The following financial statements have been furnished to
each of the Lenders.

(a)

An annual report on Form 10-K of Borrower filed with the SEC, including balance
sheet of the Borrower and each Guarantor as of September 30, 2012 (“ Financial
Statement Date ”), and a statement of operations and statement of cash flows of
the Borrower and each Guarantor for the fiscal period then ended, all
accompanied by an auditor’s report prepared without qualification by PKF
O’Connor Davies. Such balance sheets and statements of operations and of cash
flows have been prepared in accordance with Generally Accepted Accounting
Principles and fairly present, in all material respects, the financial condition
of the Borrower and each Guarantor as at the close of business on the date
thereof and the results of operations and cash flows for the Fiscal Year then
ended. There are no contingent liabilities of the Borrower or any Guarantor,
respectively, as of such date involving material amounts, known to the officers
of the Borrower or any Guarantor not disclosed in said balance sheet and the
related notes thereto which are required to be so disclosed therein in
accordance with Generally Accepted Accounting Principles.

(b)

A balance sheet and a statement of operations and statement of cash flows of the
Borrower and each Guarantor for each of the fiscal quarters ended since
September 30, 2012 for which the Borrower has filed form l0-Q with the SEC,
which the Borrower’s Responsible Officer certifies has been prepared in
accordance with Generally Accepted Accounting Principles (except to the extent
otherwise described in such Form 10-Q) consistent with those used in the
preparation of the annual audited statements delivered pursuant to paragraph (a)
above and fairly represents, in all material respects, the financial condition
of and the Borrower and each Guarantor, respectively, as at the close of
business on the dates thereof and the results of operations and of cash flows
for the fiscal quarters then ended (subject to year-end adjustments). There are
no contingent liabilities of the Borrower or any Guarantor as of such dates
involving material amounts, known to the officers of the Borrower, not disclosed
in such balance sheets and the related notes thereto which are required to be so
disclosed therein in accordance with Generally Accepted Accounting Principles.

(c)

A statement prepared by the Borrower which sets forth the Total Real Estate
Asset Value and Borrowing Base Value for the fiscal quarter of the Borrower
ended on March 31, 2013.

§6.5.

No Material Changes, Etc.  Since the Financial Statement Date, there has
occurred no material adverse change in the financial condition or assets or
business of the Borrower or any Guarantor, as shown on or reflected in the
consolidated balance sheet of the Borrower as of the Financial Statement Date,
or the statement of income for the Fiscal Year then ended, other than changes in
the ordinary course of business that have not had any Material Adverse Effect
either individually or in the aggregate.

§6.6.

Franchises, Patents, Copyrights, Etc.  The Borrower possesses all franchises,
patents, copyrights, trademarks, trade names, licenses and permits, and rights
in respect of the foregoing, if any, adequate for the conduct of its business
substantially as now conducted without





-62-

 

 




2076882.7




--------------------------------------------------------------------------------










known conflict with any rights of others, except to the extent the Borrower’s
failure to possess the same does not have a Material Adverse Effect.

§6.7.

Litigation.  Except as listed and described on Schedule 6.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or, to
Borrower’s knowledge, threatened against the Borrower, any Guarantor or any of
the Related Companies before any court, tribunal or administrative agency or
board that, if adversely determined, might, either in any case or in the
aggregate, have a Material Adverse Effect or materially impair the right of the
Borrower, any Guarantor or any of the Related Companies, taken as a whole, to
carry on business substantially as now conducted by it, or which question the
validity of this Agreement or any of the other Loan Documents, any action taken
or to be taken pursuant hereto or thereto, or which would result in a Lien on
any Borrowing Base Property, or which will materially adversely affect the
ability of the Borrower, or any Guarantor, taken as a whole, to pay and perform
the Obligations in the manner contemplated by this Agreement and the other Loan
Documents.

§6.8.

No Materially Adverse Contracts, Etc.  Each of the Borrower and any Guarantor is
not subject to any charter, trust or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is expected in the future to have
a Material Adverse Effect. Neither the Borrower nor any Guarantor is a party to
any contract or agreement that has or is expected, in the judgment of the
Borrower’s officers, to have any Material Adverse Effect.

§6.9.

Compliance With Other Instruments, Laws, Etc.  Neither the Borrower nor any
Guarantor is in violation of any provision of the Borrower’s or any Guarantor’s
charter documents, by-laws, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that is reasonably likely to result in the imposition of
substantial penalties or have a Material Adverse Effect.

§6.10.

Tax Status.  The Borrower and each Guarantor (a) has made or filed all federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, and (b) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers
of the Borrower know of no basis for any such claim.

§6.11.

Event of Default.  No Default or Event of Default has occurred and is
continuing.

§6.12.

Investment Company Act.  Neither the Borrower nor any Guarantor nor any of the
Related Companies is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.





-63-

 

 




2076882.7




--------------------------------------------------------------------------------










§6.13.

Absence of Financing Statements, Etc.  There is no financing statement, security
agreement, chattel mortgage, real estate mortgage, equipment lease, financing
lease, option, encumbrance or other document existing, filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien or encumbrance on,
or security interest in, any Borrowing Base Property, except Permitted Liens.

§6.14.

Status of the Borrower.  The Borrower (a) is a REIT, (b) has not revoked its
election to be a REIT, (c) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Code (or any successor provision
thereto), and (d) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857 of the Internal Revenue Code. The common stock
of the Borrower is listed for trading on the New York Stock Exchange.

§6.15.

Certain Transactions.  Except as set forth on Schedule 6.15 hereto, as of the
date hereof, none of the officers or employees of the Borrower, or any Guarantor
are presently a party to any transaction with the Borrower, or any Guarantor
(other than for services as employees, officers and trustees), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, trustee or such employee
or, to the knowledge of the Borrower and each Guarantor, any corporation,
partnership, trust or other entity in which any officer, trustee or any such
employee or natural Person related to such officer, trustee or employee or other
Person in which such officer, trustee or employee has a direct or indirect
beneficial interest has a substantial interest or is an officer or trustee.

§6.16.

Benefit Plans; Multiemployer Plans; Guaranteed Pension Plans.  As of the date
hereof as to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, neither the Borrower nor any ERISA Affiliate maintains or contributes to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, except
as may be set forth on Schedule 6.16.  Any Employee Benefit Plan or Guaranteed
Pension Plan that the Borrower or any ERISA Affiliate maintains or contributes
to as of the date of this Agreement or hereafter is or shall be, as applicable,
maintained and operated in compliance with §7.21 hereof.

§6.17.

Regulations U and X.  No portion of any Loan is to be used for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224.  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying “margin stock” or extending credit for the purpose of
purchasing or carrying “margin stock”.

§6.18.

Environmental Compliance.  The Borrower has previously caused Phase I
environmental assessments to be conducted with respect to the Portfolio
Properties.  Based on, and in reliance on, the information contained in the
reports received by Borrower with respect to said environmental assessments,
Borrower makes the following representations and warranties:





-64-

 

 




2076882.7




--------------------------------------------------------------------------------










(a)

Except as may be set forth on Schedule 6.18, to the Borrower’s knowledge none of
the Borrower, any Guarantor, any of the Related Companies or any operator of the
Real Estate or any portion thereof, or any operations thereon is in violation,
or alleged material violation, of any judgment, decree, order, Law, license,
rule or regulation pertaining to environmental matters (hereinafter collectively
referred to as the “Environmental Laws”), including without limitation, those
arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment, including,
without limitation, the environmental statutes, regulations, orders and decrees
of the States in which any of the Portfolio Properties may be located, which
violation would have a Material Adverse Effect.

(b)

Except as set forth on Schedule 6.18 attached hereto, none of Borrower, any
Guarantor, or the Related Companies has received written notice from any third
party including, without limitation any federal, state or local Governmental
Authority with respect to any of the Portfolio Properties or otherwise if the
same would have a Material Adverse Effect, (i) that it has been identified by
the United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a site listed on the National
Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any hazardous
waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or Hazardous Materials or other chemicals
or substances or wastes of any nature regulated by any Environmental Laws which
it has generated, transported or disposed of have been found at any site at
which a federal, state or local agency or other third party has conducted or has
ordered that the Borrower, any Guarantor, or any of the Related Companies
conduct a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
(in each case, contingent or otherwise) arising out of any third party’s
incurrence of costs, expenses, losses or damages of any kind whatsoever in
connection with the release of Hazardous Materials.

(c)

Except as set forth on Schedule 6.18 attached hereto and except to the extent
the same would neither have a Material Adverse Effect, (i) to the Borrower’s
knowledge no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Materials except in material
compliance with applicable Environmental Laws; and except as set forth on
Schedule 6.18, no underground tank or other underground storage receptacle for
Hazardous Materials is located on any portion of the Real Estate constituting
any Portfolio Property; (ii) in the course of any activities conducted by the
Borrower, any Guarantor, any of the Related Companies or the operators of any
Portfolio Property, or to the Borrower’s knowledge, any ground or space tenants
on any Portfolio Property, no Hazardous Materials have been generated or are
being used on any Real Estate constituting a Portfolio Property except in
material compliance with applicable Environmental Laws; (iii) there has been no
present, or to





-65-

 

 




2076882.7




--------------------------------------------------------------------------------










the Borrower’s knowledge past (a “Release”) or threatened Release of Hazardous
Materials on, upon, into or from any Real Estate constituting a Portfolio
Property; (iv) to the Borrower’s knowledge, there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
constituting a Portfolio Property which, through soil or groundwater
contamination, may have come to be located on; and (v) to the Borrower’s
knowledge, any Hazardous Materials that have been generated on any of the real
estate constituting a Portfolio Property have been transported off-site only by
carriers having an identification number issued by the EPA, treated or disposed
of only by treatment or disposal facilities maintaining valid permits as
required under applicable Environmental Laws, which transporters and facilities
have been and are, to the Borrower’s knowledge, operating in material compliance
with such permits and applicable Environmental Laws. Notwithstanding that any
representation contained herein may be limited to the knowledge of the Borrower,
any such limitation shall not affect the covenants specified in §7.12 or
elsewhere in this Agreement.

(d)

None of the Portfolio Properties is or shall be subject to any applicable
environmental clean-up responsibility Law or environmental restrictive transfer
Law or regulation, solely by virtue of the transactions set forth herein and
contemplated hereby.

§6.19.

Subsidiaries and Affiliates.  As of the date hereof, the Borrower has no
Subsidiaries except for the Guarantors and Related Companies listed on Schedule
1.3 and does not have an ownership interest in any entity whose financial
statements are not consolidated with the Borrower’s.

§6.20.

Loan Documents.  All of the representations and warranties of the Borrower, or
any Guarantor made in the other Loan Documents or any document or instrument
delivered or to be delivered to the Agent or the Lenders pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects.

§6.21.

Buildings on the Borrowing Base Property.  Except as set forth on Schedule 6.21,
to the Borrower’s knowledge, there are no material defects in the roof,
foundation, structural elements and masonry walls of the buildings, structures
or improvements on any of the Borrowing Base Properties or their heating,
ventilating and air conditioning, electrical, sprinkler, plumbing or other
mechanical systems which would materially decrease the value of such Borrowing
Base Property.

§6.22.

Insurance.  The insurance policies and programs in effect as of the Effective
Date and thereafter with respect to the Real Estate Assets, assets and business
of the Borrower and the Related Companies are in compliance with §7.7.  Schedule
6.22 accurately sets forth as of the date hereof all of the insurance policies
currently maintained by the Borrower, each Guarantor and the Related Companies.

§6.23.

Disclosure.  No report, financial statement, certificate or other information
furnished (whether in writing or orally) by or on behalf of the Borrower or any
Guarantor to the Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in





-66-

 

 




2076882.7




--------------------------------------------------------------------------------










each case, as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

§6.24.

Solvency.  After giving effect to the Loans to be made or Letters of Credit to
be issued, and the disbursement of the proceeds of such Loans pursuant to the
Borrower’s instructions, each of the Borrower and each Guarantor is Solvent.

§6.25

Use of Proceeds.  The proceeds of the Facility are to be used solely for those
purposes described in §1.1 hereof.  None of the proceeds of the Facility will be
used to purchase or carry Margin Stock or to extend credit for the purchase or
carrying of Margin Stock.




§6.26

Anti-Terrorism Law.  




(a)

Neither the Borrower nor any Guarantor and, to the knowledge of each, none of
the Related Companies is in violation of any applicable Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

(b)

Neither the Borrower nor any Guarantor and, to the knowledge of each, no Related
Company or broker or other agent of Borrower or any Guarantor acting or
benefiting in any capacity in connection with the facility is any of the
following:

(i)

a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii)

a Person owned or controlled by, or acting for or on behalf of, any person that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;

(iii)

a Person with which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law;

(iv)

a Person that commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order; or

(v)

a Person that is named as a “specially designated national and blocked person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control (“OFAC”) at its official website or any replacement
website or other replacement official publication of such list.

Neither the Borrower nor any Guarantor and, to the knowledge of each, no Related
Company, broker or other agent of any Borrower or any Guarantor acting in any





-67-

 

 




2076882.7




--------------------------------------------------------------------------------










capacity in connection with the Facility (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described in the immediately preceding paragraph, (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

§7.  AFFIRMATIVE COVENANTS.  So long as any Loan or Note or Letter of Credit (or
interest or fees thereon) is outstanding, any Obligation with respect to
principal, interest, fees or other non-contingent liabilities is unsatisfied, or
any Lender has any Commitment or other obligations to make Loans or issue or
renew any Letters of Credit, the Borrower will and cause each Guarantor to:

§7.1.

Punctual Payment.  Unconditionally, duly and punctually pay the principal and
interest on the Loans and all other amounts provided for in the Notes, this
Agreement, and the other Loan Documents all in accordance with the terms of the
Notes, the Guaranty Agreement, this Agreement and the other Loan Documents.

§7.2.

Maintenance of Office.  Maintain borrower’s chief executive office in Freehold,
New Jersey or at such other place in the United States Of America as the
Borrower shall designate upon written notice to the Agent to be delivered within
fifteen (15) days of such change, where notices, presentations and demands to or
upon the Borrower in respect of the Loan Documents may be given or made.

§7.3.

Records and Accounts.  Keep true and accurate, in all material respects, records
and books of account in which full, true and correct, in all material respects,
entries will be made in accordance with Generally Accepted Accounting
Principles.

§7.4.

Financial Statements, Certificates and Information.  Deliver to the Agent and
each of the Lenders:

(a)

as soon as practicable, but in any event not later than ninety (90) days after
the end of each Fiscal Year of the Borrower, the audited balance sheets of the
Borrower and each Guarantor at the end of such Fiscal Year, and the related
audited statements of operations and statements of cash flows and taxable income
for such Fiscal Year, each setting forth in comparative form the figures for the
previous Fiscal Year and all such statements to be in reasonable detail,
prepared in accordance with Generally Accepted Accounting Principles on a
consolidated basis including the Borrower, the Guarantors and the Related
Companies, and accompanied by an auditor’s report prepared by PKF O’Connor
Davies or by another independent certified public accountant reasonably
acceptable to the Agent and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided, however, that for so long as the Borrower is filing Form
10-K with the SEC, the delivery of a copy thereof pursuant to this paragraph (a)
of this §7.4 shall be deemed to satisfy this paragraph (a);





-68-

 

 




2076882.7




--------------------------------------------------------------------------------












(b)

Intentionally Omitted.



(c)

as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the first three (3) Fiscal Quarters of the Borrower,
copies of the unaudited balance sheets of the Borrower and each Guarantor as at
the end of such quarter, and the related unaudited statements of operations and
statements of cash flow and estimated taxable income for the portion of the
Borrower’s and each Guarantor’s Fiscal Year then elapsed, all in reasonable
detail and prepared in accordance with Generally Accepted Accounting Principles
on a consolidated basis including the Borrower, the Guarantors and the Related
Companies, together with a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly presents the financial position of the Borrower and
each Guarantor on the date thereof (subject to year-end adjustments); provided,
however, that for so long as the Borrower is filing Form 10-Q with the SEC, the
delivery of a copy thereof pursuant to paragraph (f) of this §7.4 shall be
deemed to satisfy this paragraph (c);



(d)

A Portfolio Schedule and Borrowing Base Property Schedule at the time of each
Loan request and as soon as available but in any event not later than forty-five
(45) days after the end of each of the first three (3) Fiscal Quarters of the
Borrower and within 90 days of the end of each Fiscal Year .  The Portfolio
Schedule and Borrowing Base Property Schedule shall certify (i) which Portfolio
Properties and Borrowing Base Properties are Negative Pledge Properties as of
the date shown on such Portfolio Schedule and Borrowing Base Schedule, and (ii)
that all Borrowing Base Properties are readily marketable with no material
impediments as to ability to finance and shall include a calculation of the
current Debt Service Coverage Ratio, certified by the Borrower pursuant to a
certificate signed on the Borrower’s behalf by a Responsible Officer of the
Borrower and, (ii) at the time of the annual financial statements referred to in
subsection (a) above, and, if requested by the Agent, at the time of quarterly
financial statements referred to in subsection (c) above, a statement setting
forth the NOI for such fiscal quarter for each Borrowing Base Property and
Portfolio Property listed by address;



(e)

simultaneously with the delivery of the financial statements referred to in
subsections (a) and (c) above, a Compliance Certificate in the form of Exhibit C
 hereto signed on the Borrower’s behalf by a Responsible Officer of the Borrower
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained herein (including §9.1 through 9.4) and (if applicable)
reconciliations to reflect changes in Generally Accepted Accounting Principles
since the delivery of the immediately preceding financial statements required to
be delivered pursuant to subsections (a) and (c) above.



(f)

prompt notice of the filing of each (i) Form 10-K statement filed with the
Securities and Exchange Commission (“SEC”) for such Fiscal Year and (ii) Form
10-Q statement filed with the SEC for such fiscal quarter;



(g)

prompt notice of posting and/or filing of (i) each annual report, proxy or
financial statement or other report or communication posted to the Borrower’s
website and (ii) all annual, regular, periodic and special reports and
registration statements which the Borrower





-69-

 

 




2076882.7




--------------------------------------------------------------------------------










may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and prompt delivery of a copy of any of the
foregoing that is not made publicly available;



(h)

promptly, and in any event within five Business Days after receipt thereof by
Borrower, any Guarantor, any Related Company or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of Borrower, any Guarantor, any Related Company or any
Subsidiary thereof which could have a Material Adverse Effect; and




(i)

Within a reasonable period of time and from time to time, such, other financial
data or information as Agent  may reasonably request with respect to Borrower,
any Guarantor, any Related Company or any Portfolio Properties (including any
Borrowing Base Properties), including, without limitation, any information,
schedules or reports as shall be required from time to time by regulatory
Governmental Authority having supervisory authority over Lender.




§7.5.

Notices.  




(a)

Defaults. Promptly notify the Agent in writing of the occurrence of any Default
or Event of Default of which a Responsible Officer is aware. If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting a Default or an Event of Default under this
Agreement) under any note, evidence of Indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor, or any
of the Related Companies is a party or obligor, whether as principal or surety,
and if the principal amount thereof exceeds $ 15,000,000.00 for any one
obligation and $25,000,000.00 in the aggregate (with respect to recourse
obligations) and $ 15,000,000.00 for any one obligation and $25,000,000.00 in
the aggregate (with respect to non-recourse obligations), and such default would
permit the holder of such note or obligation or other evidence of Indebtedness
to accelerate the maturity thereof, the Borrower shall forthwith give written
notice thereof to the Agent and each of the Lenders, describing the notice or
action and the nature of the claimed default.




(b)

Environmental Events. Promptly notify the Agent in writing of any of the
following events: (i) upon Borrower’s or any Guarantor’s obtaining knowledge of
any violation of any Environmental Law regarding a Portfolio Property (including
any Borrowing Base Property) or Borrower’s or any Guarantor’s operations which
violation is reasonably likely to have a Material Adverse Effect; (ii) upon
Borrower’s or any Guarantor’s obtaining knowledge of any known Release, or
reasonably likely threat of Release, of any Hazardous Materials at, from, or
into a Portfolio Property (including any Borrowing Base Property) which it
reports in writing or is reportable by it in writing to any Governmental
Authority and which reasonably could have a Material Adverse Effect; (iii) upon
Borrower’s or any Guarantor’s receipt of any notice of violation of any
Environmental Laws or of any Release or threatened Release of Hazardous





-70-

 

 




2076882.7




--------------------------------------------------------------------------------










Materials, including a notice or claim of liability or potential responsibility
from any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) Borrower’s or any
Guarantor’s or any Person’s operation of a Portfolio Property (including any
Borrowing Base Property) if the same would have a Material Adverse Effect, (B)
contamination on, from or into an Portfolio Property (including any Borrowing
Base Property) if the same would have a Material Adverse Effect, or (C)
investigation or remediation of off-site locations at which Borrower, any
Guarantor or any of its predecessors are alleged to have directly or indirectly
disposed of Hazardous Materials if the same would have a Material Adverse
Effect; or (iv) upon Borrower’s or any Guarantor’s obtaining knowledge that any
material expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which Borrower, any Guarantor, or any of the
Related Companies is reasonably expected to be liable or for which a lien is
reasonably expected to be imposed on an Borrowing Base Property.




(c)

Notification of Liens Against Borrowing Base Properties or Other Material
Claims. Promptly after becoming aware thereof, notify the Agent in writing of
any Liens (except Permitted Liens) placed upon or attaching to any Borrowing
Base Properties and any other setoff, claims (including environmental claims),
withholdings or other defenses, in each case, which if successfully prosecuted
would have a Material Adverse Effect.




(d)

Notice of Litigation and Judgments. Give notice to the Agent in writing within
fifteen (15) days of becoming aware of any litigation, proceedings or material
governmental investigations threatened in writing or any pending litigation,
proceedings and material governmental investigations affecting any of the
Portfolio Properties (including any Borrowing Base Property) affecting Borrower,
any Guarantor, or any of the Related Companies or to which the Borrower, any
Guarantor, or any of the Related Companies is or is to become a party involving
an uninsured claim (or as to which the insurer reserves rights) against the
Borrower, any Guarantor, or any of the Related Companies that at the time of
giving of notice could reasonably be expected to have a Material Adverse Effect,
and stating the nature and status of such litigation, proceedings or
governmental investigation. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent, within ten
(10) days of any judgment not covered by insurance, final or otherwise, against
the Borrower in an amount in excess of $10 ,000,000.00.




(e)

Notice of ERISA Reportable Events. Promptly notify the Agent in writing of the
occurrence of any ERISA Reportable Event.




(f)

Notice of Changes in Accounting or Financial Reporting Practices. The Borrower
will promptly notify the Agent in writing of the occurrence of any material
change in accounting policies or financial reporting practices by the Borrower
or Guarantor or any Related Company.








-71-

 

 




2076882.7




--------------------------------------------------------------------------------










Documents required to be delivered pursuant to §7.4 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed in §19; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Agent have access (whether a commercial, third-party website or
whether sponsored by the Agent); provided that: (i) the Borrower shall deliver
paper copies of such documents to the Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Agent or such Lender and (ii) the
Borrower shall notify the Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.




The Borrower hereby acknowledges that (a) the Agent and/or the Arranger will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent, the Arranger, and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities Laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Agent and the Arranger shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.”   Notwithstanding the foregoing, all Borrower Materials posted on
the Platform by the Agent and/or the Arranger shall be marked “private” unless
the Borrower instructs Agent and/or Arranger otherewise.




§7.6.

Existence; Maintenance of REIT Status; Maintenance of Properties.  Do or cause
to be done all things necessary to preserve and keep in full force and effect
Borrower’s existence as a Maryland corporation and its status as a
self-administered REIT.  The common shares of beneficial interest of the
Borrower will at all times be listed for trading on either the New York Stock
Exchange or one of the other major stock exchanges. The Borrower will do or
cause to be done all things necessary to preserve and keep in full force all of
its rights and





-72-

 

 




2076882.7




--------------------------------------------------------------------------------










franchises which in the judgment of the Borrower may be necessary to properly
and advantageously conduct the businesses being conducted by it, any Guarantor
or any of the Related Companies. The Borrower (a) will cause all of the material
properties used or useful in the conduct of the business of Borrower, any
Guarantor or any of the Related Companies to be maintained and kept in good
condition, repair and working order, ordinary wear and tear excepted, and
supplied with all necessary equipment, (b) will cause to be made all necessary
repairs, renewals, replacements, betterments and improvements thereof, all as in
the judgment of the Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (c) will continue to engage primarily in the businesses now conducted by it
and in related businesses.



§7.7.

 Insurance.  With respect to the Real Estate Assets and other properties and
businesses of Borrower, the Guarantors and the Related Companies, maintain or
cause to be maintained insurance with financially sound and reputable insurers
against such casualties and contingencies as shall be in accordance with the
general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent. With respect to all buildings,
improvements, fixtures and personal property in the Portfolio Properties insured
with so-called "all risk or special form" casualty insurance policies, and such
other forms of coverage as Lender shall require (which may include, without
limitation, earthquake, steam boiler, plate glass, business interruption, and
building ordinance coverages) in an amount which, in Agent's judgment, shall be
100% of the replacement costs of said buildings, improvements, fixtures, and
personal property and not less than an amount sufficient to prevent Borrower
from becoming a coinsurer within the terms of such policies, including loss of
rents for 12 months. Borrower shall also provide, maintain, and keep in full
force and effect general commercial liability insurance, with limits reasonably
acceptable, from time to time, with a contractual liability endorsement.
Borrower shall also provide, maintain, and keep in force, if the buildings and
improvements in the Portfolio Properties (or any part thereof) are located in a
flood prone, flood risk, or flood hazard area as designated pursuant to the
Federal Flood Disaster Protection Act of 1973, as amended, and regulations
thereunder, a policy of flood insurance issued under and in compliance with that
Act and those regulations in an amount determined from time to time by Lender
and which will comply with the requirements of that Act and those regulations.  



§7.8.

Lender's Costs and Expenses. Pay all costs and expenses incurred by Lender in
connection with the loan evidenced by the Loan Documents, including all costs
payable to third parties for the implementation and administration of the Loans
(but not assignments or participations), the collection of outstanding
indebtedness, and the enforcement of Agent’s and Lenders' rights under the Loan
Documents, whether incurred prior or subsequent to any judgment which may be
obtained by Agent against Borrower. Without limiting the generality of the
foregoing, such costs and expenses shall include, at the option of Lender, all
reasonable attorneys' and trustee's fees and costs.

§7.9.

Taxes.  Pay real estate taxes, other taxes, assessments and other governmental
charges against the Real Estate Assets before the same become delinquent, and
will duly pay and





-73-

 

 




2076882.7




--------------------------------------------------------------------------------










discharge, or cause to be paid and discharged, before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its other properties, sales and activities, or any part thereof, or upon the
income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by Law become a lien or charge upon any of its
properties; provided that any such tax, assessment, charge, levy or claim need
not be paid if the validity or amount thereof shall currently be contested in
good faith by appropriate proceedings and if the Borrower shall have set aside
on its books adequate reserves with respect thereto; and provided further that
the Borrower will pay all such taxes, assessments, charges, levies or claims
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor.

§7.10.

Inspection of Properties and Books.  Permit the Lenders (at Lenders’ sole
expense), through the Agent or any of the Lenders’ other designated
representatives, to visit and inspect any of the Portfolio Properties (including
any of the Borrowing Base Properties) to examine the books of account of the
Borrower, any Guarantor and the Related Companies (and to make copies thereof
and extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower with, and to be advised as to the same by, its officers, all at such
reasonable times and intervals as the Agent or any Lender may reasonably request
upon reasonable prior notice, but only during normal business hours; provided,
however, that when an Event of Default exists the Agent or any Lender may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.

§7.11

Compliance with Borrowing Base Property Requirements.  Subject to the terms and
conditions herein, at all times comply with and cause each Guarantor to comply
with the Borrowing Base Property Requirements with respect to all Borrowing Base
Properties now and hereafter in existence.

§7.12

Compliance with Laws, Contracts, Licenses, and Permits.  Will comply, and will
cause each Guarantor to comply, with (a) all applicable Laws and regulations now
or hereafter in effect wherever its business is conducted, including all
Environmental Laws, (b) the provisions of all applicable partnership agreements,
charter documents and by-laws, (c) all agreements and instruments to which it is
a party or by which it or any of its Real Estate Assets may be bound including
any leases, and (d) all applicable decrees, orders, and judgments except (with
respect to (a) through (d) above) to the extent such non-compliance would not
have a Material Adverse Effect. If at any time any permit or authorization from
any governmental Person shall become necessary or required in order that the
Borrower or any Guarantor may fulfill or be in compliance with any of its
obligations hereunder or under any of the Loan Documents, the Borrower will
promptly take or cause to be taken all reasonable steps within the power of the
Borrower to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof.



§7.13

Use of Proceeds.  Subject to the provisions of §2.5 hereof, use the proceeds
only for permitted capital expenditures, and for working capital and other
general corporate purposes consistent with the covenants contained herein.





-74-

 

 




2076882.7




--------------------------------------------------------------------------------










§7.14

Release of a Guarantor. Subject to the Borrower’s full and complete compliance
with the provisions governing the withdrawal of a Borrowing Base Property from
the Borrowing Base Schedule (as provided in the definition of Borrowing Base
Schedule), the Borrower may request in writing that the Agent release, and upon
receipt of such request, together with any Mandatory Compliance Payment that may
be required, the Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a direct owner of a Borrowing Base Property; and (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release. Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct in all material respects with respect to such request.

§7.15

Notices of Significant Transactions.  Notify the Agent in writing prior to the
closing of any of the following transactions (but subject to receipt of prior
written consent of the Agent and Requisite Lenders, which shall not be
unreasonably withheld or delayed) pursuant to a single transaction or a series
of related transactions:

(a)

The sale or transfer of one or more Real Estate Assets for an aggregate sales
price or other consideration of $ 20,000,000.00 or more.

(b)

The creation of Indebtedness of the Borrower or a Related Company exceeding $
20,000,000.00 in a single transaction.

(c)

The sale or transfer of the ownership interest of Borrower or any of the Related
Companies in any of the Related Companies if the aggregate consideration to be
received by the Borrower or the Related Companies in connection with such
transaction exceeds $ 20,000,000.00.

Each notice given pursuant to this §7.15 shall be accompanied by a Compliance
Certificate including an updated list of the Real Estate Assets and
demonstrating in reasonable detail compliance, after giving effect to the
proposed transaction, with the covenants contained in §9.1 through §9.4.

§7.16.

Further Assurances.  Cooperate with the Agent and the Lenders and execute such
further instruments and documents and perform such further acts as the Agent and
the Lenders shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.17.

Environmental Indemnification.  The Borrower covenants and agrees that it will
indemnify and hold the Agent and each Lender harmless from and against any and
all claims, expense, damage, loss or liability incurred by the Agent or any
Lender (including all reasonable costs of legal representation incurred by the
Agent or any Lender, but excluding, as applicable, for the Agent or a Lender any
claim, expense, damage, loss or liability as a result of the gross negligence or
willful misconduct of the Agent or such Lender) relating to (a) any Release or





-75-

 

 




2076882.7




--------------------------------------------------------------------------------










threatened Release of Hazardous Materials on any Portfolio Property (including
any Borrowing Base Property); (b) any violation of any Environmental Laws with
respect to conditions at any Portfolio Property or any Borrowing Base Property
or the operations conducted thereon; (c) the investigation or remediation of
off-site locations at which the Borrower or its predecessors are alleged to have
directly or indirectly disposed of Hazardous Materials; (d) the imposition or
recording of a Lien by any local, state or federal government or Governmental
Authority pursuant to any Environmental Laws; (e) claims of any private parties
regarding violations of Environmental Laws by Borrower, any Guarantor or any
Related Company; and (f) costs and expenses (including, without limitation,
reasonable attorneys' fees and fees incidental to the securing of repayment of
such costs and expenses) incurred by Agent or any Lender in connection with
compliance by Agent or such Lender with any statute, regulation or order issued
pursuant to any Environmental Laws by any local, state or federal government or
Governmental Authority.  It is expressly acknowledged by the Borrower that this
covenant of indemnification shall survive the payment of the Loans and shall
inure to the benefit of the Agent and the Lenders, and their successors and
assigns.




§7.18.

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Shall and shall cause each Related Company and Related Party to comply
with all Requirements of Law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect. Upon Lender's
request from time to time during the Term of the Loans, Borrower and each
Guarantor shall certify in writing to Agent that Borrower's and each Guarantor’s
representations, warranties and obligations under §6.26 and this §7.18 remain
true and correct and have not been breached. Borrower shall immediately notify
Lender in writing if any of such representations, warranties or covenants are no
longer true or have been breached or if Borrower has a reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, Borrower shall comply with all Requirements of Law and
directives of Governmental Authorities and, at Agent's request, provide to Agent
copies of all notices, reports and other communications exchanged with, or
received from, Governmental Authorities relating to such an event. Borrower
shall also reimburse Agent any expense incurred by Agent in evaluating the
effect of such an event on the Loans, in obtaining any necessary license from
Governmental Authorities as may be necessary for Agent to enforce its rights
under the Loan Documents, and in complying with all Requirements of Law
applicable to Agent as the result of the existence of such an event and for any
penalties or fines imposed upon Lender as a result thereof.




§7.19.

Accounts. To establish and maintain at the Agent for so long as the Loans are
available (a) all property operating and tenant security accounts, and (b) the
Borrower's operating account.




§7.20.

Response Actions.  If any Release or, disposal of Hazardous Materials shall
occur or shall have occurred on any Portfolio Property (including any Borrowing
Base Property) if the same would have a Material Adverse Effect, the Borrower
(or the Guarantor that owns the applicable Real Estate) will cause the prompt
containment and removal of such Hazardous Materials and remediation of such
Portfolio Property (including any Borrowing Base Property)





-76-

 

 




2076882.7




--------------------------------------------------------------------------------










as necessary to comply with all Environmental Laws or to preserve the value of
such Portfolio Property (including any Borrowing Base Property) to the extent
necessary to avoid a Material Adverse Effect.

§7.21.

Employee Benefit Plans.  

(a)

Representation. The Borrower and its ERISA Affiliates do not currently maintain
or contribute to any Employee Benefit Plan, Guaranteed Pension Plan or
Multiemployer Plan, except as set forth on Schedule 6.16.

(b)

Notice. The Borrower will obtain the consent of the Agent prior to the
establishment by the Borrower or any ERISA Affiliate of any Guaranteed Pension
Plan, or any other Employee Benefit Plan if the establishment of such Plan could
reasonably be expected to create a Material Adverse Effect.

(c)

In General. Each Employee Benefit Plan maintained by the Borrower or any ERISA
Affiliate will be operated in compliance in all material respects with the
provisions of ERISA and, to the extent applicable, the Code, including but not
limited to the provisions thereunder respecting prohibited transactions.

(d)

Terminability of Welfare Plans. With respect to each Employee Benefit Plan
maintained by the Borrower or an ERISA Affiliate which is an employee welfare
benefit plan within the meaning of §3(1) or §3(2)(B) of ERISA, the Borrower, or
the ERISA Affiliate, as the case may be, has the right to terminate each such
plan at any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) without liability other than liability to pay claims
incurred prior to the date of termination.

(e)

Multiemployer Plans. Without the consent of the Agent, the Borrower will not
enter into, maintain or contribute to, any multiemployer Plan.

(f)

Unfunded or Underfunded Liabilities. The Borrower will not, at any time, have
accruing unfunded or underfunded liabilities with respect to any Employee
Benefit Plan (other than an Employee Benefit Plan which is a "top-hat plan" that
is eligible for the alternate method of compliance with ERISA reporting and
disclosure requirements provided in Department of Labor regulation section
2520.104-23 and which could not reasonably be expected to create material
liability for the Borrower), Guaranteed Pension Plan or Multiemployer Plan, or
permit any condition to exist under any Multiemployer Plan that would create a
withdrawal liability.

§8.  CERTAIN NEGATIVE COVENANTS OF THE BORROWER.  The Borrower (and to the
extent provided herein, each Guarantor) covenants and agrees as follows, so long
as any Loan or Note or Letter of Credit (or interests or fees thereon) is
outstanding, or any Obligation with respect to principal, interest, fees or
other non-contingent liabilities is unsatisfied, or any Lender has any
Commitment or other obligation to make any Loans or issue or renew any Letters
of Credit:





-77-

 

 




2076882.7




--------------------------------------------------------------------------------










§8.1.

Restrictions on Indebtedness.  Except with the prior written consent of the
Requisite Lenders, the Borrower will not, and the Borrower will not permit any
Guarantor or any of the Related Companies to create, incur, assume, guarantee or
become or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a)

Indebtedness under the Loan Documents;

(b)

Indebtedness that constitutes an Investment pursuant to the definition of
Investments and that does not cause a violation of §8.2;

(c)

Indebtedness outstanding on the date hereof, as listed on Schedule 8.1(c), and
any refinancings, refundings, replacements, renewals or extensions
(“refinancings”) thereof, provided that (i) the amount of such Indebtedness is
not increased at the time of such refinancing except by an amount equal to the
sum of unpaid accrued interest and the premium paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the final maturity of
the refinancing Indebtedness shall not be earlier than the final maturity of the
refinanced Indebtedness;

(d)

obligations (contingent or otherwise) existing or arising under any Interest
Rate Contracts; provided, that such obligations are (or were) entered into by
such Person in the ordinary course of business; or

(e)

(i) Indebtedness on margined securities which exceed fifty (50%) percent of the
value of securities owned by Borrower, such value to be determined at the time
of borrowing, or (ii) enter into, assume or suffer to exist any other line of
credit, except the Loan and the margin line of credit referenced above.

§8.2.

Restrictions on Investments.  The Borrower will not, and will not permit any
Guarantor or any of the Related Companies to make or permit to exist or to
remain outstanding any Investment, except Investments in:

(a)

Investment in Cash Equivalents;

(b)

Investments existing or contemplated on the date hereof and listed on Schedule
8.2(b) hereto;

(c)

Investments in derivatives and hedges made in the ordinary course of the such
Person’s business in connection with managing risk for which the Borrower, any
Guarantor or any Related Company has actual exposure (and not for speculative
purposes) including, without limitation, Interest Rate Contracts;

(d)

Investments in Permitted Acquisitions;

(e)

Investments by the Borrower in one or more Guarantors or by a Guarantor in the
Borrower or one or more other Guarantors;





-78-

 

 




2076882.7




--------------------------------------------------------------------------------










(f)

Investments in Mortgage Receivables not to exceed $5,000,000 in the aggregate;

(g)

Support Obligations of any Loan Party or Related Company;

(h)

Investments in marketable securities available for sale; or

(i)

any other Investments approved by the Requisite Lenders.

§8.3.

Merger, Consolidation and Other Fundamental Changes.  The Borrower will not, and
will not permit any Guarantor or any of the Related Companies to (i) merge,
wind-up, dissolve, liquidate, consolidate with or into another Person, (ii)
sell, transfer, lease or dispose of (whether in one transaction or a series of
transactions) (x) any Borrowing Base Property, or (y) all or substantially all
of its assets to or in favor of any Person (other than sale of inventory and
obsolescent, uneconomic or obsolete personal property and lease of Real Estate
in the ordinary course of business), or (iii) agree to or effect any property
acquisition or stock acquisition (other than a Permitted Acquisition), or (iv)
enter into any joint venture; provided, however, that:

(a)

any Loan Party may sell, transfer, lease or otherwise dispose of its assets
(whether in one transaction or a series of transactions) to any other Loan
Party;

(b)

any Related Company may sell, transfer, lease or otherwise dispose of its assets
(whether in one transaction or a series of transactions) to any Loan Party or
any other Related Company;

(c)

any Subsidiary of the Borrower may merge or consolidate with another Person to
effect any Permitted Acquisition; provided, that (i) in any such transaction
involving the Borrower, the Borrower shall be the continuing or surviving Person
or (ii) in any such transaction involving a Guarantor, the continuing or
surviving Person shall be a Guarantor; or

(d)

any Subsidiary of the Borrower may merge or consolidate with (i) the Borrower,
provided, that the Borrower shall be the continuing or surviving Person or (ii)
any one or more other Subsidiaries of the Borrower, provided, that when any
Guarantor is merging or consolidating with another Subsidiary that is not a
Guarantor, the continuing or surviving Person shall be a Guarantor.

§8.4.

Sale and Leaseback.  The Borrower will not, and will not permit any Guarantor or
any of the Related Companies to enter into any arrangement, directly or
indirectly, whereby the Borrower shall sell or transfer any property owned by it
in order then or thereafter to lease such property or lease other property that
the Borrower intends to use for substantially the same purpose as the property
being sold or transferred. Nor will the Borrower permit any of the Related
Companies to enter into any such arrangement.

§8.5.

Compliance with Environmental Laws.  The Borrower will not do, and will not
permit the Guarantor or any of the Related Companies to do, any of the
following: (a) use any of





-79-

 

 




2076882.7




--------------------------------------------------------------------------------










the Portfolio Properties (including any of the Borrowing Base Properties) or
other Real Estate Asset or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Materials except for immaterial
amounts of Hazardous Materials used in the routine maintenance and operation of
the Portfolio Properties (including any of the Borrowing Base Properties) and in
compliance with applicable Law, (b) cause or permit to be located on any of the
Portfoilo Properties (including any of the Borrowing Base Properties) any
underground tank or other underground storage receptacle for Hazardous Materials
which is reasonably likely to result in a Material Adverse Effect, (c) generate
any Hazardous Materials on any of the Portfolio Properties (including any of the
Borrowing Base Properties) or other Real Estate Asset except in material
compliance with Environmental Laws, or (d) conduct any activity at any or use
any Portfolio Properties (including any of the Borrowing Base Properties) or
other Real Estate Asset in any manner so as to cause a Release which is
reasonably likely to result in a Material Adverse Effect.

§8.6.

Intentionally Omitted.  

§8.7.

Assumption.  The Borrower will not make and will not permit any Guarantor or any
Related Company to assume, endorse, be or become liable for or guarantee the
obligations of any Person excluding, however, the endorsement of negotiable
instruments for deposit or collection in the ordinary course of business.

§8.8.

Development Financing.  Without the prior written consent of the Requisite
Lenders, the Borrower will not and will not permit any Guarantor or any Related
Company to enter into any development financing (including the making of any
Permitted Acquisition) except, subject to compliance with the financial
covenants set forth in §9.1 to §9.4 herein, in connection with building
expansions required under terms of existing leases, renewed leases or new leases
entered into by Borrower or any Guarantor.  Borrower and each Guarantor will
provide written notification to Lender at the time of each financing commitment
entered into by Borrower during the term of the Loan.

§8.9.

Liens.  The Borrower will not, and will not permit any Guarantors or any Related
Companies to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

(a)

Permitted Liens; and

(b)

Liens existing on the date hereof and listed in Schedule 8.9 hereto and any
modification, replacement, renewal or extensions (but not increases thereof).

§8.10.

Negative Pledge.  From and after the date hereof, none of the Borrower, nor any
Guarantor shall enter into or permit to exist, and none of the Borrower, nor any
Guarantor will permit any Related Company to enter into or permit to exist with
any lender or creditor during the Term of the Loans, any Negative Pledge or
other agreement or arrangement (a) containing any provision prohibiting or
restricting the creation or assumption of any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired to secure the





-80-

 

 




2076882.7




--------------------------------------------------------------------------------










Obligations, except for a Negative Pledge contained in an agreement or
arrangement (x) evidencing Indebtedness which the Borrower, such Guarantor or
such Related Company may create, incur, assume, or permit or suffer to exist
under §8.1, (y) which Indebtedness is secured by a Lien permitted by this
Agreement or any other Loan Document, and (z) which prohibits the creation of
any other Lien on only the properties, revenues or assets securing such
Indebtedness, (b) prohibiting or restricting the ability of a such party to
amend or modify this Agreement or any other Loan Document, or (c) prohibiting or
restricting the ability of any Guarantor or any Related Company to make or pay
dividends or distributions to, the Borrower or any other Guarantor.

§8.11.

Transactions with Affiliates.  The Borrower will not, and will not permit any
Guarantors or any Related Companies to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to such party or such Related Company than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Related Companies, (c) payment of
compensation, perquisites and fringe benefits arising out of any employment or
consulting relationship, and (d) any such transactions between or among any Loan
Party and any other Loan Party.

§8.12.

Change in Nature of Business.  The Borrower will not, and will not permit any
Guarantors or any Related Companies to (i) engage in any material line of
business substantially different from the line of business conducted by such
party on the date hereof or any Related Business; or (ii) engage in any
transaction described in §7.15 without the prior written consent of the Agent
and Requisite Lenders; provided, however, that such consent shall not be
unreasonably withheld or delayed.

§8.13.

Information Regarding Collateral.  The Borrower will not, and will not permit
any Guarantors or any Related Companies to effect any change (i) in its legal
name, (ii) in the location of its chief executive office or legal domicile,
(iii) in such party’s identity or organizational structure, (iv) in its
organizational identification number, if any, or (v) in its jurisdiction of
organization (in each case, including by merging or amalgamating with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until it shall have given the Agent not
less than ten (10) days’ prior written notice, or such lesser notice period
agreed to by the Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the Agent
may reasonably request.  The Borrower and each Guarantor and Related Company
agrees to promptly provide the Agent with certified Organization Documents
reflecting any of the changes described in the preceding sentence.  The Borrower
and each Guarantor and Related Company also agrees to promptly notify the Agent
of any change in the location of any office in which it maintains Records.

§8.14

Market Regulations.  The Borrower will not use the proceeds of any Borrowings,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase





-81-

 

 




2076882.7




--------------------------------------------------------------------------------










or carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refinance indebtedness originally
incurred for such purpose.




§8.15

Modifications of Organization Documents and Other Documents, Etc.




(a)

The Borrower will not and will not permit the Guarantors or any of the Related
Companies to directly or indirectly amend or modify, or permit the amendment or
modification of, any provision of any Loan Document or any document governing
the any Indebtedness of the Borrower or any Guarantor; or




(b)

The Borrower will not and will not permit the Guarantors or any of the Related
Companies to directly or indirectly terminate, amend, modify or change any of
its Organization Documents or any agreement to which it is a party with respect
to its Equity Interests (including any operating, stockholders’ or similar
agreement) in a manner that could reasonably be expected to be adverse to Agent
or any Lender.




§8.16

Change in Fiscal Year.  The Borrower will not and will not permit the Guarantor
or any of the Related Companies to make any change in its Fiscal Year.




§8.17

Anti-Terrorism Law; Anti-Money Laundering .




(a)

The Borrower will not and will not permit the Guarantor or any of the Related
Companies to directly or indirectly: (i) knowingly conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in §6.26, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Borrower, each Guarantor and Related Companies shall deliver to the Agent any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming their compliance with this §8.17).

(b)

No Loan Party shall knowingly cause or permit any of the funds of such Loan
Party that are used to repay the Loan to be derived from any unlawful activity
with the result that the making of the Loan would be in violation of any
applicable Law.




§9.  FINANCIAL COVENANTS OF THE BORROWER.  The Borrower covenants and agrees as
follows, so long as any Loan, Note or Letter of Credit is outstanding, or any
Obligation with respect to principal, interest, fees or other non-contingent
liabilities is unsatisfied, or any Lender has any Commitment or other obligation
to make any Loan or issue or renew any Letter of Credit:

§9.1.

Debt Service Coverage Ratio.  The Borrower will not permit the Debt Service
Coverage Ratio to be less than 1.25 to 1.0.





-82-

 

 




2076882.7




--------------------------------------------------------------------------------










§9.2.

Leverage Ratio.  The Borrower will not at any time permit the Leverage Ratio to
exceed 60%.

§9.3.

Minimum Tangible Net Worth.  The Borrower will not permit its Tangible Net Worth
to be less than $255,000,000.00 plus 75% of Net Offering Proceeds (Equity
Raises) after the Effective Date.

§9.4.

Minimum Corporate Debt Yield.  The Borrower will not permit its Corporate Debt
Yield to be less than 11%.

§9.5.

Test Period.  The Financial Covenants set forth in §9.1 through §9.4 will be
tested at the time of each Borrowing, at the end of each Fiscal Quarter of
Borrower, and as otherwise required under this Agreement.

§9.6.

Pro Forma Calculations.  The Borrower shall comply with the financial ratios set
forth in §9.1 through §9.4 as of each Borrowing Date. The Borrower shall
recalculate such financial ratios referred to in §9.1 through §9.4 by adding the
amount equal to the Indebtedness associated with the Loans to be made on such
Borrowing Date to the Indebtedness reflected on the most recently available
Financial Statements, and adding thereto any Indebtedness incurred since the
date of such Financial Statement (less any Indebtedness repaid, retired, or
forgiven during such period) and adding thereto the value of such assets
(determined at cost) acquired with such Indebtedness to Total Asset Value, if
applicable (less the value of any assets sold during such period).  The Borrower
shall deliver its Compliance Certificate on each Borrowing Date, signed on its
behalf by a Responsible Officer of the Borrower, certifying that the pro forma
calculations as of such Borrowing Date demonstrate the Borrower’s compliance
with the covenants and financial ratios set forth in §9.1 through §9.4.

§10.  CONDITIONS TO EFFECTIVENESS.  This Agreement shall become effective when
each of the following conditions precedent have been satisfied:

§10.1.

Loan Documents.  Each of the Loan Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to each of the Lenders. Each
Lender shall have received a fully executed copy of each such document prior to
or on the Effective Date.

§10.2.

Certified Copies of Organization Documents; Good Standing Certificates.  The
Agent shall have received (i) a Certificate of the Borrower to which there shall
be attached (A) complete copies of the Borrower’s charter and all amendments
thereto, certified as of a recent date by the Secretary of State of Maryland and
(B) true copies of the Borrower’s by-laws and the resolutions adopted by its
Board of Directors authorizing the transactions described herein, each certified
by its secretary to be true and complete and in effect on the Effective Date,
(ii) Certificates of Good Standing for the Borrower and each Guarantor from its
state of incorporation or organization, as applicable and each state in which an
Borrowing Base Property is located, and (iii) certificates from the Borrower
certifying as to the applicable organizational documents of the Guarantors.





-83-

 

 




2076882.7




--------------------------------------------------------------------------------










§10.3.

By-laws; Resolutions.  All action on the part of the Borrower and each Guarantor
necessary for the valid execution, delivery and performance by the Borrower and
each Guarantor of this Agreement and the other Loan Documents to which it is or
is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Agent shall have been provided to the Agent.




§10.4.

Incumbency Certificate; Authorized Signers.  The Agent shall have received from
the Borrower and each Guarantor an incumbency certificate, dated as of the
Effective Date, signed by a duly authorized officer of the Borrower and each
Guarantor and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
the Borrower and each Guarantor, each of the Loan Documents to which the
Borrower or any Guarantor is or is to become a party; (b) to make Loan Requests
on behalf of the Borrower; and (c) to give notices and to take other action on
behalf of the Borrower under the Loan Documents.

§10.5.

Opinions of Counsel Concerning Organization and Loan Documents.  Each of the
Lenders and the Agent shall have received favorable opinions from Borrower’s and
Guarantors’ counsel addressed to the Lenders and the Agent and dated as of the
Effective Date, in form and substance satisfactory to the Agent.

§10.6.

Payment of Fees.  The Borrower shall have paid to the Agent the fees pursuant to
§4.1 and shall have paid all other expenses as provided in §15 hereof then
outstanding.

§10.7.

Closing Certificate.  The Borrower shall have delivered to the Agent a
certificate of the Borrower, signed on its behalf by a Responsible Officer,
certifying that the conditions specified in §§10.1-10.6, §10.8 and §11.1 have
been satisfied and that there has been no event or circumstance in the business,
operations, financial or other condition or prospects of the Borrower, any
Guarantor or any Related Company since the Financial Statement Date, that has
had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

§10.8.

Compliance Certificate.  The Borrower shall have provided to the Agent and each
of the Lenders a Compliance Certificate of the Borrower, signed on its behalf by
a Responsible Officer, certifying as to pro forma compliance with the financial
covenants in §9 as of the Effective Date, taking into account any Loans to be
made or Letters of Credit to be issued on such date.

§10.9

  Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Loan Agreement shall be satisfactory in
form and substance to each Lender and the Agent’s counsel.




Without limiting the generality of the provisions of the last paragraph of
§14.3, for purposes of determining compliance with the conditions specified in
this §10, each Lender that





-84-

 

 




2076882.7




--------------------------------------------------------------------------------










has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.




§11.  CONDITIONS TO ALL CREDIT ADVANCES.  The obligations of the Lenders to make
any Loan or to issue, amend, renew or extend any Letter of Credit, whether on or
after the Effective Date, shall also be subject to the satisfaction of the
following conditions precedent:  

§11.1.

Representations True; No Event of Default; Compliance Certificate.  Each of the
representations and warranties of the Borrower and the Guarantors contained in
this Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Agreement shall be true as of
the date as of which they were made and shall also be true in all material
respects at and as of the time of the making of such Loan or the issuance of
such Letter of Credit, with the same effect as if made at and as of that time
(except to the extent of changes resulting from transactions contemplated or
permitted by this Agreement and the other Loan Documents and changes occurring
in the ordinary course of business that singly or in the aggregate are not
materially adverse, except to the extent that such representations and
warranties relate expressly to an earlier date, and except to the extent that
such representation and warranty is qualified by materiality, in which case it
shall be true in all respects); the Borrower shall have performed and complied
with all terms and conditions herein required to be performed by it or prior to
the Borrowing Date of such Loan or the issuance date of such Letter of Credit;
and no Default or Event of Default shall have occurred and be continuing on the
date of any Loan Request or on the Borrowing Date of such Loan or on the date of
any Letter of Credit Application or on the issuance date of such Letter of
Credit or would occur as a result of the making of such Loan or the issuance of
such Letter of Credit. Each of the Lenders shall have received a Compliance
Certificate of the Borrower, signed on its behalf by a Responsible Officer, to
such effect, which certificate will include, without limitation, computations
evidencing compliance with the covenants contained in §9.1 through §9.4 hereof
after giving effect to such requested Loan or Letter of Credit.

§11.2.

No Legal Impediment.  No change shall have occurred after the date of this
Agreement in any Law or regulations thereunder or interpretations thereof that
in the reasonable opinion of any Lender would make it illegal for such Lender to
make such Loan or to hold an interest in such Letter of Credit.

Each Loan Request or Letter of Credit Application submitted by the Borrower, and
each amendment, renewal, or extension of any Letter of Credit shall be deemed to
be a representation and warranty that the conditions specified in §11.1 have
been satisfied on and as of the applicable Borrowing Date or date on which a
Letter of Credit is issued.




§12.  EVENTS OF DEFAULT; ACCELERATION; ETC.  





-85-

 

 




2076882.7




--------------------------------------------------------------------------------










§12.1.

Events of Default.  If any of the following events (“Events of Default” or, if
the giving of notice or the lapse of time or both is required, then, prior to
such notice or lapse of time, “Defaults”) shall occur:

(a)

the Borrower or any Guarantor shall fail to pay any principal, interest or fees
on the Loans or any other sums due hereunder or under any of the other Loan
Documents when the same shall become due and payable;

(b)

the Borrower shall fail to comply with any of its covenants contained in §7.4,
§7.5, the first sentence of §7.6, §7.11, §7.13, §7.15, §8 or §9 hereof;

(c)

the Borrower, or any Guarantor shall fail to perform any other term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified elsewhere in this §12) for thirty (30) days after written notice
of such failure from Agent to the Borrower;

(d)

any representation or warranty of the Borrower or any Guarantor in this
Agreement or any of the other Loan Documents or in any other document or
instrument delivered pursuant to or in connection with this Agreement, shall
prove to have been false in any material respect (or in all respects, to the
extent that such representation or warranty is qualified by materiality) upon
the date when made or deemed to have been made or repeated; provided, however,
that with respect to the representations and warranties of the Borrower
contained in §6.2, §6.3, §6.13, §6.18 and §6.21, if the condition or event
making the representation and warranty false is capable of being cured by the
Borrower, no enforcement action has been commenced against the Borrower or the
applicable Portfolio Property or Borrowing Base Property on account of such
condition or event, the applicable Portfolio Property or Borrowing Base Property
is not subject to risk of forfeiture due to such condition or event, and the
Borrower promptly commences the cure thereof after the Borrower’s first
obtaining knowledge of such condition or event, the Borrower shall have a period
of thirty (30) days after the date that the Borrower first obtained knowledge of
such condition or event during which the Borrower may cure such condition or
event (or, if such condition or event is not reasonably capable of being cured
within such thirty (30) day period, such additional period of time as may be
reasonably required in order to cure such condition or event but in any event
such period shall not exceed three (3) months from the date that the Borrower
first obtained knowledge of such condition or event), and no Event of Default
shall exist hereunder during such thirty (30) day or additional period so long
as the Borrower continuously and diligently pursues the cure of such condition
or event and the other conditions to such cure period have not changed.
 Notwithstanding the foregoing, the failure of any Borrowing Base Property to
comply with such representations shall result in such Borrowing Base Property’s
no longer qualifying as a Borrowing Base Property under this Agreement while
such non-compliance is in effect, but such disqualification shall not by itself
constitute a Default or Event of Default;

(e)

the Borrower, any Guarantor, or any of the Related Companies shall fail to pay
at maturity, or within any applicable period of grace, any Indebtedness, or
shall fail to observe or perform any material term, covenant or agreement
contained in any agreement by





-86-

 

 




2076882.7




--------------------------------------------------------------------------------










which it is bound, evidencing or securing Indebtedness for such period of time
as would permit (assuming the giving of appropriate notice if required and the
passage of any applicable grace or cure periods) the holder or holders thereof
or of any obligations issued thereunder to accelerate the maturity thereof,
unless in any event the aggregate amount of all such defaulted Indebtedness is
less than $15,000,000;

(f)

any of the Borrower, or any Guarantor shall make an assignment for the benefit
of creditors, or admit in writing its inability to pay or generally fail to pay
its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any
substantial part of its properties or shall commence any case or other
proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar Law of any
jurisdiction, now or hereafter in effect, or shall take any action to authorize
or in furtherance of any of the foregoing, or if any such petition or
application shall be filed or any such case or other proceeding shall be
commenced against any such Person and such Person shall indicate its approval
thereof, consent thereto or acquiescence therein, or any of the events described
in this paragraph shall occur with respect to any other Related Company and such
event shall have a Material Adverse Effect;

(g)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower, or any Guarantor, or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, or any Guarantor or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty (60)
days or an order or decree approving or ordering any of the foregoing shall be
entered, or any of the events described in this paragraph shall occur with
respect to any other Related Company and such event shall have a Material
Adverse Effect;

(h)

there shall remain in force, undischarged, unsatisfied and unstayed, for more
than thirty days, whether or not consecutive, any judgment against the Borrower
or any Guarantor that, with other outstanding uninsured final judgments,
undischarged, against the Borrower or any Guarantor, or any of the Related
Companies, exceeds in the aggregate $15,000,0 00 ;

(i)

if any of the Loan Documents or any material provision of any Loan Documents
shall be unenforceable, cancelled, terminated, revoked or rescinded otherwise
than in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Agent, or any action at Law, suit or in
equity or other legal proceeding to make unenforceable, cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Borrower, or any Guarantor or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination that,
or issue a judgment, order, decree or ruling to the effect that, any one or more
of the Loan Documents is illegal, invalid or unenforceable in accordance with
the terms thereof;





-87-

 

 




2076882.7




--------------------------------------------------------------------------------










(j)

the Borrower, or any Guarantor shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any material assets of the
Borrower or any Guarantor;

(k)

the Borrower or any Guarantor shall fail to pay, observe or perform any term,
covenant, condition or agreement contained in any agreement, document or
instrument evidencing, securing or otherwise relating to any Indebtedness of the
Borrower or any Guarantor to any Lender (other than the Obligations) and/or
relating to any Permitted Lien (other than the Obligations), in each case, which
relates to Indebtedness in excess of $15,000,000 with respect to any one
obligation and $25,000,000 in the aggregate, within any applicable period of
grace provided for in such agreement, document or instrument;

(l)

The Borrower shall engage in any "prohibited transaction" (as defined in Section
406 of ERISA or Section 4975 of the Code) involving any Plan; (ii) any
"accumulated funding deficiency" (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan; (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate any
Plan, which Reportable Event or institution of proceedings is, in the reasonable
opinion of Lender, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, and, in the case of a Reportable Event, the continuance of
such Reportable Event unremedied for ten days after notice of such Reportable
Event pursuant to Section 4043(a), (c) or (d) of ERISA is given or the
continuance of such proceedings for ten days after commencement thereof, as the
case may be; or (iv) any Plan shall terminate;

(m)

 Unless otherwise permitted herein or in any other Loan Document, the
termination of existence, dissolution, winding up, or liquidation of the
Borrower or any Guarantor;

(n)

If all or any part of the Borrowing Base Properties shall, without the prior
written consent of Agent, become subject to any Lien not permitted under this
Agreement or shall be transferred or conveyed to any other party, except as
otherwise permitted under this Agreement or any other Loan Document;

(o)

Borrower or any Guarantor shall have concealed or removed any part of such
party's property with intent to hinder, delay, or defraud creditors, or made or
suffered a fraudulent transfer as defined by any bankruptcy, fraudulent
conveyance, or similar Law;

(p)

If any attachment, garnishment, trustee process, or other prejudgment security
is granted against any material part of the property of Borrower or any
Guarantor and is not discharged, vacated, stayed, dissolved or fully bonded
within forty-five (45) days after its issuance;

(q)

If a Covenant Default Condition is not cured by the time of the next succeeding
Borrower's Form 10-Q; or





-88-

 

 




2076882.7




--------------------------------------------------------------------------------










(r)

A Change in Control shall occur.

Then Agent and Lenders shall have the Remedies described in §12.2.

§12.2.

Remedies.  If any Event of Default occurs and is continuing, the Agent shall, at
the request of, or may, with the consent of, the Requisite Lenders, take any or
all of the following actions:

(a)

declare the Commitment of each Lender to make Loans and any obligation of the
L/C Issuer to issue, renew or extend Letters of Credit to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b)

declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)

require that the Borrower Cash Collateralize the Letter of Credit Obligations
(in an amount equal to the then outstanding amount thereof); and

(d)

exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of any Event of Default specified in
§12.1(f) or §12.1(g) with respect to the Borrower, the obligation of each Lender
to make Loans and any obligation of the L/C Issuer to issue, renew or extend
Letters of Credit shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the Letter of Credit Obligations as aforesaid shall automatically
become effective, in each case without further act of the Agent or any Lender.

§12.3.

Remedies Cumulative.  No remedy herein conferred upon any Lender or the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at Law or in equity or by
statute or any other provision of Law.

§12.4.

Distribution of Enforcement Proceeds.  In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Agent or any Lender as the case may be, receives any monies in connection with
the enforcement of any of the Loan Documents, such monies shall, subject to the
provisions of §2.10 and §2.11, be distributed for application as follows:

(a)

First, to the payment of, or (as the case may be) the reimbursement of the Agent
for or in respect of all reasonable costs, expenses, disbursements and losses
which shall have been incurred or sustained by the Agent in connection with the
collection of such monies by





-89-

 

 




2076882.7




--------------------------------------------------------------------------------










the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in support of any
provision of adequate indemnity to the Agent against any taxes or liens which by
Law shall have, or may have, priority over the rights of the Agent to such
monies;

(b)

Second, to all other Obligations in such order or preference as the Requisite
Lenders may determine; provided, however, that distribution in respect of such
Obligations shall be made among the Lenders pro rata in accordance with each
Lender’s respective Credit Exposure; and provided, further, that the Agent may
in its discretion make proper allowance to take into account any Obligations not
then due and payable;

(c)

Third, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of Letter of Credit Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to §2.9 and §2.11;

(d)

Fourth, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Requisite Lenders and the Agent of all of the
Obligations, and the deposit in any Cash Collateral account established pursuant
to §2.10 of the amount required thereby, to the payment of any obligations
required to be paid pursuant to Laws applicable to the enforcement proceedings;
and

(e)

Fifth, the excess, if any, shall be returned to the Borrower or to such other
Persons as are legally entitled thereto.  

Subject to §2.9(c), amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Third above shall be applied to
satisfy drawings under such Letters of Credit as they occur.  If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.




§13.  SETOFF.  Borrower hereby grants to each Lender a continuing lien, security
interest and, after the occurrence and during the continuation of an Event of
Default, a right of setoff for all liabilities and obligations to such Lender
hereunder, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of such Lender or in transit to it. At any time,
after the occurrence and during the continuation of an Event of Default, without
demand or notice (any such notice being expressly waived by Borrower), any
Lender may setoff the same or any part thereof and apply the same to any
liability or obligation of Borrower hereunder even though unmatured and
regardless of the adequacy of any other collateral securing the Obligations. ANY
AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY COLLATERAL WHICH SECURES





-90-

 

 




2076882.7




--------------------------------------------------------------------------------










THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER OR ANY GUARANTOR, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY THE BORROWER. Each of the
Lenders agrees with each other Lender that if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by the Notes held
by such Lender by proceedings against the Borrower at Law or in equity or by
proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Note or Notes held by such Lender any amount in excess of its ratable
portion of the payments received by all of the Lenders with respect to the Notes
held by all of the Lenders, such Lender will make such disposition-and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest, unless the Lender from whom such
payment is recovered is required to pay interest thereon, in which case each
Lender returning funds to such Lender shall pay its allocable share of such
interest based on the period of time that it was in possession of the funds
being returned.  Notwithstanding the foregoing, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of §2.10 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14.  THE AGENT.  




§14.1.

Appointment and Authority.  Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Capital One to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any
Guarantor nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  




§14.2.

Rights as a Lender.   Capital One (and any successor serving as the Agent
hereunder ) shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Agent hereunder in its
individual capacity. Capital One (and any successor acting as Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
enter into





-91-

 

 




2076882.7




--------------------------------------------------------------------------------










any secured swap agreement or other “swap agreement” as defined in 11 U.S.C. 101
with, make investments in and generally engage in any kind of lending, trust or
other business with Borrower (and any of its Affiliates) as if it were not
acting as Agent, and without providing to the Lenders any opportunity to review
or approve of any decisions to be made by it with respect thereto and Capital
One and its Affiliates may accept fees and other consideration from Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.  Further, Agent and any affiliate may
accept fees and other consideration from Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders.  The Lenders acknowledge that, pursuant to such activities,
Capital One or its affiliates may receive information regarding Borrower, other
loan parties, other subsidiaries and other Affiliates (including information
that may be subject to confidentiality obligations in favor of such Person) and
acknowledge that Agent shall be under no obligation to provide such information
to them .

§14.3.

Exculpatory Provisions.  The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents.
 Without limiting the generality of the foregoing, the Agent:

(a)

shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee for any Lender except to the
extent that Agent acts as an agent with respect to the receipt or payment of
funds, nor shall Agent have any fiduciary duty to Borrower nor shall any Lender
have any fiduciary duty to Borrower or any other Lender;




(b)

shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Requisite Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable Law;




(c)

shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity ;




(d)

shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any other Loan
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Loan Document,
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Loan Documents or any other document referred to or provided
for therein or for any failure by Borrower or any other Person to perform any of
its obligations thereunder;





-92-

 

 




2076882.7




--------------------------------------------------------------------------------













(e)

shall not be responsible for any action taken or omitted to be taken by it under
any Loan Document or under any other document or instrument referred to or
provided for therein or in connection therewith, except to the extent any such
action taken or omitted violates Agent’s standard of care set forth in the first
sentence of Section 14.13;




(f)

shall not, except to the extent expressly instructed by the Requisite Lenders
with respect to any collateral security under the Loan Documents, be required to
initiate or conduct any litigation or collection proceedings hereunder or under
any other Loan Document; and




(g)

shall not be required to take any action which is contrary to the Loan Documents
or applicable Requirements of Law.




The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Requisite Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in §§25
and 12.2) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Agent shall be deemed not to have knowledge of any Default
(other than a Default under §12.1(a) (with respect to interest and fees)) unless
and until notice describing such Default is given to the Agent by the Borrower,
a Lender or the L/C Issuer.




The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in §10 or 11 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.

The relationship between Agent and each Lender is a contractual relationship
only, and nothing herein shall be deemed to impose on Agent any obligations
other than those for which express provision is made herein or in the other Loan
Documents.  Agent may employ agents and attorneys, and may delegate all or any
part of its obligations hereunder, to third parties and shall not be responsible
for the negligence or misconduct of any such agents, attorneys in fact or third
parties selected by it in good faith.  Agent may deem and treat the payee of a
Note as the holder thereof for all purposes hereof unless and until a notice of
the assignment or transfer thereof shall have been filed with Agent, any such
assignment or transfer to be subject to the provisions of Section 18.  Except to
the extent expressly provided in Section 14, the provisions of this Article 14
are solely for the benefit of Agent and the Lenders, and Borrower shall not have
any rights as a third-party beneficiary of any of the provisions hereof and
Agent and the





-93-

 

 




2076882.7




--------------------------------------------------------------------------------










Lenders may modify, amend or waive such provisions of this Article 14 in their
sole and absolute discretion.




§14.4 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. As to any matters not expressly
provided for by this Agreement or any other Loan Document, Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
thereunder in accordance with instructions given by the Requisite Lenders, and
such instructions of the Requisite Lenders and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders.

§14.5.

Delegation of Duties.  The Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent.  The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

§14.6.

Resignation or Removal of Agent.  The Agent may at any time (a) give notice of
its resignation to the Lenders, the L/C Issuer and the Borrower or (b) be
removed by written notice of the Requisite Lenders with the prior written
consent of the Borrower if the Agent engages in gross negligence or willful
misconduct in the performance of its duties under the Loan Documents, as
determined by a court of competent jurisdiction by a final and non-appealable
judgment, and such resignation or removal shall become effective upon the
earlier of the appointment of a successor Agent (and acceptance of such
appointment by such successor) as set forth below or 30 days after the delivery
of such notice of resignation by the Agent or such notice of removal by the
Requisite Lenders, as applicable.  The Agent shall also submit a notice of
resignation at the request of the Requisite Lenders if the Agent assigns all of
its Commitments and Loans pursuant to §18.  Upon receipt of any such notice of
resignation or delivery of such notice of removal, the Requisite Lenders shall
have the right, in consultation with the Borrower,





-94-

 

 




2076882.7




--------------------------------------------------------------------------------










to appoint a successor, which shall be an Eligible Institution bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation or the Agent receives notice
of its removal from the Requisite Lenders, then the retiring or removed Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Agent shall
notify the Borrower and the Lenders in writing that no qualifying Person has
accepted such appointment, then such resignation or removal shall nonetheless
become effective in accordance with such notice and (1) the retiring or removed
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Agent (except any Agent fees, and a
pro-rated portion of any such fees paid in advance to the Agent which relate to
any period after resignation shall be promptly refunded to the Borrower) shall
instead be made by or to each Lender and the L/C Issuer directly, until such
time as the Requisite Lenders appoint a successor Agent as provided for above in
this Section.  Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) or removed
Agent, and the retiring or removed Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and §15 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.

Any resignation or removal by Capital One, as Agent pursuant to this Section
shall also constitute its resignation or removal as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed L/C Issuer, (b) the retiring or removed
L/C Issuer shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring or removed L/C Issuer to effectively
assume the obligations of the retiring or removed L/C Issuer with respect to
such Letters of Credit.

§14.7.

Non-Reliance on Agent and Other Lenders.  Each Lender and the L/C Issuer
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and





-95-

 

 




2076882.7




--------------------------------------------------------------------------------










information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

§14.8.

Non-Reliance on Agent and Other Lenders .  Each Lender and the L/C Issuer
expressly acknowledges and agrees that neither Agent nor any of its officers,
directors, employees, agents, counsel, attorneys-in-fact or other affiliates has
made any representations or warranties to such Lender or the L/C Issuer and that
no act by Agent hereafter taken, including any review of the affairs of Borrower
or Affiliate of Borrower, shall be deemed to constitute any such representation
or warranty by Agent to any Lender or the L/C Issuer.  Each Lender and the L/C
Issuer, for itself, agrees that it has, independently and without reliance on
Agent or any other Lender and the L/C Issuer, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of
Borrower and its Affiliates and decision to enter into this Agreement and that
it will, independently and without reliance upon Agent or any other Lender and
the L/C Issuer, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under any other Loan
Document.  Subject to the provisions of the first sentence of Section 14.13,
Agent shall not be required to keep itself informed as to the performance or
observance by Borrower of this Agreement or any of the other Loan Documents or
any other document referred to or provided for herein or therein or to inspect
the books of Borrower or any of its Affiliates.  Except for notices, reports and
other documents and information expressly required to be furnished to the Lender
or the L/C Issuer by Agent hereunder or as otherwise agreed by Agent and the
Lender and the L/C Issuer, Agent shall not have any duty or responsibility to
provide any Lender or the L/C Issuer  with any credit or other information
concerning the affairs, financial condition or business of Borrower or any of
its Affiliates that may come into the possession of Agent or any of its
Affiliates.  Without limiting the foregoing, Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Agent or any of its Affiliates in any
capacity.  Agent shall, except as expressly set forth herein and in the other
Loan Documents, have no obligation whatsoever to the Lender and the L/C Issuer
or to any other Person to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Agent in this Article 14 or in
any of the Loan Documents, it being understood and agreed that in respect of, or
any act, omission or event related thereto, Agent shall have no duty or
liability whatsoever to the Lender or the L/C Issuer , except for actual loss to
the extent resulting from its gross negligence or willful misconduct that
results in actual loss to a Lender or the L/C Issuer .




§14.9.

Agent May File Proofs of Claim.  In case of the pendency of any proceeding under
any Debtor Relief Law or any other judicial proceeding relative to the Borrower
or any Guarantor, the Agent (irrespective of whether the principal of any Loan
or Letter of Credit Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and





-96-

 

 




2076882.7




--------------------------------------------------------------------------------










irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise




(a)

to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuer and the
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Agent under §2.8(i) and (j), 4.2 and 15) allowed
in such judicial proceeding; and




(b)

to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, in the
event that the Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to the Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Agent and
its agents and counsel, and any other amounts due the Agent under §§4.2 and 15.




Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.




§14.10.

 Guaranty Matters.  The Lenders and the L/C Issuer irrevocably authorize the
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder, including if such Guarantor no
longer owns any Borrowing Base Property and is therefore no longer required to
be a Guarantor.  Upon request by the Agent at any time, the Requisite Lenders
will confirm in writing the Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this §14.10.

§14.11.

 Payments by Agent.  The Agent shall promptly distribute to each Lender such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders, except as otherwise expressly provided herein or in any of the other
Loan Documents.  If any amount which the Agent is required to distribute to the
Lenders pursuant to this §14.11 is actually distributed to any Lender on a date
which is later than the first Business Day following the Agent’s receipt of the
corresponding payment from the Borrower, the Agent shall pay to such Lender on
demand an amount equal to the product of (i) the average computed for the period
referred to in clause (iii) below, of the weighted average interest rate paid by
the Agent for





-97-

 

 




2076882.7




--------------------------------------------------------------------------------










federal funds acquired by the Agent during each day included in such period,
times (ii) the amount of such late distribution to such Lender, times (iii) a
fraction, the numerator of which is the number of days or portion thereof that
elapsed from and including the second Business Day after the Agent’s receipt of
such corresponding payment from the Borrower to the date on which the amount so
required to be distributed to such Lender actually is distributed, and the
denominator of which is 365.  Notwithstanding anything to the contrary contained
herein or any of the other Loan Documents, in no event shall the Borrower or any
Guarantor be required to reimburse Agent for any amount paid by Agent pursuant
to the provisions of this §14.11.

§14.12.

  Defaults .

(a)

Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default unless Agent has received notice from a Lender or
Borrower specifying such Default or Event of Default and stating that such
notice is a “ Notice of Default .”  In the event that Agent receives such a
notice of the occurrence of a Default or Event of Default, Agent shall give
prompt notice thereof to the Lenders.  Within ten (10) days of delivery of such
notice of Default or Event of Default from Agent to the Lenders (or such shorter
period of time as Agent determines is necessary), Agent and the Lenders shall
consult with each other to determine a proposed course of action.  Agent shall
(subject to Section 14.14) take such action with respect to such Default or
Event of Default as shall be directed by the Requisite Lenders, provided that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action,
including decisions to exercise any remedy, with respect to such Default or
Event of Default as it shall deem advisable in the interest of the Lenders
except to the extent that this Agreement expressly requires that such action be
taken, or not be taken, only with the consent or upon the authorization of all
of the Lenders; provided, however, that no actions approved by the Requisite
Lenders shall violate the Loan Documents or applicable Requirements of Law.
 Each of the Lenders acknowledges and agrees that no individual Lender may
separately enforce or exercise any of the provisions of any of the Loan
Documents (including the Notes) other than through Agent.  Agent shall advise
the Lenders of all material actions which Agent takes in accordance with the
provisions of this Section 14.12(a) and shall continue to consult with the
Lenders with respect to all of such actions.  Notwithstanding the foregoing, if
the Requisite Lenders shall at any time direct that a different or additional
remedial action be taken from that already undertaken by Agent, such different
or additional remedial action shall be taken in lieu of or in addition to, the
prosecution of such action taken by Agent; provided that all actions already
taken by Agent pursuant to this Section 14.12(a) shall be valid and binding on
each Lender.  All cash proceeds received from any enforcement actions shall be
applied in accordance with Section 12.4;

(b)

All losses incurred in connection with the Loans and Letter of Credit
Obligations (including with respect to interest (including interest at the
Default Rate) and other sums payable pursuant to the Notes), the enforcement
thereof, or the realization of the security therefor, shall be borne by the
Lenders in accordance with their respective Commitment Percentages. The Lenders
shall promptly, upon request by Agent, remit to Agent their respective
Commitment Percentage of (i) any expenses incurred or to be incurred by Agent in
connection





-98-

 

 




2076882.7




--------------------------------------------------------------------------------










with any Default to the extent any such expenses have not been paid by Borrower
or Guarantors, (ii) any other expenses incurred in connection with the
enforcemen t of the Loan Documents, and (iii) any expenses incurred in
connection with the consummation of the Loans not paid or provided for by
Borrower;  and

(c)

If, at the direction of the Requisite Lenders or otherwise as provided in this
Agreement, including Sections 14.12(a) or 12.2, any action(s) is brought to
collect on the Notes or enforce the Loan Documents, such action shall (to the
extent permitted under applicable Requirements of Law and the decisions of the
court in which such action is brought) be an action brought by Agent for the
benefit of the Lenders, collectively, to collect on all or a portion of the
Notes or enforce the Loan Documents and counsel selected by Agent shall
prosecute any such action on behalf of Agent and the Lenders, and Agent and the
Lenders shall consult and cooperate with each other in the prosecution thereof.
 If requested by Agent, each Lender shall join as a party in any such lawsuit or
proceeding.  The costs and expenses of any such action shall be borne by the
Lenders in accordance with each of their respective Commitment Percentage.  

§14.13

Standard of Care .  Notwithstanding anything to the contrary contained in the
Loan Documents or this Article 14, in performing its duties under the Loan
Documents, Agent will exercise the same degree of care as it normally exercises
in connection with revolving loans that it syndicates and administers, but Agent
shall have no further responsibility to any Lender except for its own gross
negligence or willful misconduct which results in actual loss to such Lender,
and, except to such extent, Agent shall have no responsibility to any Lender.

§14.14

Failure to Act .  Except for action expressly required of Agent hereunder, and
under the other Loan Documents, Agent shall in all cases be fully justified in
failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 14.15 against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.

§14.15

Liability of Agent .  Agent shall not have any liabilities or responsibilities
to Borrower on account of the failure of any Lender or L/C Issuer (other than
Agent in its capacity as a Lender) to perform its obligations hereunder or to
any Lender or L/C Issuer on account of the failure of Borrower to perform its
obligations hereunder or under any other Loan Document.

§14.16

Transfer of Agency Function .  Without the consent of Borrower or any Lender or
L/C Issuer, Agent may at any time or from time to time transfer its functions as
Agent hereunder to any of its Affiliates or offices wherever located in the
United States; provided that Agent shall promptly notify Borrower and the
Lenders in writing thereof.

§14.17

Several Obligations; No Liability, No Release .  Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of Lenders,
any and all obligations on the part of Agent (if any) to make any advances of
the Loans, L/C Advances or reimbursements for other Lender funding amounts shall
constitute the several (and not joint) obligations of the





-99-

 

 




2076882.7




--------------------------------------------------------------------------------










respective Lenders on a ratable basis, according to their respective Commitment
Percentage.  Except as may be specifically provided in this Agreement, no Lender
shall have any liability for the acts of any other Lender.  No Lender shall be
responsible to Borrower or any other Person for any failure by any other Lender
to fulfill its obligations to make advances of the Loans or L/C Advances or
reimbursements for other Lender funding amounts, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.
 The failure of any Lender to pay to Agent its Commitment Percentage of a Loan,
L/C Advances or other Lender funding amount shall not relieve any other Lender
of any obligation hereunder to pay to Agent its Commitment Percentage of such
any Loans, L/C Advances or any other Lender funding amounts as and when required
herein, but no Lender shall be responsible for the failure of any other Lender
to so fund its Commitment Percentage of such Loan, L/C Advance or other the
Lender funding amount.  In furtherance of the foregoing, Lenders shall comply
with their obligation to pay Agent their Commitment Percentage of such Loan, L/C
Advance or other Lender funding amounts regardless of (i) the occurrence of any
Event of Default hereunder or under any Loan Document; (ii) any failure of
consideration, absence of consideration, misrepresentation, fraud, or any other
event, failure, deficiency, breach or irregularity of any nature whatsoever in
the Loan Documents; or (iii) any bankruptcy, insolvency or other like event with
regard to Borrower or any Guarantor.  The obligation of Lenders to pay to such
Loan, L/C/ Advance or other Lender funding amounts are in all regards
independent of any claims between Agent and any Lender.

§14.18

No Reliance on Agent's Customer Identification Program .  Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with Borrower or any other loan parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (i) any identity verification procedures, (ii) any
recordkeeping, (iii) comparisons with government lists, (iv) customer notices or
(v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Law.

§14.19

Documentation Agent, Arranger; Bookrunner .  Anything herein to the contrary
notwithstanding, none of the D ocumentation Agent, Arranger nor the Sole
Bookrunner shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or a Lender hereunder.

§15.  EXPENSES; INDEMNITY; DAMAGE WAIVER.  

(a)

Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and





-100-

 

 




2076882.7




--------------------------------------------------------------------------------










administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Agent, any Lender or the L/C Issuer), in
connection with the enforcement or preservation of its rights after the
occurrence, and continuation of, a Default or an Event of Default (including in
any restructuring or work-out) (A) in connection with this Agreement and the
other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  All of the forgoing
costs and expenses shall be charged to the Borrower as Obligations.

(b)

Indemnification by the Borrower.  The Borrower shall indemnify the Agent (and
any sub-agent thereof), each Lender and the L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in §4.4), (ii) any Loan or Letter of Credit or
the use or proposed use of the proceeds therefrom (including any refusal by the
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that, in each
case, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) relate to
any sale, syndication or participation of any of the Loans, (y) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(z) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations





-101-

 

 




2076882.7




--------------------------------------------------------------------------------










hereunder or under any other Loan Document, if the Borrower or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

(c)

Reimbursement by Lenders.  To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Agent (or any sub-agent thereof), the L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Agent (or any such sub-agent), the L/C Issuer or such Related Party,
as the case may be and indemnify Agent (to the extent not reimbursed under
Sections (a) and (b) of this Section, but without limiting the obligations of
Borrower under Sections (a) and (b) of this Section) ratably in accordance with
the aggregate principal amount of the Loans held by the Lenders (or, if no Loans
are at the time outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on , incurred by or asserted
against Agent (including any of the foregoing that arise from any claims or
assertions of any Lender) arising out of or by reason of any investigation in or
in any way relating to or arising out of this Agreement or any other Loan
Document or any other documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby (including, without
limitation, the costs and expenses that Borrower is obligated to pay under
Section (a) and (b) of this Section, but excluding, unless an Event of Default
has occurred and is continuing , normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents or any
action taken or omitted by Agent under the Loan Documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this this Section (c).  Without limiting the generality of the
foregoing, each Lender agrees to reimburse Agent (to the extent not reimbursed
by Borrower and without limiting the obligation of Borrower to do so) promptly
upon demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to Agent) incurred by Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by Agent to enforce the
terms of the Loan Documents and/or collect any obligation of Borrower hereunder,
any “lender liability” suit or claim brought against Agent and/or the Lenders,
and any claim or suit brought against Agent and/or the Lenders arising under any
Environmental Laws.  Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of Agent notwithstanding any claim or
assertion that Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by Agent that Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that Agent
is not so entitled to indemnification.  The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder or
under the other Loan Documents and the





-102-

 

 




2076882.7




--------------------------------------------------------------------------------










termination of this Agreement.  If Borrower shall reimburse Agent for any of the
foregoing amounts following payment by any Lender to Agent in respect of such
amount pursuant to this Section (c), then Agent shall share such reimbursement
on a ratable basis with each Lender making any such payment in accordance with
each such Lender’s respective Commitment Percentage.  The obligations of the
Lenders under this subsection (c) are subject to the provisions of §2.8(c).

(d)

Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e)

Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)

Survival.  The agreements in this Section shall survive the resignation of the
Agent, the L/C Issuer the replacement of any Lender, the termination of the
Total Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

§16.  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  Each of the Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it, (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to §2.2(a) or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (g)





-103-

 

 




2076882.7




--------------------------------------------------------------------------------










with the written consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the L/C Issuer on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Agent, the Lenders and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

§17.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any the making of any Loan or
the issuance, renewal or amendment of any Letter of Credit, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.  The indemnification obligations of the Borrower provided herein
and the other Loan Documents shall survive the full repayment of amounts due and
the termination of the obligations of the Lenders hereunder and thereunder to
the extent provided herein and therein. All statements contained in any
certificate or other paper delivered to the Agent, the L/C Issuer or any Lender
at any time by or on behalf of the Borrower pursuant hereto or in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder.

    §18.

SUCCESSORS AND ASSIGNS.

(a)

Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder





-104-

 

 




2076882.7




--------------------------------------------------------------------------------










without the written consent of the Agent and, so long as no Default or Event of
Default has occurred and is continuing, the Borrower, in each case, consent
shall not be unreasonably withheld or delayed, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder provided except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest in accordance with the provisions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.




(b)

Assignments by Lenders.  Any Lender may at any time upon notice to the Agent and
payment of the processing fee described in §18(b)(iv), assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in Letter of Credit
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:




(i)

Minimum Amounts.




(A)

in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)

in any case not described in subsection (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000.00 unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents in writing (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.





-105-

 

 




2076882.7




--------------------------------------------------------------------------------










(ii)

Proportionate Amounts.  Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Loans or the Commitment assigned;

(iii)

Required Consents.  No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)

the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender
or an Affiliated Lender;

(B)

the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required;

(C)

the consent of the L/C Issuer (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment that increases the obligation of
the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(D)

no consent by Agent shall be required in the case of any assignment by any
Lender to another Lender or an Affiliate of such Lender or such other Lender
except to the extent that Agent has reserved the right to consent to further
assignments to a Lender in connection with the granting of its consent to the
initial assignment to such Lender; and




(E)

each such assignment (including an assignment to another Lender or an Affiliate
of a Lender) by a Lender of its Loans, Letter of Credit Obligations or
Commitment shall be made in such manner so that the same portion of its Loans,
Letter of Credit Obligations and Commitment is assigned to the respective
assignee .




(F)

upon execution and delivery by the assignee (even if already a Lender) to
Borrower and Agent of an Assignment and Assumption pursuant to which such
assignee agrees to become a “Lender” hereunder (if not already a Lender) having
the Commitment and Loans specified in such instrument, and upon consent thereto
by Administrative Agent to the extent required above, the assignee shall have,
to the extent of such assignment (unless otherwise consented to by
Administrative Agent), the obligations, rights and benefits of a Lender
hereunder holding the Commitment and Loans (or portions thereof) assigned to it
(in addition to the Commitment and Loans, if any, theretofore held by such
assignee) and the assigning Lender shall, to the extent of such assignment, be
released from the Commitment (or portion thereof) so assigned.

(G)

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal





-106-

 

 




2076882.7




--------------------------------------------------------------------------------










effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Legal Requirements, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records A ct, or any other similar state Laws based on
the Uniform Electronic Transactions Act.  

(iv)

Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 and the reasonable fees and
disbursements of Administrative Agent’s counsel incurred in connection therewith
; provided, however, that no such processing and recordation fee shall be
required for an assignment by a Lender to an Affiliate of such Lender and the
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not
already a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire

(v)

No Assignment to Certain Persons.  No such assignment shall be made (A) to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi)

Certain Additional Payments.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in





-107-

 

 




2076882.7




--------------------------------------------------------------------------------










the case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of §4.3, §4.4,
§4.5, and §15 with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)

Register.  The Agent, acting solely for this purpose as an agent of the Borrower
(and such agency being solely for tax purposes), shall maintain at the Agent’s
Head Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and Letter of Credit
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)

Participations.  Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent sell participations to any Person (other than a
natural person, a Defaulting Lender or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Letter of Credit Obligations) owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§25 that affects such Participant.  Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
§4.3, §4.4 and §4.5 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by Law, each Participant also shall be entitled to the





-108-

 

 




2076882.7




--------------------------------------------------------------------------------










benefits of §13 as though it were a Lender, provided such Participant agrees to
be subject to §4.13 as though it were a Lender.

(e)

Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under §4.3, §4.4 or §4.5 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of §4.3
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
§4.4(e) as though it were a Lender.

(f)

Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g)

Resignation as L/C Issuer after Assignment.  Notwithstanding anything to the
contrary contained herein, if at any time Capital One assigns all of its
Commitment and Loans pursuant to subsection (b) above, Capital One may, (i) upon
30 days’ prior written notice to the Borrower and the Lenders, resign as L/C
Issuer.  In the event of any such resignation as L/C Issuer, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Capital One as L/C Issuer.  If Capital One
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
Letter of Credit Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to §2.8(c)).  Upon the appointment of a successor
L/C Issuer, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer, and (b)
the successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements reasonably satisfactory to Capital One to effectively assume
the obligations of Capital One with respect to such Letters of Credit.

§19.

NOTICES, ETC.  

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone or email (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by Telecopier, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:





-109-

 

 




2076882.7




--------------------------------------------------------------------------------










(i)

if to the Borrower or any Guarantor, at 3499 Route 9 North, Suite 3-C, Freehold,
NJ 07728, Attention: Kevin Miller, Chief Financial Officer, facsimile: (732)
577-9981,or at such other address for notice as the Borrower shall last have
furnished in writing to the Agent;

(ii)

with a copy to Waller Lansden Dortch & Davis, LLP, 511 Union Street, Suite 2700,
Nashville, TN 37219, Attention: Matthew T.  Harris and Steven Connor, facsimile:
(615)244-6804;

(iii)

if to the Agent or the L/C Issuer, at Capital One Bank, 499 Thornall Street,
11th Floor, Edison, New Jersey 08837, Attention: Charles VanBenschoten,
facsimile: (732)635-0993, telephone: (732) 321-4705 or such other address for
notice as the Agent shall last have furnished in writing to the Borrower, with a
copy to the Agent at the Agent’s Head Office;

(iv)

with a copy to McElroy, Deutsch, Mulvaney & Carpenter, L.L.P., 1300 Mount Kemble
Avenue, Morristown, NJ 07692, Attention Kevin P. Galvin, Esquire, facsimile:
(973)425-0161; or

(v)

if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient).  Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).

(b)

Electronic Communications.  

(i)

Borrower agrees that Administrative Agent, Arranger and Sole Bookrunner may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on Debt Domain, IntraLinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).

(ii)

Borrower hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
 Borrower hereby agrees that (i) all Communications that are





-110-

 

 




2076882.7




--------------------------------------------------------------------------------










to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Communications “PUBLIC,”
Borrower shall be deemed to have authorized Administrative Agent, the Lenders,
Arranger and Sole Bookrunner to treat such Communications as not containing any
material non-public information with respect to Borrower or any Affiliate
thereof or their respective securities for purposes of United States Federal and
state securities Laws; (iii) all Communications marked “PUBLIC” are permitted to
be made available through the Platform; and (iv) Administrative Agent, Arranger
and Sole Bookrunner shall be entitled to treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
designated as “Non-Public Information.”

(c)

The Platform.  

(i)

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall
Administrative Agent, Arranger, Sole Bookrunner or any of their Affiliates
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Borrower’s or Agent
Party’s transmission or posting of Borrower Materials through the Platform or
via email, except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of Borrower or any Guarantor pursuant to any Loan Document or the
transactions contemplated therein which is distributed to Administrative Agent,
Arranger, Sole Bookrunner or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

(d)

Change of Address, Etc.  Each of the Borrower, the Agent and the L/C Issuer may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Agent and the L/C
Issuer.  In addition, each Lender agrees to notify the Agent from time to time
to ensure that the Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such





-111-

 

 




2076882.7




--------------------------------------------------------------------------------










Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Laws.

(e)

Reliance by the Agent, L/C Issuer and Lenders.  The Agent, the L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Request) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Agent may be recorded by
the Agent, and each of the parties hereto hereby consents to such recording.

§20.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.  

(a)

GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b)

SUBMISSION TO JURISDICTION.  THE BORROWER, ON BEHALF OF ITSELF AND EACH
GUARANTOR, IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK] AND OF
THE UNITED STATES DISTRICT COURT OF THE DISTRICT OF NEW YORK (SOUTHERN
DISTRICT), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
 EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING





-112-

 

 




2076882.7




--------------------------------------------------------------------------------










RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY GUARNATOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)

WAIVER OF VENUE.  THE BORROWER, ON BEHALF OF ITSELF AND EACH GUARANTOR,
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN §19.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

§21.

HEADINGS.  The captions in this Agreement are for convenience of reference only
and shall not define or limit the provisions hereof.

§22.

COUNTERPARTS.  This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.  Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic means
(including via “pdf” files) shall be effective as delivery of a manually
executed counterpart of this Agreement; provided, that at the request of any
party, each party shall confirm such facsimile or electronic transmission by
providing duplicate original counterparts.

§23.

ENTIRE AGREEMENT.  The Loan Documents and any other documents executed in
connection herewith or therewith express the entire understanding of the parties
with respect to the transactions contemplated hereby. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated, except as
provided in §25.

§24.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT





-113-

 

 




2076882.7




--------------------------------------------------------------------------------










OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  

§25. CONSENTS, AMENDMENTS, WAIVERS, ETC.   Except as otherwise provided in this
Agreement, Agent may (without any Lender’s consent) give or withhold its
agreement to any amendments of the Loan Documents or any waivers or consents in
respect thereof or exercise or refrain from exercising any other rights or
remedies which Agent may have under the Loan Documents or otherwise provided
that such actions do not, in Agent’s reasonable judgment, materially adversely
affect the value of any collateral, taken as a whole, or represent a departure
from Agent’s standard of care described in Section 14.13.  Any other amendment,
waiver or consent, to be effective, shall require the consent or agreement in
writing of the Requisite Lenders and Agent, and any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given . Notwithstanding the foregoing, neither Agent nor the Requisite
Lenders shall agree to the following (provided that no Lender’s consent shall be
required for any of the following which are otherwise required or contemplated
under the Loan Documents) :

(a)

extend or increase the Commitment of any Lender , or reinstate any Commitment
terminated pursuant to Section 12.2 (provided that no such increase shall be
deemed to result from the operation of the provisions of this Agreement which
contain indemnification obligations of such Lender or obligations of such Lender
with respect to the sums as more fully provided in Sections 14.12(b), 15(c) and
with respect to a Defaulting Lender hereunder) without the consent of each
Lender affected thereby other than changes in the Commitments pursuant to
Section 2.2;

(b)

postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(c)

reduce the principal of, or the rate of interest specified herein on, any Loan
or L/C Borrowing, or any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Agent shall be
necessary to amend the determination or amount of the Default Rate in §4.9 or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate in §4.9;

(d)

change §12.4 in a manner that would alter the pro rata sharing of payments
required thereby without the written consent of each Lender;





-114-

 

 




2076882.7




--------------------------------------------------------------------------------










(e)

change any provision of this Section or the definition of “Requisite Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(f)

release the Borrower from the Obligations, release all or substantially all of
any collateral pledged to the Agent hereunder or release a Guarantor from the
Guaranty without the written consent of each Lender, except to the extent the
release of any Guarantor is permitted pursuant to §14.10 (in which case such
release may be made by the Agent acting alone) , or any other party from
liability from under the Loan Documents (except for any assigning Lender and
resigning Agent in accordance with the terms hereof) and provided that any
decision to waive or modify any affirmative, negative or financial covenant
shall not be deemed a “release” for these purposes and may be granted by the
Requisite Lenders, and Agent is hereby authorized, to release Borrower upon
payment of the Obligations in full in accordance with the terms of the Loan
Documents;

(g)

release or subordinate in whole or in part any material portion of any
collateral given as security for the Loans without the consent of each Lender
(except that no such consent shall be required, and Agent is hereby authorized,
to release any Lien covering the collateral under the Loan Documents (A) as
expressly provided in the Loan Documents and (B) upon payment of the Loan in
full in accordance with the terms of the Loan Documents); or

(h)

modify the terms of any Event of Default without the consent of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; and (ii)
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above, affect the rights or duties of the
Agent under this Agreement or any other Loan Document.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding anything to the contrary contained in this Agreement, (w) any
modification or supplement of Article 14, or of any of the rights or duties of
Agent hereunder, shall require the consent of Agent, (x) any modification or
supplement of any rights or obligations in respect of any swap agreement shall
require the consent of Agent; (y) any modification or supplement of any rights
or obligations in respect of any Arranger or Sole Bookrunner shall require the
consent





-115-

 

 




2076882.7




--------------------------------------------------------------------------------










of any Arranger or Sole Bookrunner, respectively; and (z) Agent is hereby
authorized to enter into modifications or amendments to the Loan Documents which
are ministerial in nature, including the preparation and execution of Uniform
Commercial Code forms, Assignments and Assumptions and subordination and
non-disturbance agreements with tenants at any Real Estate.  If Agent solicits
any consents or approvals from the Lenders under any of the Loan Documents, each
Lender shall within fifteen (15) Business Days of receiving such request, give
Agent written notice of its consent or approval or denial thereof; provided
that, if any Lender does not respond within such fifteen (15) Business Days,
such Lender shall be deemed to have authorized Agent to vote such Lender’s
interest with respect to the matter which was the subject of Agent’s
solicitation as a denial.  Any such solicitation by Agent for a consent or
approval shall be in writing and shall include a description of the matter or
thing as to which such consent or approval is requested and shall include
Agent’s recommended course of action or determination in respect thereof.

§26.

SEVERABILITY.  If any provision of this Agreement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 Without limiting the foregoing provisions of this §26, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Agent, the L/C Issuer, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

§27.

ACKNOWLEDGMENTS.  In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Agent and
the Arranger are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Agent and the Arranger, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent and the Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Agent nor the Arranger has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent and the Arranger and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the





-116-

 

 




2076882.7




--------------------------------------------------------------------------------










Borrower and its Affiliates, and neither the Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
 To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agent and the Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

The Borrower hereby acknowledges that: (i) neither the Agent nor any Lender has
any fiduciary relationship with, or fiduciary duty to, the Borrower arising out
of or in connection with this Agreement or any of the other Loan Documents; (ii)
the relationship in connection herewith between the Agent and the Lenders, on
the one hand, and the Borrower, on the other hand, is solely that of debtor and
creditor and (iii) no joint venture or partnership among any of the parties
hereto is created hereby or by the other Loan Documents, or otherwise exists by
virtue of the Facility or the Loans.

§28.

NO WAIVER; CUMULATIVE REMEDIES.  No failure by any Lender, the L/C Issuer or the
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower and the Guarantors or any of them
shall be vested exclusively in, and all actions and proceedings at Law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Agent in accordance with §12.2 for the benefit of all the Lenders and
the L/C Issuer; provided, however, that the foregoing shall not prohibit (a) the
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer from exercising the rights and remedies that inure
to its benefit (solely in its capacity as L/C Issuer) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with §13 (subject to the terms of §4.13), or (d) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to the Borrower or any Guarantor under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Requisite
Lenders shall have the rights otherwise ascribed to the Agent pursuant to §12.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to §4.13, any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

§29.

INTEREST RATE LIMITATION.  Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan





-117-

 

 




2076882.7




--------------------------------------------------------------------------------










Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (the “Maximum Rate”).  If the Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

§30.

USA PATRIOT ACT NOTICE.  Each Lender that is subject to the Act (as hereinafter
defined) and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and Guarantor and
other information that will allow such Lender or the Agent, as applicable, to
identify such Borrower in accordance with the Act.  The Borrower shall, promptly
following a request by the Agent or any Lender, provide all documentation and
other information that the Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

§31.

TIME OF THE ESSENCE. Time is of the essence in this Loan Agreement and each
other Loan Document.

§32.

FURTHER ASSURANCES; POWER OF ATTORNEY. Borrower shall promptly, upon the
reasonable request of Agent and at Borrower's expense, execute, acknowledge, and
deliver, or cause the execution, acknowledgment, and delivery of any document or
instrument supplemental to or confirmatory of the Loan Documents.

Effective immediately but to be exercised by Agent only upon (a) the failure of
Borrower to execute any instrument or take any action required under any Loan
Document within ten (10) days after receipt of a written request from Agent to
do so, or (b) an Event of Default, whichever first occurs, Borrower hereby
irrevocably constitutes and appoints Agent as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Borrower for the purpose of carrying out the terms of the Loan
Documents, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
terms and provisions of the Loan Documents. The powers conferred on Agent
hereunder are solely to protect the interests of Lender and shall not impose any
duty upon Lender to exercise any such power.

§33.

CONFLICTS WITH OTHER LOAN DOCUMENTS.  Unless otherwise expressly provided in
this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this





-118-

 

 




2076882.7




--------------------------------------------------------------------------------










Agreement shall govern and control; provided, however, the terms of the Guaranty
shall control with respect to each Guarantor’s liabilities and obligations.




§34.

PRESS RELEASES AND RELATED MATTERS.  Borrower and each Guarantor agrees that
neither it, them or any of them nor any of their Affiliates will issue any press
releases or other public disclosure relating to any Loan Document or any
financing thereunder using the name of the Agent or any Lender of its or their
Affiliates without at least 2 Business Days’ prior written notice to the Agent
and without the prior written consent of Agent and such Lender unless (and only
to the extent that) Borrower or any Guarantor or Affiliate is required to do so
under Law and then, in any event, such Borrower or Guarantor or Affiliate will
consult with the Agent and the applicable Lender before issuing such press
release or other public disclosure.




§35.  REPLACEMENT OF LENDERS.  If any Lender requests compensation under §4.3 or
§4.4, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to §4.2, or
if any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, §18), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a)

the Borrower shall have paid to the Agent the assignment fee specified in
§18(b);

(b)

such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under §4.8) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)

in the case of any such assignment resulting from a claim for compensation under
§4.3 or §4.4 or payments required to be made pursuant to §4.3, such assignment
will result in a reduction in such compensation or payments thereafter; and

(d)

such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




 [Remainder of Page Intentionally Left Blank]





-119-

 

 




2076882.7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their proper and duly authorized representatives on the date
first above written.








2064077




--------------------------------------------------------------------------------




















ATTEST

(AFFIX CORPORATE SEAL)










By:_/s/ Laura Teman













WITNESS AS TO GUARANTOR:




By :/s/ Trish Olszewski












































































                                                           s1


































































































































                                                         s2




WITNESS AS TO ALL:













/s/____________________________




























/s/____________________________














































                                                            







s3

























WITNESS AS TO ALL:










/s/____________________________




        










BORROWER:

MONMOUTH REAL ESTATE

INVESTMENT CORPORATION,

a Maryland corporation







By: /s/ Allison Nagelberg

      Allison Nagelberg

      General Counsel




GUARANTOR:




MONMOUTH CAPITAL CORPORATION,

a New Jersey corporation




By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel




MREIC O’FALLON MO, LLC,

A Missouri limited liability company




By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel




MREIC ORANGEBURG NY, LLC,

a New York limited liability company

By: /s/ Allison Nagelberg

      Allison Nagelberg

      General Counsel




MREIC RICHLAND MS, LLC,

a Mississippi limited liability company

By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel







MREIC RIDGELAND MS, LLC,

a Mississippi limited liability company




By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel




MREIC URBANDALE IA, LLC,

an Iowa limited liability company




By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel







MREIC WINSTON-SALEM  NC, LLC,

a North Carolina limited liability company




By: /s/ Allison Nagelberg

       Allison Nagelberg

       General Counsel


























































ADMINISTRATIVE AGENT, SOLE BOOK RUNNER, AND JOINT LEAD ARRANGER:




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ William G. Booth

      William G. Booth

       Senior Vice President



















LENDER:




CAPITAL ONE, NATIONAL ASSOCIATION




By: /s/ William G. Booth

       William G. Booth

       Senior Vice President



































































JOINT LEAD ARRANGER AND

DOCUMENTATION AGENT:




BANK OF MONTREAL







By: /s/ Lloyd Baron

       Lloyd Baron

       Vice President

 










 LENDER:

BANK OF MONTREAL







/s/_____________________________

     By: /s/ Lloyd Baron

           Lloyd Baron

       Vice President




                                                            s4





2064077




--------------------------------------------------------------------------------










Exhibit A




Form of Note







NOTE










$20,000,000.00

              Melville, New York

     As of June___, 2013




For value received, the undersigned, MONMOUTH REAL ESTATE INVESTMENT CORPORATION
(the “Borrower”), hereby promises to pay to the order of
_________________________________ (the “Lender”), on June 30, 2016, or such
earlier date as may be provided in the Credit Agreement dated as of the date
hereof, among the Borrower, the Agent and the Lenders, (as may be amended,
restated, supplemented or otherwise modified from time to time the “Credit
Agreement”), in lawful money of the United States of America and in immediately
available funds, the principal amount of up to TWENTY MILLION and 00/100
($20,000,000.00) DOLLARS, or so much thereof as shall be advanced by the Lender
under the Credit Agreement. The Borrower further promises to pay interest in
like money on the unpaid principal balance of this Note from time to time
outstanding at an annual rate set forth in Section 2.4 of the Credit Agreement,
or as otherwise applicable.  Interest shall be computed on the basis of a
360-day year for actual days elapsed and shall be payable as provided in the
Credit Agreement.




The Lender is hereby authorized by the Borrower to record on Schedule "A"
attached to this Note an appropriate notation evidencing the amount of each
Borrowing (which absent manifest error, shall be conclusive as to the
outstanding principal amount of all Borrowings hereunder) the amount of each
payment or prepayment of principal thereon, and such other information as the
Lender requires; provided, however, that any failure by the Lender to record any
such notation shall not relieve the Borrower of its obligation to repay the
outstanding principal amount of such portion of the Loans, all accrued interest
hereon and any amount payable with respect hereto in accordance with the terms
of this Note and the Credit Agreement.




After the stated or any accelerated maturity hereof or any other Event of
Default under the Credit Agreement, this Note shall bear interest at the Default
Rate as set forth in the Credit Agreement, payable on demand, but in no event in
excess of the maximum rate of interest permitted under applicable law.  If the
entire amount of any required principal and/or interest payment is not paid in
full on the date that it is due, Borrower shall pay to Lender a late fee equal
to five (5%) percent of such required payment.  








2064077




--------------------------------------------------------------------------------










The Borrower may borrow, prepay and re-borrow such proceeds available under the
Facility all in accordance with the terms and conditions hereof and the Credit
Agreement.




Time is of the essence with respect to the obligations of the Borrower under
this Note.  If more than one person or entity executes this Note as a borrower,
all of said parties shall be jointly and severally liable for payment of the
indebtedness evidenced hereby.




The Borrower and all sureties, endorsers, guarantors, and any other party now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally (a) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, and all other notices (except any notices which are
specifically required by this Note or any other Loan Document), filing of suit
and diligence in collecting this Note, or enforcing any of the security herefor;
(b) agree to any substitution, subordination, exchange, or release of any such
security or the release of any party primarily or secondarily liable hereon; (c)
agree that the Lender shall not be required first to institute suit or exhaust
its remedies hereon against Borrower or others liable or to become liable hereon
or to perfect or enforce its rights against them or any security herefor; (d)
consent to any extensions or postponements of time of payment of this Note for
any period or periods of time and to any partial payments, before or after
maturity, and to any other indulgences with respect hereto, without notice
thereof to any of them; (e) submit (and waive all rights to object) to
non-exclusive personal jurisdiction of any state or federal court sitting in the
city and county, and venue in the city or county, designated in the Credit
Agreement for the enforcement of any and all obligations under this Note and the
Loan Documents; (f) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken to secure this Note is invalid or unperfected; and (g) subordinate any and
all rights against the Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full.




A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.




This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought.




THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED
BY THE LAWS OF THE GOVERNING STATE (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.




Any notice, request, or demand to or upon Borrower or Lender shall be deemed to
have been properly given or made when delivered in accordance with the Credit
Agreement.





2064077




--------------------------------------------------------------------------------













All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.




This Note is the “Note” referred to in the Credit Agreement, and is entitled to
the benefits thereof and may be prepaid and is required to be prepaid, in whole
or in part (subject to the indemnity and other provisions provided in the Credit
Agreement) as provided therein.  





2064077




--------------------------------------------------------------------------------
















IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its proper and duly authorized officer on the day and year first
above written.




ATTEST:

MONMOUTH REAL ESTATE INVESTMENT CORPORATION, a Maryland corporation










By:






























































































[Signature Page to Note]





2064077




--------------------------------------------------------------------------------










SCHEDULE A

SCHEDULE OF BORROWINGS AND PAYMENTS OF PRINCIPAL

TO REVOLVING CREDIT NOTE
















DATE




AMOUNT

OF BORROWING




INTEREST

RATE

LAST DAY

OF INTEREST

PERIOD

BALANCE

PRINCIPAL

PAID




REMAINING

UNPAID




NOTATION

MADE BY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











2084911




--------------------------------------------------------------------------------










Exhibit B




Form of Loan Request




LOAN REQUEST







Capital One, National Association

499 Thornall Street, 11th Floor

Edison, New Jersey 08837

Attn: Loan Administration







Borrower: Monmouth Real Estate Investment Corporation

Date of Request: _______________________

Principal Amount Requested______________

Requested Borrowing Date: ______________




Availability:  __________________________







With respect to the Credit Agreement, dated as of June__, 2013 (the “Credit
Agreement”), by and among the Borrower, the Administrative Agent and the Lenders
(as identified in the Credit Agreement), the Borrower hereby notifies the Lender
that it requires a “Borrowing” under the Credit Agreement.











2084911




--------------------------------------------------------------------------------










In order to induce the Lender to fund such Borrowing, the Borrower hereby
affirms the following (all initially-capitalized terms not otherwise defined
herein having the respective meanings ascribed thereto in the Credit Agreement):




1.

Each of the representations and warranties of the Borrower and the Guarantors
contained in the Credit Agreement and the other Loan Documents are true and
correct, in all material respects, as of the date hereof as though made on and
as of this date, other than any such representation or warranty that relates to
a specified prior date and except to the extent the Lender has been notified in
writing by the Borrower that any representation or warranty is not correct and
the Lender has explicitly waived in writing compliance with such representation
or warranty.




2.

No Default or Event of Default has occurred and is continuing.




3.

There has been no change in the Borrower’s or in any other Loan Party’s
condition, financial or otherwise, since the date of the Credit Agreement that
would have a Material Adverse Effect on the Borrower or other Loan Party.




4.

All of the Loan Documents remain in full force and effect, without modification.




5.

The duly executed Compliance Certificate is attached hereto.










6.

If applicable, the duly executed Letter of Credit Application is attached
hereto.




7.

The Borrower has delivered to the Lender all of the documents required pursuant
to the Credit Agreement. The Borrower has satisfied all of the conditions
precedent to advances contained in Section 11 of the Credit Agreement.











2084911




--------------------------------------------------------------------------------
















MONMOUTH REAL ESTATE

INVESTMENT CORPORATION










By: _______________________
























































2084911




--------------------------------------------------------------------------------

















































[signature page to Loan Request]








2084911




--------------------------------------------------------------------------------










Exhibit C

Form of Compliance Certificate




Financial Statement Date:  ____




To:

Capital One, National Association, as Administrative Agent, and the Lenders
party to the Credit Agreement described below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of June __, 2013
(as amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), by and among Monmouth Real Estate Investment Corporation (the
“Borrower”), Capital One, National Association, as administrative Agent
(“Administrative Agent”) and the Lenders party thereto.

The undersigned, hereby certifies as of the date hereof that he/she is the
[_____________] of Borrower, and that, as such, he/she is authorized to execute
and deliver this Certificate to Administrative Agent on behalf of the Lenders on
the behalf of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.

Borrower has delivered the year-end consolidated financial statements of
Borrower, required by Section 7.4(a) of the Credit Agreement for the Fiscal Year
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.

Borrower has delivered the financial statements of Borrower required by Section
7.4(c) of the Credit Agreement for the Fiscal Quarter ended as of the above
date.  Such financial statements fairly present, in all material resepcts, the
financial condition, results of operations and cash flows of Borrower in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2.

The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by such financial statements.

3.

A review of the activities of Borrower during such fiscal period has been made
under the








2084911




--------------------------------------------------------------------------------










supervision of the undersigned with a view to determining whether during such
fiscal period Borrower performed and observed all their obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

--or--

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4.

The representations and warranties of Borrower contained in Section 6 of the
Credit Agreement, and any representations and warranties of Borrower and any
Guarantor that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct, in all material
respects, on and as of the date hereof as if made on the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct in all material respects as of such date).

5.

The financial covenant analyses of the covenants contained in Sections 9.1, 9.2,
9.3, 9.4 and 9.6, as applicable, and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

6.

Schedule 2 attached hereto contains an updated listing of the Borrowing Base
Properties.













[the next page is the signature page]








2084911




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of




,

.

BORROWER

MONMOUTH REAL ESTATE

INVESTMENT CORPORATION










By:

  


Name:
Title:











2084898




--------------------------------------------------------------------------------










Exhibit D

Form of Assignment and Assumption

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
 The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable Legal
Requirements, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1.

Assignor:

______________________________

2.

Assignee:

______________________________
[and is an Approved Fund or an Affiliate of [identify Lender]1]

1Select as applicable.








2084898




--------------------------------------------------------------------------------










3.

Borrower:

4.

Administrative Agent:

Capital One, National Association, as administrative agent under the Credit
Agreement

5.

Credit Agreement:

The (i) $__________ Credit Agreement, dated as of ______ __, 20___, among
Borrower, the Lenders parties thereto, and Capital One, National Association, as
Administrative Agent

6.

Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Loans Assigned

Amount of  Unused Commitment Assigned

Percentage Assigned of Commitment and Loans1

$

$

$

%

$

$

$

%

$

$

$

%

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By: ___________________________________

Name:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

1Set forth, to the 9th decimal, as a percentage of the Commitment/Loans of all
Lenders thereunder.








2084898




--------------------------------------------------------------------------------










By: ___________________________________

Name:

Title:

Applicable Lending Office

Address for Notices:

Telephone No.: (  )

Telecopier No.: (  )

[Consented to and]1 Accepted:

CAPITAL ONE, NATIONAL ASSOCIATION, as
 Administrative Agent

By:____________________________________
    Name:
   Title:

[Consented to:]2

[NAME OF BORROWER]

By:___________________________________
     Name:
     Title:

1To be added only if the consent of Administrative Agent is required by the
terms of the Credit Agreement.

2To be added only if the consent of Borrower is required by the terms of the
Credit Agreement.  Delete if such consent is not required.








2084898




--------------------------------------------------------------------------------










ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.

Representations and Warranties.

1.1

Assignor.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreements or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2.

Assignee.  The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.

Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the








2084898




--------------------------------------------------------------------------------










Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.











2084898




--------------------------------------------------------------------------------










[finalcreditagremeent002.gif] [finalcreditagremeent002.gif] Exhibit E




CONTINUING AGREEMENT FOR IRREVOCABLE STANDBY LETTERS OF CREDIT

Definitions:



(1)

The "Applicant" means any party and all parties signing the Application, whether
as applicant or account party.

(2)

The "Application" means any and all applications submitted to the Bank by the
Applicant for issuance of Credit as such applications may be amended or modified
from time to time with the written or oral consent of the Applicant.

(3)

The "Bank" means Capital One, N.A.

(4)

"Credit" means any and all letters of credit issued by Bank by order of
Applicant pursuant to the Application.



(5)

An "Instrument" means any draft, receipt, acceptance, teletransmission
(including, but not limited to, telex) or cable or other written demand for
payment.

(6)

"Property" means goods and merchandise and any and all documents relative
thereto, securities, funds, choices in action, and any and all other forms of
property, whether real, personal, or mixed and any right or interest therein.

(7)

"Uniform Customs and Practice" means the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, or the International Standby Practices (ISP98), as
specified in the Credit issued by the Bank for the Applicant, or any subsequent
revision thereof adhered to by the Bank on the date the Credit is issued.

In consideration of the issuance by the Bank of the Credit substantially as
requested in the Application, the Applicant hereby agrees with the Bank as
follows with respect to the Credit:



1.

The Applicant will pay the Bank, on demand, at the Bank's principal office, or
such other office as is designated by the Bank, in immediately available funds,
the amount required to pay each Instrument. Such payment shall be made with
interest from the date of the Bank's payment of such Instrument to the date of
reimbursement. If the Instrument is in a foreign currency, such payment shall be
in United States currency at the higher of the Bank's or the Bank's
correspondent's selling rate of exchange for cable transfers to the place of
payment of the Instrument current on the date of payment or the Bank's
settlement of its obligation or the date of demand as the Bank may require. If,
for any cause, on the date of payment or settlement, as the case may be, there
is no selling rate or other rate of exchange generally current in New York for
effecting such transfers, the Applicant will pay the Bank on demand an amount in
United States currency equivalent to the Bank's actual cost of settlement of its
obligation however or whenever the Bank shall make such settlement, with
interest from the date of settlement to the date of payment. The Applicant will
comply with all governmental exchange regulations now or hereafter applicable to
the Credit or Instrument or payments related thereto and will pay the Bank, on
demand, in United States currency, such amount as the Bank may be or may have
been required to expend on account of such regulations. The Bank may debit the
Applicant's demand deposit account referred to in the Application, and any other
account or accounts maintained by the Applicant with any office of the Bank, or
any subsidiary or affiliate thereof (now or in the future) and apply the
proceeds to the payment of any and all amounts owed by the Applicant to the Bank
hereunder. The Applicant shall during the life of all Credit maintain the
account referred to in the Application.



2.

(a)

The Applicant will pay the Bank, on demand, the Bank's commission and all
charges, costs and expenses paid or incurred by the Bank and the Bank's
correspondents in connection with the Credit, and interest where chargeable,
including, but not limited to, reasonable fees and charges of counsel in
connection with the preparation, performance or enforcement of this Agreement or
the Credit. Unless otherwise agreed:



(1)

commissions payable hereunder on amounts not paid when due shall be at the rate
customarily charged by the Bank at the time in like circumstances; and








2084898




--------------------------------------------------------------------------------












(2)

interest payable hereunder on amounts not paid when due shall be at the lesser
of (i) the maximum rate permissible under applicable law, or (ii) the Prime
Rate, which shall mean the highest rate of interest from time to time published
in The Wall Street Journal as the prime rate, plus 4% per annum.



              (b)

In addition to commissions, fees and amounts otherwise payable with respect to
the issuance of the Credit, the Applicant shall pay to the Bank on demand such
amounts as the Bank in its sole discretion determines are necessary to
compensate it for any costs, expenses, or loss of income attributable to its
issuing or having outstanding such Credit resulting from the application of any
law or regulation applicable to the Bank regarding any reserve, assessment,
capital adequacy or similar requirement relating to letters of credit or the
reimbursement agreement with respect thereto or other similar liabilities or
assets of the Bank whether existing at the time of issuance of the Credit or
adopted thereafter, provided, however, that in the case of a sale of a
participation permitted by paragraph5 hereof all amounts payable by Applicant
under paragraph 2 hereof shall be determined as if the Bank has not sold such
participation. The applicant acknowledges that there may be various methods of
allocating costs (including, but not limited to, the cost of maintaining capital
sufficient to permit issuance of the Credit) to the Credit and agrees that the
Bank's allocation for purposes of determining the costs referred to above shall
be conclusive and binding upon the Applicant provided such allocation is made in
good faith. The Bank shall be deemed to be entitled to a twenty percent per
annum rate of return on capital (after federal, state and local taxes) in
calculating any cost, expense, or loss of income pursuant to this paragraph.



3.

The Bank may accept or pay any Instrument presented on or before the expiration
date set forth in the Application. Except insofar as written instructions may be
given by a person purporting to be an authorized representative of the Applicant
expressly to the contrary, and prior to the Bank's issuance of Credit, the Bank
may honor as complying with the terms of the Credit and of the Application, any
Instrument or other document otherwise in order signed or issued by a person
purporting to be an administrator, executor, trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditor, liquidator, receiver or other
legal representative of the party authorized under the Credit to draw or issue
such Instrument or other documents.



4.

In the event of any amendment, change or modification, with the consent of the
Applicant, relative to the Credit, or any Instrument or documents called for
thereunder, including waiver of noncompliance of any such Instruments or
documents with the terms of the Credit, this Agreement shall be binding upon the
Applicant with regard to the Credit as so amended, changed or modified, and to
any action taken by the Bank or any of its correspondents relative thereto. No
amendment, change, waiver or modification to which the Bank has consented shall
be deemed to mean that the Bank will consent or has consented to any other or
subsequent request to amend, change, modify or waive a term of the Credit. The
Bank shall not be deemed to have waived any of its rights hereunder, unless the
Bank or its authorized agent shall have signed such waiver in writing. No such
waiver, unless expressly as stated therein, shall be effective as to any
transaction which occurs subsequent to the date of such waiver, nor as to any
continuance of a breach after such waiver. All rights and remedies provided
herein shall be cumulative and not exclusive of any rights or remedies provided
by law.



5.

The Uniform Customs and Practice as specified in the Credit shall be binding on
the Applicant and the Bank except to the extent it is otherwise expressly
agreed. It is also agreed that:



(a)

user(s) of the Credit shall not be deemed agents of the Bank;



(b)

none of the Bank, its affiliates, subsidiaries, or its correspondents shall be
responsible for:



(i)

failure of any Instrument to bear any reference to the Credit or inadequate
reference in any Instrument to the Credit, or failure of documents (other than
documents expressly required to be presented under the Credit) to accompany any
Instrument at negotiation, or failure of any person to note the amount of any
Instrument on the reverse of the Credit, or to surrender or take up the Credit
or to forward documents apart from Instruments as required by the terms of the
Credit, each of which provisions, if contained in the Credit itself, it is
agreed may be waived by the Bank; or



(ii)

errors, omissions, interruptions or delays in transmission, or delivery of any
messages, by mail, telex, cable, telegraph, facsimile, wireless or other
teletransmission or by oral instructions, whether or not they may be in cipher;








2084898




--------------------------------------------------------------------------------












(iii)

any acts or omissions of any beneficiary of the Credit or assignee of the
Credit, if assignable;



(iv)

the existence, nature, amount, condition, or delivery of the property purporting
to be represented by documents or any variance from descriptions therein;



(v)

the nature, validity, form, sufficiency, genuineness or collectability of any
documents (including insurance), or Instruments, or of any endorsement thereon,
or the relationship of any issuer thereof of the property;



(vi)

any irregularity in connection with shipment, including any default, oversight,
or fraud by the shipper and or any other in connection with the property or
documents or the shipment, non-shipment or transmittal thereof, or delay in
arrival thereof, failure to arrive, or failure to give notice of shipment or
arrival thereof;



(vii)

any act or omission or insolvency or failure in business of any other person;



(viii)

any act or omission, whether rightful or wrongful, of any present or future
dejure or de facto government or governmental authority, "Governmental Acts";



(ix)

failure to pay under Credit as a result of Governmental Acts or any other cause
beyond the control of the Bank, its correspondents, and agents.



               (c)

    the Bank shall not be responsible for any act, error, neglect or default,
omission, insolvency or failure in business of any of its correspondents;




                (d)               the occurrence of any one or more of the
contingencies or events referred to in the Uniform Customs and Practice or in
the preceding clauses of subparagraphs (b) and (c) shall not affect, impair, or
prevent the vesting of any of the Bank's rights or powers hereunder or the
applicant's obligation to make payment;



(e)

     the Applicant will promptly examine:



(i)

the copy of the Credit (and of any amendments thereof) sent to it by the Bank;
and



(ii)

all Instruments and documents delivered to it from time to time and, in the
event of any claim of noncompliance with the Applicant's instructions or other
irregularity, the Applicant will immediately notify the Bank thereof in writing,
the Applicant being conclusively deemed to have waived any such claim against
the Bank and its correspondents unless such notice is given as aforesaid;



               (f)

   without in any way limiting the foregoing, any action, inaction omission on
the part of the Bank or any of its correspondents, under or in connection with
the Credit or relative Instruments, documents or property, if in good faith,
shall be binding upon the Applicant and shall not place the Bank or any of its
correspondents under any liability to the Applicant and in no event shall the
Bank or any correspondent be liable for any special, incidental, consequential,
or punitive damages. The Applicant agrees to hold the Bank, each affiliate and
subsidiary of the Bank, and the correspondents of any of them indemnified and
harmless against any and all claims, loss, liability or damage, including, but
not limited to, reasonable counsel fees, howsoever arising from issuance of the
Credit or any act or omission pursuant to instructions or otherwise in
connection with the Credit including, without limitation, any such claim, loss,
liability or damage arising out of any transfer, sale, delivery, surrender or
endorsement of any document at any time held by the Bank or any of its
affiliates or subsidiaries, or held for the account of them by any correspondent
of any of them or arising out of any action for injunctive or other judicial or
administrative relief and affecting, directly or indirectly, the Bank or such
affiliate of subsidiary. The occurrence of any event set forth above shall not
affect or impair the rights or powers of the Bank or Applicant's obligation to
reimburse the Bank;



               (g)

notice from the Bank's correspondent of payment, acceptance or other action
under the Credit shall be conclusive evidence of the Applicant's liability to
reimburse the Bank as provided herein;








2084898




--------------------------------------------------------------------------------












                (h)

The Applicant has not relied on the Bank in any manner in connection with the
wording of the Credit, including, but not limited to the drawing conditions or
the structuring of the underlying transaction, the same being Applicant's
responsibility undertaken with opportunity to consult counsel.



6.

(a)

The Applicant agrees not to initiate or acquiesce in any judicial,
administrative, or other proceeding for any injunctive or declaratory relief to
block the Bank from paying the Credit. This provision shall apply
notwithstanding any fraud covered by Section 5­114 of the Uniform Commercial
Code (or successor section). The Applicant acknowledges that remedies for all
such fraud related risks have been adequately considered in the agreements
between the beneficiaries of the Credit and the Applicant.



(b)

Any claim against the Bank shall be limited to actual damages with no liability
for consequential, incidental, special or punitive damages.  Any action for
damages by the Applicant against the Bank with respect to this Agreement must be
commenced within three (3) years after the claim arises.



(c)

The Applicant requests the Bank to accept and act upon instructions, to issue
Credit and to amend existing Credit upon the Bank's receipt of written
instructions by telex, cable, facsimile, and/or telecopier transmission. In the
event the Bank honors such instructions (and the Bank need not so honor) the
Applicant indemnifies and holds harmless the Bank from and against any claims,
actions, suits, liability, costs, expenses, and damages including, but not
limited to, attorney fees, arising out of the Bank's honoring such request, so
long as the instructions are given by anyone purporting to be authorized to give
such instructions for the Applicant. All such instructions must contain such
information as determined by the Bank in its sole discretion and shall be
governed by this Agreement, including, but not limited to, Section 9 hereof.



7.

(a)

Any and all obligations and liabilities of the Applicant to the Bank, whether
now existing or hereafter incurred

(including the future obligation to pay hereunder), shall become and be due and
payable forthwith without notice or demand, which Applicant hereby waives, as
follows (an “Event of Default”):



(i)

upon the death or dissolution of the Applicant;




 (ii)            if any obligation and/or liability of the Applicant to the Bank
or any of its affiliates or subsidiaries shall not be paid or performed when
due, or any event of default as such is defined under any material Agreement to
which the Applicant is a party remains uncured after any appropriate cure period
thereunder.




                (iii)

if Applicant shall become insolvent (however such insolvency may be evidenced or
defined), file or have filed against it any petition in bankruptcy or
insolvency, make a general assignment for the benefit of creditors, suspend the
transaction of its usual business, or be expelled or suspended from any
exchange, or if an application is made by any judgment creditor of Applicant for
an order directing Bank to pay over money or to deliver other property, if a
petition is filed by or against Applicant, or any proceeding is instituted by or
against Applicant for any relief under any bankruptcy or insolvency laws or any
law relating to the relief of debtors, readjustment of indebtedness,
reorganization, composition or extensions, or if any governmental authority, or
any court at the instance of any governmental authority, shall take possession
of any substantial part of the property of Applicant or shall assume control
over the affairs or operations of Applicant, or if a receiver or custodian shall
be appointed of, or a writ or order of attachment or garnishment shall be issued
or made against any of the property or assets of Applicant and in any such case,
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered, or
any of the events described in this paragraph shall occur with respect to any
other Related Company and such event shall have a Material Adverse Effect.



                (iv)

if the Applicant fails to comply with any provision of this Agreement;








2084898




--------------------------------------------------------------------------------










                (v)           or if any representation or warranty made to
obtain credit or extension thereof is or appears to Bank to be false.




 (b)

It is further agreed that;



(i)

in the event of any of the foregoing, the Applicant shall, on demand of the
Bank, deliver, convey, transfer or assign to the Bank collateral of a value and
character satisfactory to the Bank, or make such payment as the Bank may
require, and



(ii)

if a temporary order, an injunction (preliminary or permanent) or any similar
order is issued in connection with the Credit or any instrument or documents
relating thereto, which order, injunction or similar order may apply, directly
or indirectly, to the Bank, the Applicant shall, on demand of the Bank, deliver,
convey, transfer or assign to the Bank collateral of a value and character
satisfactory to the Bank, or make such payment as the Bank may require.



                 (c)

  Upon the occurrence and continuation of an Event of Default, in addition to
the foregoing, the Bank shall have all of the rights and remedies provided for
herein and at law and including, but not limited to, those under the Uniform
Commercial Code.



8.

The Applicant agrees that all of the Bank’s rights and liens hereunder shall
continue unimpaired, and the Applicant shall be and remain obligated in
accordance with the terms and provisions hereof, notwithstanding any release or
substitution of any property pledged as security, or any interest therein, and
notwithstanding any delay, extension of time, renewal, compromise, or other
indulgence which may occur or be granted by the Bank, including without
limitation the release or modification of the obligations of any person or
entity obligated to the Bank hereunder. No delay, extension of time, renewal ,
compromise or other indulgence which may occur or be granted by the Bank, shall
impair the Bank's rights or powers hereunder. The Applicant further agrees that
the Bank shall not be deemed to have waived any of its rights hereunder unless
the Bank, by its authorized agent, shall have expressly waived such rights in
writing; and its obligations hereunder shall continue in force and shall be
binding upon the Applicant and the Applicant’s heirs, executors, administrators,
successors and assigns notwithstanding any change in the composition of any
entities which are parties hereto or users of the Credit, whether such change
occurs by the accession, secession, or death of one or more partners or
otherwise. If the Applicant is a partnership, its obligations hereunder shall
continue in force and apply, notwithstanding any change in the membership of
such partnership, whether arising from the death or retirement of one or more
partners or the accession of one or more new partners. If the Applicant is a
banking institution, the Applicant hereby appoints the Bank its agent to issue
the Credit in accordance with, and subject to this Agreement and the
Application. If more than one entity and/or persons sign this Agreement, each of
them shall be jointly and severally liable hereunder and all the terms and
provisions regarding liabilities, obligations and Property of such entities
and/or persons shall apply to any liabilities, obligations and Property of all
of them. The rights of the Bank under this Agreement, the Credit, the
Application and any related documents shall be cumulative, and the exercise of
partial exercise of any such right or remedy shall not preclude the exercise of
any other right or remedy.






9.

Instructions hereunder (whether by oral, telephone, facsimile, teleprocess or
other means) may be honored by the Bank when received from anyone purporting to
be authorized to give such instructions for the Applicant. The Applicant agrees
to furnish the Bank with written confirmation of each such instruction signed by
the person giving such instruction, or other authorized officer, but the Bank's
responsibility with respect to any instruction shall not be affected by its
failure to receive or the content of such confirmation, and in the event of any
such discrepancy the original instructions shall govern. The Bank shall have no
responsibility to notify the Applicant of any discrepancies between the
Applicant's instructions and its written confirmation. The Bank shall be fully
protected in, and shall incur no liability to the Applicant for, acting upon any
oral, telephone, teleprocess or other instructions which the Bank in good faith
believes to have been given by any authorized person, and in no event shall the
Bank be liable for special, consequential or punitive damages. The Bank may, but
need not at its option, use any means of verifying any instructions received by
it. The Bank also may, at its option, but need not, refuse to act on any oral,
telephone, teleprocess or other instruction or any part thereof, without
incurring any responsibility for any loss, liability or expense arising out of
such refusal.








2084898




--------------------------------------------------------------------------------












10.

(a)

In the event that the Bank shall amend its standard reimbursement Agreement
executed by each applicant for Credit, the Applicant shall execute and deliver
to the Bank an amendment to this Agreement incorporating such changes, promptly
upon receipt thereof from the Bank.



                (b)

The Applicant hereby consents to the dissemination to subsidiaries and
affiliates of the Bank of credit information relating to the Applicant in
connection with any proposed participations by the Bank of any rights and
obligations hereunder.



11.

(a)

As security for the performance of all Applicant's obligations of every kind to
Bank, present or future, due or to become due, absolute or contingent, arising
hereunder or otherwise (hereinafter called "Applicant's obligations"), the
Applicant hereby assigns, pledges and gives the Bank a security interest in and
a lien upon, and the right of set-off, possession, and disposal of:



(i)

all documents or Instruments accompanying or relative to drafts under the Credit
and all Property shipped, stored or otherwise disposed of in connection with the
Credit or in any way relating thereto and all chattel paper, accounts or general
intangibles arising therefrom or relating thereto, and all proceeds of the
foregoing;



(ii)

all the Applicant's rights and causes of action against all parties arising from
or in connection with the contract of sale or purchase of the property covered
by the Credit, or any guarantees, agreements or other undertakings (including
those in effect between the Applicant and any account party named in the
Credit), credits, policies of insurance or other assurances in connection
therewith; and



(iii)

all property, rights, choses in action, claims and demands of every kind
(including, but not limited to, all deposit balances) now or hereafter existing
and belonging to the Applicant and which may now or hereafter be in the
possession, custody or control of, or in transit to or set apart for, the Bank,
the Bank's agents or correspondents for any purpose, whether or not for the
express purpose of being used by the Bank as collateral security or for any
other or different purpose. Applicant agrees at any time or from time to time,
upon Bank's demand, to furnish the Bank with additional security to the Bank's
satisfaction.



(b)

The Bank may at any time or times transfer into the Bank's or the Bank's
nominee's name all or part of such security, before or after maturity of any of
the Applicant's obligations and without any notice to the Applicant or any other
person. Whenever the Bank deems it necessary for the Bank's or the Applicant's
protection, or after an Event of Default specified in paragraph 7, or other
default, the Bank may, without regard to such maturity, realize upon (by sale,
assignment, set-off, application or otherwise) all or any part of such security
in each case without advertisement, notice to, tender, demand or call of any
kind upon the Applicant or any other person. Any such sale or assignment may be
public, private or upon any broker's board or exchange, for cash, on credit or
for future delivery, and at such price and upon such terms and conditions as the
Bank deems appropriate. The Bank may acquire all or any part of such security
and any purchaser shall hold same free from any equity of redemption or other
claim or right on the Applicant's part, which are hereby specifically waived and
released. The Bank may discount, settle, compromise or extend any obligations
constituting such security, and sue thereon in the Bank's or the Applicant's
name. Any demands, tenders, call or notices to the Applicant shall be deemed
duly made or given as of the time left at the Applicant's last known address, or
mailed telegraphed, telephoned, or otherwise sent to such address. No
advertising, notice, tender, demand or call at any time given or made shall be a
waiver of the Bank's right to proceed in the same or other instances without any
further action.



(c)

proceeds of any such security shall be applied, without any marshaling of
assets, in such manner or order as the Bank may deem proper, to any one or more
of the Applicant's obligations, whether or not due, and the Bank may retain any
amounts necessary, in the Bank's sole judgment, to meet any contingent
obligations. The Applicant shall remain liable for any deficiency.



(d)

no receipt, of realization upon, release or substitution, of or other dealing
with, any such security shall affect the Bank's rights or liens hereunder and
the Bank need not realize upon any security prior to seeking payment from the
Applicant.








2084898




--------------------------------------------------------------------------------












(e)

the Bank shall not be liable for failure to collect or demand payment of, or for
failure to protest or give notice of protest or nonpayment of any obligation or
relating to any part of the collateral or for any delay. The Bank shall not be
under any obligation to take any action with respect to the collateral.



(f)

In addition to and not in limitation of the foregoing, the Bank shall have all
the rights and remedies of a secured party under the Uniform Commercial Code.






12.

The Applicant represents and warrants that: (a) the execution and delivery of
this Agreement and the Application, and the performance of the obligations they
impose, do not violate any law, conflict with any Agreement by which it is
bound, or require the consent or approval of any governmental authority or any
third party; (b) this Agreement and the Application are valid, binding and
enforceable according to their terms; and (c) all balance sheets, profit and
loss statements, and other financial statements furnished to the Bank are
accurate and fairly reflect, in all material respect, the financial condition of
the organizations and persons to which they apply on their effective dates,
including contingent liabilities of every type, which financial condition has
not changed materially and adversely since those dates. The Applicant, if not a
natural person, further represents that: (a) it is duly organized, existing and
in good standing under the laws where it is organized; and (b) the execution and
delivery of this Agreement and the Application, and the performance of the
obligations they impose, (i) are within its powers (ii) have been duly
authorized by all necessary action of its governing body; and (iii) do not
contravene the terms of its articles of incorporation or organization, or
by-laws, or any agreement governing its affairs.



13.

The right is expressly granted to the Bank at the Bank's discretion, to file one
or more financing statements under the Uniform Commercial Code naming the
Applicant as debtor and the Bank as secured party and covering any property to
be  purchased or shipped under or by virtue of the Credit, the documents
relating thereto and/or any property which is or becomes collateral security
under the terms of this Agreement. Except as disclosed in writing to the Bank,
the Applicant has not signed or filed or authorized or permitted to be filed in
any jurisdiction any financing statement in which Bank is not named as the sole
secured party. Without the Bank's prior written consent, the Applicant will not
create, grant or permit to exist any security interest in any property to be
purchased or shipped under or by virtue of the Credit or in the documents
relating thereto or in any other property which is or becomes collateral
security under the terms of this Agreement, and including security interest in
the proceeds, products and accessions of and to any thereof.



14.

The Applicant hereby consents to the personal jurisdiction of any court located
where the Credit was issued and agrees that any such court shall be a proper
forum for any action or suit brought by or against the Bank relating to this
Agreement or the Credit. Service of process in any action or suit arising out of
or in connection with this Agreement or the Credit may be made upon the
Applicant by mailing a copy of the summons to the Applicant either at the
address set forth in the application or at the Applicant's last address
appearing in the Bank's records. In any such action or any other action between
the Bank and the Applicant or any claim by the Bank against the Applicant,
Applicant agrees to pay the Bank's reasonable attorneys' fees whether at the
trial or appellate court or bankruptcy court.

APPLICANT ALSO WAIVES:



(a)

the right to trial by jury in the event of any litigation to which the Bank and
the Applicant are parties in respect of any manner arising under the Credit
(including, but not limited to, this Agreement and the Application), whether or
not such litigation has been commenced in respect of the Credit (including, but
not limited to, Agreement and the Application) and whether or not other persons
are also parties thereto;



(b)

any immunity it or its property may now or hereafter have from suit,
jurisdiction, attachment (whether prior to judgment or in aid of execution),
execution or other legal process;



(c)

any claim against the Bank for consequential, incidental, special or punitive
damages. Notice of acceptance of this Agreement by the Applicant is waived; and



(d)

the right to assert that any court in the state where the Credit was issued is
an inconvenient forum.








2084898




--------------------------------------------------------------------------------












15.

No Waiver of the Bank's Right of Set-Off. It is expressly recognized and
acknowledged by the Applicant that notwithstanding anything to the contrary
contained herein, the Bank does not waive its common law or statutory rights of
set-off or any other rights generally available to creditors.



16.

Notices. Notice from the Bank to the Applicant , or vice-versa, relating to this
Agreement shall be deemed effective if made in writing (including
telecommunications) and delivered to the recipient’s address, telex number or
facsimile number set forth by the Applicant on the Application or in the Credit,
and for the Bank in the Credit, by any of the following means; (i) hand
delivery, (ii) registered or certified mail, postage prepaid, with return
receipt requested, (iii) first class or express mail, postage prepaid, (iv)
Federal Express, Purolator Courier or like overnight courier service, or (v)
facsimile, telex, or other wire transmission with request for assurance or
receipt in a manner typical with respect to communications of that type. Notice
to the Bank must be sent to the Bank’s address set forth in the Credit; notice
to the Applicant must be sent to the address set forth in the Credit, the
Application, or at any Applicant’s last address appearing in the Bank’s records.
Notice made in accordance with this section shall be deemed delivered on receipt
if delivered by hand or wire transmission, on the third business day after
mailing or deposit with an overnight courier service if delivered by express
mail or overnight courier; provided, however, that notice to the Bank shall be
deemed delivered upon receipt.




17.     This Agreement represents the entire understanding of the parties, with
regard to the transaction contemplated herein and there are no understandings.




This Agreement may not be assigned by the Applicant without the prior written
consent of the Bank. The Bank may assign or sell participations in all or any
part of the credit or this Agreement to another entity. This Agreement and all
rights, obligations and liabilities arising hereunder shall be binding upon and
inure to the benefit of the Bank and the Applicant and their respective
successors and permitted assigns and shall be governed by and construed in
accordance with the internal laws of the state where the Credit was issued
without reference to principles of conflict of laws. Any provision hereof which
may prove unenforceable shall not affect the validity of any other provision.
Headings are for convenience only and shall not influence construction or
interpretation of this Agreement.

DATED:  _________________________________




WITNESS:

CAPITAL ONE, N.A.



By: _____________________________________

Company Name



Title:  

              By: _____________________________

Title: ____________________________





2076882.7




--------------------------------------------------------------------------------







Exhibit F




Form of Joinder Agreement







JOINDER AGREEMENT

Credit Agreement




The undersigned (“Additional Guarantor”) is executing and delivering this
Joinder Agreement pursuant to that certain Credit Agreement dated as of June __,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement;” the terms defined therein being used herein as
therein defined) (a copy of which is hereby acknowledged as being received by
the undersigned by and among Monmouth Real Estate Investment Corporation (the
“Borrower”), Capital One, National Association, as administrative agent
(“Administrative Agent”) and the Lenders party thereto.

  By executing and delivering this Joinder Agreement to Administrative Agent for
the benefit of the Lenders, the Additional Guarantor hereby agrees to become a
party to, to be bound by, and to comply with all of the terms, covenants and
conditions of the Loan Agreement, in the same manner as if the Additional
Guarantor were an original signatory to such agreement.  The Additional
Guarantor agrees that it shall be a “Guarantor” as such term is defined and used
in the Loan Agreement.  The Additional Guarantor  hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Guarantor contained in the Loan Agreement

The Additional Guarantor further represents and warrants to Lender that the
Additional Guarantor has all requisite power, authority and legal right to
execute and deliver this Joinder Agreement and that the execution, delivery and
performance by the Additional Guarantor of this Joinder Agreement, the Loan
Agreement and all other Loan Documents (as defined in the Loan Agreement) to
which it is, or may become a party, have been duly authorized by all necessary
action.  

Accordingly, the Additional Guarantor has executed and delivered this Joinder
Agreement as of this ___ day of _________________, 201_.




ADDITIONAL GUARANTOR







                                                                     

By:_____________________________

Print Name:

Title:

Address:





2076882.7




--------------------------------------------------------------------------------







________________________________

________________________________

________________________________








2076882.7




--------------------------------------------------------------------------------







Exhibit G

  Form of Guaranty       

GUARANTY

This GUARANTY (this “Guaranty”), dated as of June __, 2013, made by the
undersigned signatories to this Guaranty (each, a “Guarantor”, and collectively,
the “Guarantors”), in favor of CAPITAL ONE, NATIONAL ASSOCIATION, as
Administrative Agent on behalf of certain Lenders (as defined below) (together
with its successors and assigns, hereinafter referred to as “Administrative
Agent”).

R E C I T A L S:

A.

Pursuant to that certain Credit Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Credit Agreement”) among Monmouth Real Estate Investment Corporation
(“Borrower”), Administrative Agent and certain lenders party thereto (each, a
“Lender”, and collectively, the “Lenders”), the Lenders have agreed to make a
loan or loans (the “Loan”) to Borrower in an aggregate principal amount not to
exceed $40,000,000, subject to the terms and conditions of the Credit Agreement;

B.

As a condition to the Lenders’ making the Loans, Administrative Agent and the
Lenders are requiring that each Guarantor execute and deliver to Administrative
Agent and the Lenders this Guaranty; and

C.

Each Guarantor hereby acknowledges that Guarantor will materially benefit from
the Lenders’ agreeing to make the Loans;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of the Lenders to make the
Loans pursuant to the Credit Agreement, each Guarantor hereby agrees, covenants,
represents and warrants to Administrative Agent and the Lenders as follows:

1.

Definitions.

(a)

All capitalized terms used and not defined herein shall have the respective
meanings given such terms in the Credit Agreement.

(b)

The term “Guaranteed Obligations” means the Obligations.




2.

Guaranty.





2076882.7




--------------------------------------------------------------------------------







(a)

Each Guarantor hereby irrevocably, absolutely and unconditionally guarantees, on
a joint and several basis, to Administrative Agent (on behalf of the Lenders)
the full, prompt and complete payment when due of the Guaranteed Obligations.

(b)

All sums payable to Administrative Agent (on behalf of the Lenders) under this
Guaranty shall be payable on demand and without reduction for any offset, claim,
counterclaim or defense.

(c)

Each Guarantor hereby agrees to indemnify, defend and save harmless
Administrative Agent and the Lenders from and against any and all costs, losses,
liabilities, claims, causes of action, expenses and damages, including
reasonable attorneys’ fees and disbursements, which Administrative Agent or any
Lender may suffer or which otherwise may arise by reason of Borrower’s failure
to pay any of the Guaranteed Obligations when due, irrespective of whether such
costs, losses, liabilities, claims, causes of action, expenses or damages are
incurred by Administrative Agent or any Lender prior or subsequent to
Administrative Agent’s declaring the principal, interest and other sums
evidenced or secured by the Loan Documents to be due and payable, except if such
costs, losses, liabilities, claims, causes of action, expenses or damages are
caused by Administrative Agent’s or any Lender’s gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

3.

Representations and Warranties.  Each Guarantor hereby represents and warrants
to Administrative Agent and the Lenders as follows (which representations and
warranties shall be given as of the date hereof and shall survive the execution
and delivery of this Guaranty):

(a)

Organization, Authority and Execution.  Each Guarantor is duly organized,
validly existing and in good standing under the laws of the State of its
incorporation or formation, as appropriate, and has all necessary power and
authority to own its properties and to conduct its business as presently
conducted or proposed to be conducted and to enter into and perform this
Guaranty and all other agreements and instruments to be executed by it in
connection herewith.  This Guaranty has been duly executed and delivered by each
Guarantor.

(b)

Enforceability.  This Guaranty constitutes a legal, valid and binding obligation
of each Guarantor, enforceable against such Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

(c)

No Violation.  The execution, delivery and performance by each Guarantor of its
obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to such Guarantor, or result in a breach of any of
the terms, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of any mortgage, lien, charge or encumbrance of
any nature whatsoever upon any of the assets of such Guarantor pursuant to the
terms of such Guarantor’s





2076882.7




--------------------------------------------------------------------------------







articles of organization, or any mortgage, indenture, agreement or instrument to
which such Guarantor is a party or by which it or any of its properties is bound
(except such agreements or instruments as to which such a conflict would not
result in a Material Adverse Effect).  No Guarantor is in default under any
other guaranty which it has provided to Administrative Agent or any Lender.

(d)

No Litigation.  There are no actions, suits or proceedings at law or at equity,
pending or, to each Guarantor’s best knowledge, threatened against or affecting
such Guarantor or which involve or might involve the validity or enforceability
of this Guaranty or which might have a Material Adverse Effect.  Each Guarantor
is not in default beyond any applicable grace or cure period with respect to any
order, writ, injunction, decree or demand of any Governmental Authority which
might have a Material Adverse Effect.

(e)

Consents.  All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by each Guarantor of this Guaranty have been
obtained and such Guarantor agrees that all Consents required in connection with
the carrying out or performance of any of such Guarantor’s obligations under
this Guaranty will be obtained when required.

(f)

Financial Statements and Other Information.  All financial statements of each
Guarantor heretofore delivered to Administrative Agent are true and correct in
all material respects and fairly present the financial condition of such
Guarantor as of the respective dates thereof, and no materially adverse change
has occurred in the financial conditions reflected therein since the respective
dates thereof.  None of the aforesaid financial statements or any certificate or
statement furnished to Administrative Agent or any Lender by or on behalf of
each Guarantor in connection with the transactions contemplated hereby, and none
of the representations and warranties in this Guaranty contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading.  No
Guarantor is insolvent within the meaning of the United States Bankruptcy Code
or any other applicable law, code or regulation and the execution, delivery and
performance of this Guaranty will not render any Guarantor insolvent.

(g)

Consideration.  Borrower is the owner, directly or indirectly, of

all of the legal and beneficial equity interests in each Guarantor.




4.

Financial Statements.  Guarantors shall deliver to Administrative Agent (for
delivery to the Lenders), the financial statements required to be delivered to
the Administrative Agent pursuant to Section 7.4 of the Credit Agreement.

5.

Unconditional Character of Obligations of Guarantors.





2076882.7




--------------------------------------------------------------------------------







(a)

The obligations of Guarantors hereunder shall be joint and several,
 irrevocable, absolute and unconditional, irrespective of the validity,
regularity or enforceability, in whole or in part, of the other Loan Documents
or any provision thereof, or the absence of any action to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against Borrower, Guarantors or any other Person or any action to
enforce the same, any failure or delay in the enforcement of the obligations of
Borrower under the other Loan Documents or Guarantors under this Guaranty, or
any setoff, counterclaim, and irrespective of any other circumstances which
might otherwise limit recourse against Guarantors by Administrative Agent or the
Lenders or constitute a legal or equitable discharge or defense of a guarantor
or surety.  Administrative Agent on behalf of the Lenders may enforce the
obligations of Guarantors under this Guaranty by a proceeding at law, in equity
or otherwise, independent of any proceeding or any deficiency action against
Borrower or any other Person at any time, either before or after an action
against Borrower or any other Person.  This Guaranty is a guaranty of payment
and performance and not merely a guaranty of collection.  Each Guarantor waives
diligence, notice of acceptance of this Guaranty, filing of claims with any
court, any proceeding to enforce any provision of any other Loan Document,
against such Guarantor, Borrower or any other Person, any right to require a
proceeding first against Borrower or any other Person, or to exhaust any
security for the performance of the Guaranteed Obligations or any other
obligations of Borrower or any other Person, or any protest, presentment, notice
of default or other notice or demand whatsoever (except to the extent expressly
provided to the contrary in this Guaranty).

(b)

The obligations of Guarantors under this Guaranty, and the rights of
Administrative Agent on behalf of the Lenders to enforce the same by
proceedings, whether by action at law, suit in equity or otherwise, shall not be
in any way affected by any of the following:

(i)

any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, Guarantors or any other
Person;

(ii)

any failure by Administrative Agent, any Lender or any other Person, whether or
not without fault on its part, to perform or comply with any of the terms of the
Credit Agreement, or any other Loan Documents, or any document or instrument
relating thereto;

(iii)

the release of Borrower or any other Person from the performance or observance
of any of the agreements, covenants, terms or conditions contained in any of the
Loan Documents by operation of law or otherwise; or

(iv)

the release in whole or in part of any collateral for any or all Guaranteed
Obligations or for the Loan or any portion thereof.





2076882.7




--------------------------------------------------------------------------------







(c)

Except as otherwise specifically provided in this Guaranty, each Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by
Administrative Agent or any Lender to enforce this Guaranty based on claims of
waiver, release, surrender, alteration or compromise and all setoffs,
reductions, or impairments, whether arising hereunder or otherwise.

(d)

Administrative Agent may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Administrative Agent, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the
obligations of Guarantors hereunder.

(e)

No compromise, alteration, amendment, modification, extension, renewal, release
or other change of, or waiver, consent, delay, omission, failure to act or other
action with respect to, any liability or obligation under or with respect to, or
of any of the terms, covenants or conditions of, the Loan Documents shall in any
way alter, impair or affect any of the obligations of Guarantors hereunder, and
each Guarantor agrees that if any Loan Document are modified with Administrative
Agent’s consent, the Guaranteed Obligations shall automatically be deemed
modified to include such modifications.

(f)

Administrative Agent may proceed to protect and enforce any or all of its and
the Lenders' rights under this Guaranty by suit in equity or action at law,
whether for the specific performance of any covenants or agreements contained in
this Guaranty or otherwise, or to take any action authorized or permitted under
applicable law, and shall be entitled to require and enforce the performance of
all acts and things required to be performed hereunder by Guarantors.  Each and
every remedy of Administrative Agent and the Lenders shall, to the extent
permitted by law, be cumulative and shall be in addition to any other remedy
given hereunder or now or hereafter existing at law or in equity.

(g)

No waiver shall be deemed to have been made by Administrative Agent or any
Lender of any rights hereunder unless the same shall be in writing and signed by
Administrative Agent or the Lenders, as applicable, and any such waiver shall be
a waiver only with respect to the specific matter involved and shall in no way
impair the rights of Administrative Agent and the Lenders or the obligations of
Guarantors to Administrative Agent and the Lenders in any other respect or at
any other time.

(h)

At the option of Administrative Agent, any Guarantor may be joined in any action
or proceeding commenced by Administrative Agent against Borrower in connection
with or based upon any other Loan Documents and recovery may be had against such
Guarantor in such action or proceeding or in any independent action or
proceeding against such Guarantor to the extent of such Guarantor’s liability
hereunder, without any requirement that Administrative Agent first assert,
prosecute or exhaust any remedy or claim against Borrower or any other Person,
or any security for the obligations of Borrower or any other Person.





2076882.7




--------------------------------------------------------------------------------







(i)

Each Guarantor agrees that this Guaranty shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment is made by
Borrower or such Guarantor to Administrative Agent or any Lender and such
payment is rescinded or must otherwise be returned by Administrative Agent or
such Lender (as determined by Administrative Agent or such Lender in its sole
and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership,
conservatorship, winding up or other similar proceeding involving or affecting
Borrower or such Guarantor, all as though such payment had not been made.

(j)

In the event that any Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that for any reason whatsoever Borrower is now, or shall hereafter
become, indebted to such Guarantor, such Guarantor agrees that (i) the amount of
such sums and of such indebtedness and all interest thereon shall at all times
be subordinate as to lien, the time of payment and in all other respects to all
sums, including principal and interest and other amounts, at any time owed to
Administrative Agent or any Lender under the Loan Documents, and (ii) such
Guarantor shall not be entitled to enforce or receive payment thereof until all
Obligations due pursuant to the Loan Documents have been paid in full and the
Facility terminated.  Nothing herein contained is intended or shall be construed
to give any Guarantor any right of subrogation in or under the Loan Documents or
any right to participate in any way therein, or in the right, title or interest
of  Administrative Agent or any Lender in or to any collateral for the Loan,
notwithstanding any payments made by any Guarantor under this Guaranty, until
the actual and irrevocable receipt by Administrative Agent on behalf of the
Lenders of payment in full of all principal, interest and other sums due with
respect to the Loan or otherwise payable under the Loan Documents.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when any such sums due and owing to Administrative Agent or any Lender
shall not have been fully paid, such amount shall be paid by such Guarantor to
Administrative Agent for credit and application against such sums due and owing
to Administrative Agent or any Lender.

        6.           Intentionally Deleted.

        7.      Entire Agreement/Amendments.  This instrument represents the
entire agreement between the parties with respect to the subject matter hereof.
 The terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Administrative Agent and each Guarantor.

         8.         Successors and Assigns.  This Guaranty (a) shall be binding
upon each Guarantor, and such Guarantor’s successors and assigns; (b) may not be
assigned or delegated by any Guarantor; and (c) shall inure to the benefit of
Administrative Agent, the Lenders and their respective successors and assigns.

        9.

Applicable Law and Consent to Jurisdiction.  This Guaranty shall be governed by,
and construed in accordance with, the substantive laws of the Governing State.
 Each Guarantor irrevocably (a) agrees that any suit, action or other legal
proceeding arising out of or relating to this Guaranty may be brought in a court
of record in the City and County of New York or in the Courts of the United
States of America located in New York, (b) consents to the jurisdiction of each
such court in any such suit, action or proceeding and (c) waives any





2076882.7




--------------------------------------------------------------------------------







objection which it may have to the laying of venue of any such suit, action or
proceeding in any of such courts and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum.  Each Guarantor
irrevocably consents to the service of any and all process in any such suit,
action or proceeding by service of copies of such process to such Guarantor at
its address provided in Section 14 hereof.  Nothing in this Section 9, however,
shall affect the right of Administrative Agent to serve legal process in any
other manner permitted by law or affect the right of Administrative Agent to
bring any suit, action or proceeding against any Guarantor or its property in
the courts of any other jurisdictions.

         10.

Section Headings.  The headings of the sections and paragraphs of this Guaranty
have been inserted for convenience of reference only and shall in no way define,
modify, limit or amplify any of the terms or provisions hereof.

                      11.        Severability.  Any provision of this Guaranty
which may be determined by any competent authority to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by applicable law, each Guarantor
hereby waives any provision of law which renders any provision hereof prohibited
or unenforceable in any respect.

        12.         WAIVER OF TRIAL BY JURY.  EACH GUARANTOR HEREBY WAIVES THE
RIGHT OF TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER
OR IN CONNECTION THEREWITH.

        13.           Other Guaranties.  The obligations of each Guarantor
hereunder are separate and distinct from, and in addition to, the obligations of
such Guarantor now or hereafter arising under any other  Guaranties, pursuant to
which such Guarantor has guaranteed payment and performance of certain other
obligations of Borrower described therein.

                   14.         Notices.   All notices, consents, approvals and
requests required or permitted hereunder (a “Notice”) shall be given in writing
and shall be effective for all purposes if either hand delivered with receipt
acknowledged, or by a nationally recognized overnight delivery service (such as
Federal Express), or by certified or registered United States mail, return
receipt requested, postage prepaid, or by facsimile and confirmed by facsimile
answer back, in each case addressed as follows (or to such other address or
Person as a party shall designate from time to time by notice to the other
party):  If to Administrative Agent: Capital One, National Association, 499
Thornall Street, 11th Floor, Edison, New Jersey 08837, Attention:  Commercial
Real Estate, with a copy to McElroy, Deutsch, Mulvaney & Carpenter, LLP, 1300
Mount Kemble Avenue, P.O. Box 2075, Morristown, New Jersey 07962, Attention:
 Kevin P. Galvin, Esq., and if to Guarantors: c/o Monmouth Real Estate
Investment Corporation, 3499 Route 9 North, Suite 3-C, Freehold, New Jersey
07728, Attention:  Kevin Miller, Chief Financial Officer, Telecopier:
(732)577-9981, with a copy to: Waller, Lansden, Dortch & Davis, LLP, 511 Union
Street, Suite 2700, Nashville, Tennessee, Attention: Matthew T. Harris and
Steven Connor, Telecopier: (615)244-6804.  A notice shall be deemed to have been
given:  in the case of hand delivery, at the time of delivery; in the case of
registered or certified mail, when delivered or the first attempted delivery on
a Business Day; or in the case of overnight delivery, upon the first attempted
delivery on a Business Day.

         15.       Guarantors’ Receipt of Loan Documents.  Each Guarantor by its
execution hereof acknowledges receipt of true copies of all of the Loan
Documents, the terms





2076882.7




--------------------------------------------------------------------------------







and conditions of which are hereby incorporated herein by reference.

                     16.             Interest; Expenses.

(k)

If Guarantors fail to pay all or any sums due hereunder upon demand by
Administrative Agent, the amount of such sums payable by Guarantors to
Administrative Agent shall bear interest from the date of demand until paid at
the Default Rate in effect from time to time.

(l)

Each Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by
Administrative Agent or any Lender in enforcing the covenants, agreements,
obligations and liabilities of Guarantors under this Guaranty.

                        17.         Joint and Several Obligations.  If
“Guarantor” consists of more than one Person, each such Person shall have joint
and several liability for the obligations of Guarantors hereunder.

                        18.    Specific Limitation on Guaranty and Indemnity
Obligations. Guarantors, Administrative Agent and the Lenders hereby confirm
that it is the intention of Guarantors, Administrative Agent and the Lenders
that this Guaranty not constitute a fraudulent transfer or fraudulent conveyance
(a "Fraudulent Conveyance") under the Bankruptcy Code, the Uniform Fraudulent
Conveyance Act or any other debtor relief law or insolvency law (whether
statutory, common law, case law or otherwise) or any jurisdiction whatsoever
(collectively, the "Bankruptcy Laws").  To give effect to the foregoing
intention of Guarantors, Administrative Agent and the Lenders, each of such
parties hereby irrevocably agrees that the Guaranteed Obligations shall be
limited to (but shall not be less than) such maximum amount as will, after
giving effect to the maximum amount of such obligations and all other
liabilities (whether contingent or otherwise) of Guarantors that are relevant
under such Bankruptcy Laws, result in the Guaranteed Obligations not
constituting a Fraudulent Conveyance under the Bankruptcy Laws, as of the date
of execution and delivery of this Guaranty.










          [the next page begins the Signature Pages]





2076882.7




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.
















                                    
























































10889910.2




--------------------------------------------------------------------------------














































    [Signature Page to Guaranty]








10889910.2




--------------------------------------------------------------------------------







Schedule 1




Lender and Lending Offices










Lenders

Lending Office







Capital One, National Association

499 Thornall Street, 11th Floor Edison, New Jersey 08837

Attn: Commercial Real Estate     Department




Capital One Bank
Syndications Portfolio Management

90 Park Avenue, 4th Floor

New York, NY 10016










Bank of Montreal

Bank of Montreal

BMO Capital Markets |

100 High Street, 26th Floor

Boston, MA  02110








10889910.2




--------------------------------------------------------------------------------










Schedule 1.1(a)




Portfolio Properties




 

Owned by:

Address:

Location

1.

Monmouth Capital Corporation

1078 Bertram Road

Augusta, GA (FedEx)

2.

Monmouth Real Estate Investment Corporation

2902 Gun Club Road

Augusta, GA (FedEx Ground)

3.

Monmouth Capital Corporation

5313 Majestic Pkwy

Bedford Heights, OH

4.

Monmouth Real Estate Investment Corporation

11900 Trolley Lane

Beltsville, MD

5.

Monmouth Real Estate Investment Corporation

7019 High Grove Blvd.

Burr Ridge, IL

6.

Palmer Terrace Realty Associates, L.L.C. (51% owned by Monmouth Capital
Corporation)

2 Palmer Terrace

Carlstadt, NJ

7.

Monmouth Real Estate Investment Corporation

2000 Luna Road

Carrollton, TX

8.

Monmouth Real Estate Investment Corporation

14257 E. Easter Avenue

Centennial (Denver), CO

9.

Monmouth Real Estate Investment Corporation

1122 Stoney Ridge Rd.

Charlottesville, VA

10.

Monmouth Capital Corporation

6023 Century Oaks Drive

Chattanooga, TN

11.

Monmouth Capital Corporation

1289 Walden Avenue

Cheektowaga, NY

12.

Monmouth Real Estate Investment Corporation

3155 Grissom Pkwy

Cocoa Beach, FL

13.

Monmouth Real Estate Investment Corporation

2050 Cygnet Heights

Colorado Springs, CO

14.

MREIC Corpus Christi TX, LLC

246 Glasson Drive

Corpus Christi, TX

15.

MRC I, LLC

5300 S. International Dr.

Cudahy, WI

16.

MREIC Edinburg TX, LLC

502 W. Independence Dr.

Edinburg, TX

17.

Monmouth Real Estate Investment Corporation

2701 S. 98th Street

Edwardsville, KS

18.

Jones EPI, LLC

11501 Wilkinson

El Paso, TX

19.

MREIC El Paso, LLC

Vacant land next to 11501 Wilkinson

El Paso, TX

20.

Monmouth Real Estate Investment Corporation

2580 Technology Drive

Elgin, IL

21.

Monmouth Real Estate Investment Corporation

590 Assembly Court

Fayetteville, NC

22.

Monmouth Real Estate Investment Corporation (owns 2/3rds)

1135 Easton Avenue

Franklin Township (Somerset), NJ

23.

MREIC South Carolina, LLC

3058 Lakemont Blvd.

Ft. Mill, SC

24.

Monmouth Real Estate Investment Corporation

2670 Colonial Blvd.

Ft. Myers, FL

25.

Monmouth Real Estate Investment Corporation

6 Konzen Court

Granite City, IL

26.

Monmouth Real Estate Investment Corporation

700 Hudson Road

Griffin, GA

27.

Hemingway at Halfmoon, LLC

4 Liebich Lane

Halfmoon, NY

28.

Monmouth Real Estate Investment Corporation

7409 Magi Road

Hanahan, SC (FedEx Ground)

29.

Monmouth Real Estate Investment Corporation

7410 Magi Road

Hanahan, SC (Norton)

30.

Monmouth Real Estate Investment Corporation

16211 Air Center Blvd.

Houston, TX

31.

Monmouth Real Estate Investment Corporation

3736 Salisbury Road

Jacksonville, FL

32.

Monmouth Capital Corporation

1801 N. Corrington Ave.

Kansas City, MO

33.

Monmouth Capital Corporation

1900 Interstate Blvd.

Lakeland, FL

34.

MREIC Lebanon, OH, LLC

4170 Columbia Road

Lebanon, OH

35.

MREIC Lebanon, Tennessee, LLC

900 Hutchinson Place

Lebanon, TN

36.

Monmouth Real Estate Investment Corporation

2901 Heartland Drive

Liberty, MO

37.

MREIC Livonia MI, LLC

38401 Amrhein Road

Livonia, MI

38.

Monmouth Real Estate Investment Corporation

510 Production Ave.

Madison, AL

39.

Monmouth Real Estate Investment Corporation

8800 Studley Road

Mechanicsville (Richmond), VA

40.

Monmouth Real Estate Investment Corporation

5025 Tuggle Road

Memphis, TN

41.

Monmouth Real Estate Investment Corporation

1729 Pennsylvania Avenue

Monaca, PA

42.

Monmouth Real Estate Investment Corporation

1942 Airport Road

Monroe, NC

43.

Monmouth Capital Corporation

1000 Knell Road

Montgomery, IL

44.

Monmouth Real Estate Investment Corporation

50 Hollow Tree Lane

Newington, CT

45.

MREIC O’Fallon MO, LLC

831 Lone Star Drive

O'Fallon, MO

46.

MREIC Oklahoma City OK, LLC

2701 SW 18th Street

Oklahoma City, OK

47.

MREIC Olive Branch MS, LLC

8644 Polk Lane

Olive Branch, MS

48.

MREIC Olive Branch MS II, LLC

12385 Crossroad Drive

Olive Branch, MS

49.

Monmouth Real Estate Investment Corporation

7130 Q Street

Omaha, NE

50.

MREIC Orangeburg NY, LLC

29 Corporate Drive

Orangeburg, NY

51.

Monmouth Real Estate Investment Corporation

1601 Brown Road

Orion, MI

52.

Monmouth Real Estate Investment Corporation

950 Bennett Road

Orlando, FL

53.

Monmouth Real Estate Investment Corporation

7569 Golf Course Blvd.

Punta Gorda, FL

54.

Monmouth Real Estate Investment Corporation

3245 Henry Road

Richfield, OH

55.

MREIC Richland MS, LLC

440 US Highway 49 South

Richland, MS (Jackson)

56.

Monmouth Capital Corporation

2300 Westmoreland St.

Richmond, VA

57.

MREIC Ridgeland MS, LLC

105 Business Park Dr.

Ridgeland, MS

58.

Monmouth Real Estate Investment Corporation

3736 Tom Andrews Rd. NW

Roanoke, VA (DHL)

59.

MREIC Roanoke VA, LLC

1935 Blue Hills Drive

Roanoke, VA (FedEx Ground)

60.

MREIC Illinois, LLC

4472 Technology Drive

Rockford, IL

61.

Monmouth Real Estate Investment Corporation

28000 Five M Center Dr.

Romulus, MI

62.

Monmouth Real Estate Investment Corporation

1270 N. Wilkening

Schaumburg, IL

63.

Monmouth Real Estate Investment Corporation

5703 Mitchell Avenue

St. Joseph, MO

64.

BB Streetsboro, LLC

Interstate Commerce Center Industrial Park, Mondial Parkway, 9780 Mopar Drive,
Portage County

Streetsboro, OH

65.

Monmouth Real Estate Investment Corporation

8411 Florida Mining Blvd.

Tampa, FL (FedEx Ground)

66.

Monmouth Real Estate Investment Corporation

5101 W. Waters Avenue

Tampa, FL (FedEx)

67.

Monmouth Capital Corporation

3404 Cragmont Drive

Tampa, FL (Grand Prix)

68.

Monmouth Real Estate Investment Corporation

9860 W.  Buckeye Road

Tolleson, AZ

69.

Monmouth Real Estate Investment Corporation

6700 SW Topeka Blvd., Bldg 400

Topeka, KS

70.

MREIC Urbandale IA, LLC

4401 112th Street

Urbandale, IA

71.

MREIC Waco TX, LLC

685 Alliance Parkway

Waco, TX (Hewitt)

72.

Monmouth Real Estate Investment Corporation

9667 Inter-Ocean Ave

West Chester Township, OH

73.

Wheeling Partners LLC

1430 South Wolf Road

Wheeling IL

74.

Monmouth Capital Corporation

1828 Buerkle Road

White Bear Lake, MN

75.

MREIC Winston-Salem NC, LLC

4040 Business Park Ct.

Winston-Salem, NC




















10889910.2




--------------------------------------------------------------------------------























10889910.2




--------------------------------------------------------------------------------







Schedule 1.1(b)




Borrowing Base Properties




All Borrowing Base Properties are readily marketable with no material
impediments as to ability to finance.




 

Owned by:

Address:

Location

1.

Monmouth Capital Corporation

1078 Bertram Road

Augusta GA

2.

Monmouth Real Estate Investment Corporation

7019 High Grove Blvd.

Burr Ridge IL

3.

Monmouth Real Estate Investment Corporation

590 Assembly Court

Fayetteville, NC

4.

Monmouth Real Estate Investment Corporation

2670 Colonial Blvd.

Ft. Myers, FL

5.

Monmouth Capital Corporation

1900 Interstate Blvd.

Lakeland, FL

6.

Monmouth Real Estate Investment Corporation

2901 Heartland Drive

Liberty, MO

7.

Monmouth Real Estate Investment Corporation

1729 Pennsylvania Avenue

Monaca, PA

8.

Monmouth Capital Corporation

1000 Knell Road

Montgomery, IL

9.

MREIC O’Fallon MO, LLC

831 Lone Star Drive

O'Fallon MO

10.

MREIC Orangeburg NY, LLC

29 Corporate Drive

Orangeburg, NY

11.

MREIC Richland MS, LLC

440 US Highway 49 South

Richland, MS (Jackson)

12.

Monmouth Capital Corporation

2300 Westmoreland St.

Richmond, VA

13.

MREIC Ridgeland MS, LLC

105 Business Park Dr.

Ridgeland MS

14.

Monmouth Real Estate Investment Corporation

1270 N. Wilkening

Schaumburg IL

15.

MREIC Urbandale IA, LLC

4401 112th Street

Urbandale, IA

16.

Monmouth Capital Corporation

1828 Buerkle Road

White Bear Lake, MN

17.

MREIC Winston-Salem NC, LLC

4040 Business Park Ct.

Winston-Salem, NC









































10889910.2




--------------------------------------------------------------------------------







            Schedule 1.2  




             Commitment and Commitment Percentages







Commitment

Lender

Percentage

Commitment







Capital One, National Association

50%

$20,000,000.00




Bank of Montreal

50%

$20,000,000.00








10889910.2




--------------------------------------------------------------------------------







Schedule 1.3




Related Companies; Guarantors







Related Companies:




1.

BB Streetsboro LLC

2.

Hemingway at Halfmoon, LLC

3.

Jones EPI, LLC

4.

MRC I, LLC

5.

MREIC Buckner KY, LLC

6.

MREIC Corpus Christi TX, LLC

7.

MREIC Edingburg TX, LLC

8.

MREIC El Paso, LLC

9.

MREIC Financial, Inc. (owned 100% by Monmouth Real Estate Investment
Corporation)

10.

MREIC Illinois, LLC

11.

MREIC Lebanon OH, LLC

12.

MREIC Lebanon, Tennessee, LLC

13.

MREIC Livonia MI, LLC

14.

MREIC Oklahoma City OK, LLC

15.

MREIC Olive Branch MS II, LLC

16.

MREIC Olive Branch MS, LLC

17.

MREIC Roanoke VA, LLC

18.

MREIC South Carolina, LLC

19.

MREIC Waco TX, LLC

20.

Palmer Terrace Realty Associates, L.L.C. (owned 51% by Monmouth Capital
Corporation)

21.

Wheeling Partners LLC


Guarantors:




1.

Monmouth Capital Corporation

2.

MREIC O’Fallon MO, LLC

3.

MREIC Orangeburg NY, LLC

4.

MREIC Richland MS, LLC

5.

MREIC Ridgeland MS, LLC

6.

MREIC Urbandale IA, LLC

7.

MREIC Winston-Salem NC, LLC





10889910.2




--------------------------------------------------------------------------------







Schedule 6.1(a)




States of Formation







 

Guarantor

State of Formation

1.

Monmouth Capital Corporation

New Jersey

2.

MREIC O’Fallon MO, LLC

Missouri

3.

MREIC Orangeburg NY, LLC

New York

4.

MREIC Richland MS, LLC

Mississippi

5.

MREIC Ridgeland MS, LLC

Mississippi

6.

MREIC Urbandale IA, LLC

Iowa

7.

MREIC Winston-Salem NC, LLC

North Carolina









































10889910.2




--------------------------------------------------------------------------------







Schedule 6.3




Title to Properties










None.





10889910.2




--------------------------------------------------------------------------------







Schedule 6.7




Litigation







None.





10889910.2




--------------------------------------------------------------------------------







Schedule 6.15




Insider Transactions







1.

Daniel D. Cronheim is an inside Director of the Borrower and Executive Vice
President of David Cronheim Company (Cronheim) and CMS.  Daniel Cronheim
received $27,250, $25,000 and $20,500 for Director’s fees in 2012, 2011 and
2010, respectively.  The David Cronheim Company received $15,950, $15,400 and
$22,773 in lease commissions in 2012, 2011 and 2010, respectively.  The David
Cronheim Mortgage Corporation, an affiliated company, received $161,000, $-0-
and $100,000 in mortgage brokerage commissions in 2012, 2011 and 2010,
respectively and $161,500 in mortgage broker commissions thus far in fiscal year
2013.  




2.

Effective August 1, 2012, the Board agreed to compensate Robert Cronheim (Real
Estate Advisor) $8,333 per month for 12 months, in recognition of his services
for past years and continued advice and insight.




3.

An industrial property in Carlstadt, New Jersey is owned by Palmer Terrace
Realty Associates, L.L.C.  The Company owns 51% of Palmer Terrace Realty
Associates, LLC.  This property is managed by Marcus Associates, an entity
affiliated with the 49% non-controlling interest.  Management fees paid to
Marcus Associates for each of the fiscal years ended 2012, 2011 and 2010 totaled
$15,804.




4.

There are six Directors of the Company who are also Directors and shareholders
of UMH Properties, Inc.  During 2011, the Company purchased 200,000 shares of
the UMH Series A 8.125% preferred stock in a public offering for $5,000,000.
 The Company holds common and preferred stock of UMH Properties, Inc. in its
securities portfolio.   








10889910.2




--------------------------------------------------------------------------------







Schedule 6.16




Employee Benefit Plans







None, however Borrower employees may participate in UMH Properties, Inc.’s
401(k) plan.





10889910.2




--------------------------------------------------------------------------------







Schedule 6.18




Environmental Matters







None.





10889910.2




--------------------------------------------------------------------------------







Schedule 6.21




Building Structural Defects, etc.







None.





10889910.2




--------------------------------------------------------------------------------







Schedule 6.22




Insurance




The Borrower has a general liability insurance policy that covers all Portfolio
Properties. Please see attached for a copy of the policy.





10889910.2




--------------------------------------------------------------------------------







Schedule 8.1(c)




Indebtedness







Mortgage Loans:

Property Locations

Principal Balance

Maturity Date

1.

Augusta, GA (FDX Gr)

 $1,386,437.64

1/27/2020

2.

Bedford Heights, OH

 $3,224,408.81

1/5/2018

3.

Beltsville, MD (Aegon)

 $1,731,880.92

5/1/2016

4.

Beltsville, MD (SUN)

 $5,354,509.67

5/1/2016

5.

Carlstadt, NJ

$2,348,921.30

5/15/2026

6.

Carrolton/Dallas, TX

$10,013,160.75

2/1/2025

7.

Charlottesville, VA

 $306,844.31

7/1/2014

8.

Chattanooga, TN

 $2,231,379.86

5/1/2017

9.

Cheektowaga, NY

 $1,235,347.70

10/1/2017

10.

Cocoa, FL

 $5,974,735.10

12/1/2017

11.

Colorado Springs, CO

 $2,159,458.54

1/1/2021

12.

Corpus Christi, TX

 $2,881,695.90

11/1/2021

13.

Cudahy, WI

 $1,272,648.92

5/1/2016

14.

Denver, CO

 $1,955,474.07

11/1/2019

15.

Edinburg, TX

 $4,369,274.73

9/30/2021

16.

Edwardsville, KS

 $1,887,857.08

7/1/2017

17.

El Paso, TX

 $4,333,363.72

1/5/2017

18.

Elgin, IL

 $1,840,379.15

5/1/2017

19.

Ft. Mill, SC

 $3,555,701.89

10/10/2019

20.

Granite City, IL

 $3,121,286.83

11/1/2016

21.

Griffin, GA

 $7,942,474.24

10/1/2016

22.

Halfmoon, NY

$4,092,855.78

1/13/2037

23.

Hanahan, SC (FDX Gr)

 $1,906,011.59

1/21/2020

24.

Hanahan, SC (Norton)

 $6,607,272.27

5/1/2017

25.

Houston, TX

$4,351,527.60

8/10/2022

26.

Huntsville, AL

 $1,393,628.25

3/1/2020

27.

Jacksonville, FL

 $1,056,241.08

12/1/2016

28.

Jacksonville, FL (interest only)

 $1,300,000.00

12/1/2016

29.

Kansas City, MO

 $2,667,877.56

7/1/2017

30.

Lebanon, OH

 $2,907,637.82

5/1/2019

31.

Lebanon, TN

 $8,248,287.26

7/10/2019

32.

Livonia, MI

$9,252,605.77

12/1/2026

33.

Memphis, TN

$8,989,401.75

1/1/2024

34.

Monroe, NC

 $1,359,252.67

12/1/2016

35.

Newington, CT

 $719,303.34

5/1/2016

36.

Oklahoma City, OK

$5,831,832.20

6/1/2024

37.

Olive Branch, MS (Anda)

 $10,451,213.96

4/1/2022

38.

Olive Branch, MS (Milwaukee)

$16,759,083.48

1/1/2023

39.

Omaha, NE

 $254,280.64

1/1/2014

40.

Orion, MI

 $10,138,525.38

8/1/2017

41.

Orlando, FL

 $5,033,143.76

10/1/2018

42.

Punta Gorda, FL

 $2,356,365.22

10/1/2017

43.

Richfield, OH

 $4,109,431.70

1/1/2018

44.

Richmond, VA (FDX)

 $1,330,901.63

12/1/2015

45.

Roanoke, VA

 $3,431,028.49

5/30/2017

46.

Roanoke, VA - Fedex Grd

$6,650,000.00

7/1/2026

47.

Rockford, IL

 $1,814,714.45

12/10/2013

48.

Romulus, MI

 $2,681,378.42

7/1/2021

49.

St. Joseph, MO

 $2,443,722.45

3/1/2016

50.

Streetsboro, OH

 $12,054,910.76

11/1/2021

51.

Tampa, FL (FDX Gr)

 $8,702,539.65

3/1/2019

52.

Tampa, FL (FDX)

 $4,609,248.28

4/1/2018

53.

Tampa, FL (Kellogg)

 $2,439,917.34

3/1/2015

54.

Tolleson, AZ

$7,614,904.19

11/1/2022

55.

Topeka, KS

 $2,052,823.41

8/10/2021

56.

Waco TX

 $5,611,316.77

8/1/2022

57.

West Chester Twp, OH

 $2,776,870.16

6/1/2018

58.

Wheeling, IL

 $4,479,520.79

3/1/2016




Other Loans:

Lender:

Principal Balance

Term

1.

Bank of Princeton

$2,700,000

3/9/2017

2.

Two River Bank

$2,500,000

11/29/2016








10889910.2




--------------------------------------------------------------------------------







Schedule 8.2(b)




Investments







 

Type of Investment

Name:

Number of Equity Securities Purchased

1.

Preferred Stock

Apollo Commercial Real Estate 8.625% Ser A Pfd

10,000

2.

Preferred Stock

American Land Lease PFD 7.75%

18,000

3.

Preferred Stock

Arbor Realty Trust 7.75% Series B

10,000

4.

Preferred Stock

Campus Crest Cmntys SrA

10,000

5.

Preferred Stock

Caplease Inc. 8.125% Pf A

2,334

6.

Preferred Stock

Caplease Inc. 8.375% CUM B

52,403

7.

Preferred Stock

CBL & Assoc 6.625% PFD Ser E

40,000

8.

Preferred Stock

Cedar Realty Trust Inc Ser B Pfd

32,000

9.

Preferred Stock

Chesapeake Lodging 7.75 Pfd Ser A

20,000

10.

Preferred Stock

Commonwealth 6.5%

20,000

11.

Preferred Stock

Corporate Office 7.375 Pfd Ser L

20,000

12.

Preferred Stock

Dynex Captial Ser A Cum Pfd 8.5

50,000

13.

Preferred Stock

EPR Properties 6.625%

10,000

14.

Preferred Stock

General Growth Prop 6.375%

10,000

15.

Preferred Stock

Glimcher Realty 6.875% Pfd

10,000

16.

Preferred Stock

Glimcher Realty 7.5% Pfd Series H

40,000

17.

Preferred Stock

Grace Acqu I Pfd B

31,000

18.

Preferred Stock

Hatteras Financial Corp 7.625% Series A Pfd

10,000

19.

Preferred Stock

Innkeepers USA 8%

30,000

20.

Preferred Stock

Investors Real Estate 7.95% Pfd Series B

20,000

21.

Preferred Stock

Istar Financial 7.875SrE

59,000

22.

Preferred Stock

Istar Financial  In Pfd D

41,753

23.

Preferred Stock

Istar Financial SR F

26,885

24.

Preferred Stock

Istar Financial 7.5%

33,883

25.

Preferred Stock

Kilroy Realty 6.375% Pfd Series H

20,000

26.

Preferred Stock

Kite Realty Group 8.25% Sr A

24,000

27.

Preferred Stock

Pennsylvania REIT 8.25 Series A

44,000

28.

Preferred Stock

Pennsylvania REIT 7.375 Series B

40,000

29.

Preferred Stock

Resource Capital Corp 8.25 Ser B

28,200

30.

Preferred Stock

SL Green Realty 6.5 Pfd Series I

20,000

31.

Preferred Stock

Staq Industrial Inc. 6.625%

5,000

32.

Preferred Stock

Summit Hotel 7.875%

20,000

33.

Preferred Stock

Supertel Hospitality SR A

17,000

34.

Preferred Stock

Sun Communities 7.125% Ser A

20,000

35.

Preferred Stock

Taubman Centers 6.5% PFD Series J

20,000

36.

Preferred Stock

Terreno Realty Ser A Cum Pfd 7.75

20,000

37.

Preferred Stock

UMH PPTYS - Sr A

200,000

38.

Preferred Stock

Urstadt Biddle 7.125 Pfd Ser F

55,000

39.

Preferred Stock

Winthrop Realty Tr SerD 9.25%

35,000

40.

Common Stock

Caplease Inc.

26,000

41.

Common Stock

First Indl Realty Tr Inc Reit

40,000

42.

Common Stock

First Potomac Realty

25,000

43.

Common Stock

Getty Realty Corp New

100,000

44.

Common Stock

Gladstone Commercial Corp

55,000

45.

Common Stock

Gov't Properties Income Trust

30,000

46.

Common Stock

Mack Cali Realty Corp(CLI

40,000

47.

Common Stock

One Liberty PPTYS Inc

12,500

48.

Common Stock

Select Income REIT

125,000

49.

Common Stock

Urstadt Biddle Pptys Inc

20,000

50.

Common Stock

UMH Properties

750,303

51.

Common Stock

Gladstone Commercial Corp.

10,000

52.

N/A

Gnma. Single Fam. Pool

500,000





10889910.2




--------------------------------------------------------------------------------







Schedule 8.9




Existing Liens




Mortgages:

Address:

Location:

1.

2902 Gun Club Road

Augusta, GA

2.

5313 Majestic Pkwy

Bedford Heights, OH

3.

11900 Trolley Lane

Beltsville, MD

4.

2000 Luna Road

Carrollton, TX

5.

14257 E. Easter Avenue

Centennial (Denver), CO

6.

1122 Stoney Ridge Rd.

Charlottesville, VA

7.

6023 Century Oaks Drive

Chattanooga, TN

8.

1289 Walden Avenue

Cheektowaga, NY

9.

3155 Grissom Pkwy

Cocoa Beach, FL

10.

2050 Cygnet Heights

Colorado Springs, CO

11.

246 Glasson Drive

Corpus Christi, TX

12.

5300 S. International Dr.

Cudahy, WI

13.

502 W. Independence Dr.

Edinburg, TX

14.

2701 S. 98th Street

Edwardsville, KS

15.

11501 Wilkinson

El Paso, TX

16.

2580 Technology Drive

Elgin, IL

17.

3058 Lakemont Blvd.

Ft. Mill, SC

18.

6 Konzen Court

Granite City, IL

19.

700 Hudson Road

Griffin, GA

20.

4 Liebich Lane

Halfmoon, NY

21.

7409 Magi Road

Hanahan, SC

22.

7410 Magi Road

Hanahan, SC

23.

16211 Air Center Blvd.

Houston, TX

24.

3736 Salisbury Road

Jacksonville, FL

25.

1801 N. Corrington Ave.

Kansas City, MO

26.

4170 Columbia Road

Lebanon, OH

27.

900 Hutchinson Place

Lebanon, TN

28.

38401 Amrhein Road

Livonia, MI

29.

510 Production Ave.

Madison, AL

30.

5025 Tuggle Road

Memphis, TN

31.

1942 Airport Road

Monroe, NC

32.

50 Hollow Tree Lane

Newington, CT

33.

831 Lone Star Drive

O'Fallon, MO

34.

2701 SW 18th Street

Oklahoma City, OK

35.

8644 Polk Lane

Olive Branch, MS

36.

12385 Crossroad Drive

Olive Branch, MS

37.

7130 Q Street

Omaha, NE

38.

1601 Brown Road

Orion, MI

39.

950 Bennett Road

Orlando, FL

40.

7569 Golf Course Blvd.

Punta Gorda, FL

41.

3245 Henry Road

Richfield, OH

42.

2300 Westmoreland St.

Richmond, VA

43.

3736 Tom Andrews Rd. NW

Roanoke, VA

44.

1935 Blue Hills Drive

Roanoke, VA

45.

4472 Technology Drive

Rockford, IL

46.

28000 Five M Center Dr.

Romulus, MI

47.

5703 Mitchell Avenue

St. Joseph, MO

48.

Interstate Commerce Center Industrial Park, Mondial Parkway, 9780 Mopar Drive,
Portage County

Streetsboro, OH

49.

8411 Florida Mining Blvd.

Tampa, FL

50.

5101 W. Waters Avenue

Tampa, FL

51.

3404 Cragmont Drive

Tampa, FL

52.

9860 W.  Buckeye Road

Tolleson, AZ

53.

6700 SW Topeka Blvd., Bldg 400

Topeka, KS

54.

685 Alliance Parkway

Waco, TX (Hewitt)

55.

9667 Inter-Ocean Ave

West Chester Township, OH

56.

1430 South Wolf Road

Wheeling IL

57.

685 Alliance Parkway

Waco, TX (Hewitt)

58.

9667 Inter-Ocean Ave

West Chester Township, OH





ENDNOTES

















2076882.7


